Exhibit 10.02

EXECUTION VERSION

 

 

 

LEAPFROG ENTERPRISES, INC.

as Borrower

 

 

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

Dated as of August 13, 2009

$75,000,000

 

 

CERTAIN FINANCIAL INSTITUTIONS,

as Lenders,

BANK OF AMERICA, N.A.,

as Agent

and

BANC OF AMERICA SECURITIES LLC

as Lead Arranger and Lead Book Manager

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

SECTION 1.

   DEFINITIONS; RULES OF CONSTRUCTION    1

1.1.

  

Definitions

   1

1.2.

  

Accounting Terms

   33

1.3.

  

Uniform Commercial Code

   33

1.4.

  

Certain Matters of Construction

   33

SECTION 2.

   CREDIT FACILITIES    34

2.1.

  

Commitment

   34

2.2.

  

Increase in the Aggregate Commitments

   35

2.3.

  

Letter of Credit Facility

   37

SECTION 3.

   INTEREST, FEES AND CHARGES    40

3.1.

  

Interest

   40

3.2.

  

Fees

   42

3.3.

  

Computation of Interest, Fees, Yield Protection

   42

3.4.

  

Reimbursement Obligations

   43

3.5.

  

Illegality

   43

3.6.

  

Inability to Determine Rates

   43

3.7.

  

Increased Costs; Capital Adequacy

   44

3.8.

  

Mitigation

   45

3.9.

  

Funding Losses

   45

3.10.

  

Maximum Interest

   45

SECTION 4.

   LOAN ADMINISTRATION    46

4.1.

  

Manner of Borrowing and Funding Loans

   46

4.2.

  

Defaulting Lender

   48

4.3.

  

Number and Amount of LIBOR Loans; Determination of Rate

   48

4.4.

  

One Obligation

   48

4.5.

  

Effect of Termination

   48

SECTION 5.

   PAYMENTS    49

5.1.

  

General Payment Provisions

   49

5.2.

  

Repayment of Loans

   49

5.3.

  

Payment of Other Obligations

   49

5.4.

  

Marshaling; Payments Set Aside

   49

5.5.

  

Post-Default Allocation of Payments

   49

5.6.

  

Application of Payments

   50

5.7.

  

Loan Account; Account Stated

   51

5.8.

  

Taxes

   51

5.9.

  

Lender Tax Information

   52

SECTION 6.

   CONDITIONS PRECEDENT    52

6.1.

  

Conditions Precedent to Initial Loans

   52



--------------------------------------------------------------------------------

6.2.

  

Conditions Precedent to All Credit Extensions

   54

SECTION 7.

   COLLATERAL    55

7.1.

  

Grant of Security Interest

   55

7.2.

  

Lien on Deposit Accounts; Cash Collateral

   56

7.3.

  

Exclusions from Collateral

   57

7.4.

  

Other Collateral

   57

7.5.

  

No Assumption of Liability

   58

7.6.

  

Further Assurances

   58

7.7.

  

Foreign Subsidiary Stock

   58

SECTION 8.

   COLLATERAL ADMINISTRATION    58

8.1.

  

Borrowing Base Certificates

   58

8.2.

  

Administration of Accounts

   59

8.3.

  

Administration of Inventory

   60

8.4.

  

Administration of Equipment

   61

8.5.

  

Administration of Deposit Accounts

   61

8.6.

  

General Provisions

   61

8.7.

  

Power of Attorney

   62

SECTION 9.

   REPRESENTATIONS AND WARRANTIES    63

9.1.

  

General Representations and Warranties

   63

9.2.

  

Complete Disclosure

   70

SECTION 10.

   COVENANTS AND CONTINUING AGREEMENTS    71

10.1.

  

Affirmative Covenants

   71

10.2.

  

Negative Covenants

   78

10.3.

  

Financial Covenant

   86

SECTION 11.

   EVENTS OF DEFAULT; REMEDIES ON DEFAULT    86

11.1.

  

Events of Default

   86

11.2.

  

Remedies upon Default

   88

11.3.

  

Intellectual Property

   89

11.4.

  

Setoff

   90

11.5.

  

Remedies Cumulative; No Waiver

   91

SECTION 12.

   AGENT    91

12.1.

  

Appointment, Authority and Duties of Agent

   91

12.2.

  

Agreements Regarding Collateral and Field Examination Reports

   93

12.3.

  

Reliance By Agent

   94

12.4.

  

Action Upon Default

   94

12.5.

  

Ratable Sharing

   94

12.6.

  

Indemnification of Agent Indemnitees

   94

12.7.

  

Limitation on Responsibilities of Agent

   95

12.8.

  

Successor Agent and Co-Agents

   95

12.9.

  

Due Diligence and Non-Reliance

   96

12.10.

  

Replacement of Certain Lenders

   96



--------------------------------------------------------------------------------

12.11.

  

Remittance of Payments and Collections

   97

12.12.

  

Agent in its Individual Capacity

   97

12.13.

  

Agent Titles

   97

12.14.

  

No Third Party Beneficiaries

   98

SECTION 13.

   BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS    98

13.1.

  

Successors and Assigns

   98

13.2.

  

Participations

   98

13.3.

  

Assignments

   99

SECTION 14.

   MISCELLANEOUS    99

14.1.

  

Consents, Amendments and Waivers

   99

14.2.

  

Indemnity

   101

14.3.

  

Notices and Communications

   101

14.4.

  

Performance of Borrower’s Obligations

   101

14.5.

  

Credit Inquiries

   102

14.6.

  

Severability

   102

14.7.

  

Cumulative Effect; Conflict of Terms

   102

14.8.

  

Counterparts

   102

14.9.

  

Entire Agreement

   102

14.10.

  

Relationship with Lenders

   102

14.11.

  

No Advisory or Fiduciary Responsibility

   103

14.12.

  

Confidentiality

   103

14.13.

  

GOVERNING LAW

   104

14.14.

  

Consent to Forum; Arbitration

   104

14.15.

  

Waivers by Borrower

   105

14.16.

  

Patriot Act Notice

   106



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A    Revolver Note Exhibit B    Assignment and Acceptance Exhibit C   
Assignment Notice Exhibit D    Intellectual Property Security Agreement Exhibit
E    IP Security Agreement Supplement Schedule 1.1    Commitments of Lenders



--------------------------------------------------------------------------------

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT is dated as of August 13,
2009, among LEAPFROG ENTERPRISES, INC., a Delaware corporation (“Borrower”), the
financial institutions party to this Agreement from time to time as lenders
(collectively, “Lenders”), and BANK OF AMERICA, N.A., a national banking
association, as agent for the Lenders (“Agent”).

R E C I T A L S:

The Borrower, the Agent and the lenders and financial institutions party thereto
(the “Existing Lenders”) have entered into that certain Credit Agreement dated
as of November 8, 2005 (as amended, the “Existing Credit Agreement”) pursuant to
which the Existing Lenders agreed to extend credit to the Borrower to finance
its business enterprise.

The Borrower has requested that the Existing Credit Agreement be amended and
restated as set forth herein on the terms and conditions set forth herein.

The Existing Lenders have agreed to amend and restate the Existing Credit
Agreement upon the terms and subject to the conditions set forth in this
Agreement.

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:

SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION

1.1. Definitions. As used herein, the following terms have the meanings set
forth below:

Accordion Effective Date: as defined in Section 2.2.

Accordion Increase: as defined in Section 2.2.

Account: as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.

Account Debtor: a Person who is obligated under an Account, Chattel Paper or
General Intangible.

Accounts Formula Amount: 85% of the Value of Eligible Accounts.

Adjusted Net Earnings from Operations: with respect to any fiscal period of
Borrower, Borrower’s consolidated net income after provision for income taxes
for such fiscal period, as determined in accordance with GAAP and reported on
the financial statements for such period, excluding any and all of the following
included in such net income: (a) any gain or loss arising from the sale of any
capital assets; (b) any gain arising from any write-up in the book value of any
asset; (c) earnings of any Person, substantially all the assets of which have
been acquired by Borrower in any manner, to the extent realized by such other
Person prior to the date



--------------------------------------------------------------------------------

of acquisition; (d) earnings of any Person in which Borrower has an ownership
interest unless (and only to the extent) such earnings shall actually have been
received by Borrower in the form of cash distributions; (e) earnings of any
Person to which assets of Borrower shall have been sold, transferred or disposed
of prior to the date of such transaction; (f) any gain arising from the
acquisition of debt or equity securities of Borrower or from cancellation or
forgiveness of Debt; (g) any gain arising from extraordinary items, as
determined in accordance with GAAP, or from any other non-recurring transaction;
(h) any gain or loss arising from foreign exchange transactions; (i) restricted
stock, restricted units and other non-cash stock option expenses; and
(j) all restructuring and impairment charges.

Affiliate: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have correlative meanings.

After-Acquired Intellectual Property: as defined in Section 10.1.8.

Agent Indemnitees: Agent and its officers, directors, employees, Affiliates,
agents and attorneys.

Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.

Agent’s Liens: means the Liens in the Collateral granted to Agent by the
Borrower, for the benefit of the Secured Parties pursuant to this Agreement and
the other Loan Documents.

Anti-Terrorism Laws: any laws relating to terrorism or money laundering,
including the Patriot Act.

Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities.

Applicable Margin: with respect to any Type of Loan, the margin set forth below,
as determined by the average daily Availability for the most recent Fiscal
Quarter ended:

 

Level

   Availability    Base Rate Loans     LIBOR Loans  

I

   > $35,000,000    3.00 %    4.00 % 

II

   < $35,000,000 but > $25,000,000    3.25 %    4.25 % 

III

   < $25,000,000    3.50 %    4.50 % 

 

2



--------------------------------------------------------------------------------

Until the date that is six months following the Closing Date, margins shall be
determined as if Level I were applicable. Thereafter, the margins shall be
subject to increase or decrease upon receipt by Agent pursuant to Section 10.1.2
of the financial statements and corresponding Compliance Certificate for the
last Fiscal Quarter, which change shall be effective on the first day of the
calendar month following receipt. If, by the first day of a month, any financial
statements and Compliance Certificate due in the preceding month have not been
received, then, at the option of Agent or Required Lenders, the margins shall be
determined as if Level III were applicable, from such day until the first day of
the calendar month following actual receipt.

Approved Fund: any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in its ordinary course of activities, and is
administered or managed by a Lender, an entity that administers or manages a
Lender, or an Affiliate of either.

Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of Borrower or any of its Subsidiaries, including a
disposition of Property in connection with a sale-leaseback transaction or
synthetic lease.

Assignment and Acceptance: an assignment agreement between a Lender and Eligible
Assignee, in the form of Exhibit B.

Assignment of Claims Act: the Assignment of Claims Act of 1940.

Assuming Lender: as defined in Section 2.2.

Assumption Agreement: as defined in Section 2.2.

Availability: the Borrowing Base minus the principal balance of all Loans, as
determined from Agent records.

Availability Reserve: the sum (without duplication) of (a) the Inventory
Reserve; (b) the Rent and Charges Reserve; (c) the LC Reserve; (d) the Bank
Product Reserve; (e) the aggregate amount of liabilities secured by Liens upon
Collateral that are senior to Agent’s Liens (but imposition of any such reserve
shall not waive an Event of Default arising therefrom); (f) a reserve for
accrued, unpaid interest on the Obligations; (g) a reserve for customs charges;
(h) a reserve for dilution; and (i) such additional reserves, in such amounts
and with respect to such matters, as Agent in its Credit Judgment may elect to
impose from time to time.

Bank of America: Bank of America, N.A., a national banking association, and its
successors and assigns.

Bank Product: any of the following products, services or facilities extended to
Borrower or any Subsidiary by a Lender or any of its Affiliates: (a) Cash
Management Services; (b) products under Hedging Agreements; (c) commercial
credit card and merchant card services; and (d) other banking products or
services as may be requested by Borrower or any Subsidiary,

 

3



--------------------------------------------------------------------------------

other than Letters of Credit; provided, however, that for any of the foregoing
to be included as an “Obligation” for purposes of a distribution under
Section 5.5.1, the applicable Secured Party and Obligor must have provided prior
to any such distribution written notice to Agent of (i) the existence of such
Bank Product, (ii) the maximum dollar amount of obligations arising thereunder
(“Bank Product Amount”), and (iii) the methodology to be used by such parties in
determining the Bank Product Debt owing from time to time. The Bank Product
Amount may be changed from time to time upon written notice to Agent by the
Secured Party and Obligor. No Bank Product Amount may be established or
increased if a reserve in such amount would cause an Overadvance and the Bank
Product Debt relating thereto will not be considered “Obligations” hereunder.

Bank Product Amount: as defined in the definition of Bank Product.

Bank Product Debt: Debt and other obligations of an Obligor relating to Bank
Products.

Bank Product Reserve: the aggregate amount of reserves established by Agent from
time to time in its discretion in respect of Bank Product Debt based upon, among
other things, the Bank Product Amount.

Bankruptcy Code: Title 11 of the United States Code.

Base Rate: for any day, a per annum rate equal to the greater of (a) the Prime
Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or
(c) LIBOR for a 30 day interest period as determined on such day, plus 1.0%.

Base Rate Loan: any Loan that bears interest based on the Base Rate.

Board of Governors: the Board of Governors of the Federal Reserve System.

Borrowed Money: with respect to any Person, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Person, (ii) is
evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments, or (iii) was issued or assumed as full or partial payment for
Property; (b) Capital Leases; (c) reimbursement obligations with respect to
letters of credit; and (d) guaranties of any Debt of the foregoing types owing
by another Person.

Borrowing: a group of Loans of one Type that are made on the same day or are
converted into Loans of one Type on the same day.

Borrowing Base: on any date of determination, an amount equal to the lesser of
(a) the aggregate amount of Commitments, minus the LC Reserve; or (b) the sum of
the Accounts Formula Amount, plus the Inventory Formula Amount, plus 100% of the
amount of cash and Cash Equivalents collectively maintained in the Borrowing
Base Cash Collateral Account, minus the Availability Reserve.

Borrowing Base Cash Collateral Account: collectively, one or more Cash
Collateral Accounts of Borrower held with Agent, as designated from time to time
by written notice from Borrower to Agent, which account or accounts are
comprised of cash or Cash Equivalents and are subject to Deposit Account Control
Agreements that are satisfactory in form and substance to Agent.

 

4



--------------------------------------------------------------------------------

Borrowing Base Certificate: a certificate, in form and substance satisfactory to
Agent, by which Borrower certifies calculation of the Borrowing Base, provided
that the Borrowing Base Certificate delivered pursuant to Section 8.1(ii) shall
include (a) a summary aged trial balance of Accounts, (b) information as to
sales, collections, credits and adjustments of Accounts, (c) a summary Inventory
report if Section 8.3.1(ii) is applicable, otherwise, information as to
Inventory as of the most recent Borrowing Base Certificate delivered pursuant to
Section 8.1(i) and (d) information as to the LC Reserve, Borrowing Base Cash
Collateral Account and the Availability Reserve, in each case for the respective
period and in form and substance satisfactory to Agent.

Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina and California, and if such day relates to a LIBOR
Loan, any such day on which dealings in Dollar deposits are conducted between
banks in the London interbank Eurodollar market.

Capital Adequacy Regulation: any law, rule, regulation, guideline, request, or
directive of any central bank or other Governmental Authority, whether or not
having the force of law, regarding capital adequacy of a bank or any Person
controlling a bank.

Capital Expenditures: all liabilities incurred, or expenditures made by Borrower
or a Subsidiary for the acquisition of any fixed assets, or any improvements,
replacements, substitutions or additions thereto with a useful life of more than
one year, including the principal portion of Capital Leases.

Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to Agent to Cash Collateralize any Obligations.

Cash Collateral Account: one or more demand deposit, money market or other
accounts established by Agent at such financial institution as Agent may select
in its reasonable discretion, which accounts shall be subject to Agent’s Liens
for the benefit of Secured Parties.

Cash Collateralize: the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 105%
of the aggregate LC Obligations, and (b) with respect to any inchoate,
contingent or other Obligations (including Obligations arising under Bank
Products but excluding inchoate indemnity and expense reimbursement
obligations), Agent’s good faith estimate of the amount due or to become due,
including all fees and other amounts relating to such Obligations. “Cash
Collateralization” has a correlative meaning.

 

5



--------------------------------------------------------------------------------

Cash Equivalents: as of any date of determination, (a) marketable securities
(i) issued or directly and unconditionally guaranteed as to interest and
principal by the United States government or (ii) issued by any agency of the
United States the obligations of which are backed by the full faith and credit
of the United States, in each case maturing within one year after such date;
(b) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof, in each case maturing within one year after such date and having, at
the time of the acquisition thereof, a rating of at least A- from S&P or the
equivalent thereof from another nationally recognized rating agency;
(c) commercial paper maturing no more than ninety (90) days from the date of
creation thereof and having, at the time of the acquisition thereof, a rating of
at least A-2 from S&P or at least P-2 from Moody’s; (d) certificates of deposit
or bankers’ acceptances maturing within one year after such date and issued or
accepted by any lender or by any commercial bank organized under the laws of the
United States, any state thereof or an OECD country having, at such date, a
rating of at least A- from S&P or the equivalent thereof from another nationally
recognized rating agency or by a primary government securities dealer reporting
to the Market Reports Division of the Federal Reserve Bank of New York;
(e) repurchase agreements with financial institutions organized under the laws
of the United States, any state thereof or an OECD country having, at such date,
a rating of at least A- from S&P or the equivalent thereof from another
nationally recognized rating agency or with a primary government securities
dealer reporting to the Market Reports Division of the Federal Reserve Bank of
New York and such funds limit their investments to the prime credit instruments
allowed in this definition; (f) money market preferred funds maturing within one
year after such date and having, at the time of the acquisition thereof, a
rating of at least AA from S&P or the equivalent thereof from another nationally
recognized rating agency; and (g) money market funds regulated by the U.S.
Government under the Investment Company Act rule 2a-7 maturing within one year
after such date and having, at the time of the acquisition thereof, a rating of
at least A- from S&P or the equivalent thereof from another nationally
recognized rating agency; provided such investments are limited to $25,000,000
for each such fund and $100,000,000 in the aggregate for all such funds, such
funds are open-end funds with total assets of more than $1,000,000,000 and an
expressed goal of maintaining a net asset value of $1.00 per share and such
funds limit their investments to the prime credit instruments allowed in this
definition with average weighted maturity of less than ninety (90) days.

Cash Management Services: any services provided from time to time by any Lender
or any of its Affiliates to Borrower or any Subsidiary in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.

CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).

Change in Law: the occurrence, after the date hereof, of (a) the adoption or
taking effect of any law, rule, regulation or treaty; (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation or
application thereof by any Governmental Authority; or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority.

 

6



--------------------------------------------------------------------------------

Change of Control: the occurrence of any of the following: (a) any Person or two
or more Persons acting in concert (other than the Equity Investors and their
Affiliates) shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934), directly or indirectly, of, or shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation, will result in its or their acquisition of control
over, Voting Interests of Borrower (or other securities convertible into such
Voting Interests) representing 35% or more of the combined voting power of all
Voting Interests of Borrower unless after such acquisition or the consummation
of such contract or arrangement (i) any of the Equity Investors or their
respective Affiliates holds more than the percentage of Voting Interests held by
such Person or group or (ii) any combination of the Equity Investors and their
Affiliates have agreed to act in concert on all matters relating to such Voting
Interests pursuant to a written agreement and such combination together holds
more than the percentage of Voting Interests held by such Person or group; or
(b) during any period of up to 12 consecutive months, commencing after the date
of this Agreement, Continuing Directors shall cease for any reason to constitute
a majority of the board of directors of Borrower.

Claims: all liabilities, obligations, losses, damages, penalties, judgments,
proceedings, interest, costs and expenses of any kind (including remedial
response costs, reasonable attorneys’ fees and Extraordinary Expenses) at any
time (including after Full Payment of the Obligations, resignation or
replacement of Agent, or replacement of any Lender) incurred by or asserted
against any Indemnitee in any way relating to (a) any Loans, Letters of Credit,
Loan Documents, or transactions relating thereto, (b) any action taken or
omitted to be taken by any Indemnitee in connection with any Loan Documents,
(c) the existence or perfection of any Liens, or realization upon any
Collateral, (d) exercise of any rights or remedies under any Loan Documents or
Applicable Law, or (e) failure by any Obligor to perform or observe any terms of
any Loan Document, in each case including all costs and expenses relating to any
investigation, litigation, arbitration or other proceeding (including an
Insolvency Proceeding or appellate proceedings), whether or not the applicable
Indemnitee is a party thereto.

Closing Date: as defined in Section 6.1.

Code: the Internal Revenue Code of 1986.

Collateral: all Property described in Section 7.1, all Property described in any
Security Documents as security for any Obligations, and all other Property that
now or hereafter secures (or is intended to secure) any Obligations.

Combined General Pledged Basket Amount: as of any date of determination, an
amount equal to $15,000,000, which amount shall be increased by an additional
$10,000,000 on each annual anniversary date of the Closing Date less the sum,
without duplication, of the amounts incurred under Section 10.2.5(7)(i) and
Section 10.2.1(i)(i) and under paragraph (j)(i) of the definition of “Permitted
Asset Disposition”.

Combined General Unpledged Basket Amount: as of any date of determination, an
amount equal to $25,000,000 less the sum, without duplication, of the amounts
incurred and outstanding under Section 10.2.5(7)(ii) and Section 10.2.1(i)(i)
and under paragraph (j)(ii) of the definition of “Permitted Asset Disposition”.

 

7



--------------------------------------------------------------------------------

Commitment: for any Lender, its obligation to make Loans and to participate in
LC Obligations up to the maximum principal amount shown on Schedule 1.1, or as
hereafter determined pursuant to each Assignment and Acceptance to which it is a
party or as increased pursuant to Section 2.2. “Commitments” means the aggregate
amount of such commitments of all Lenders.

Commitment Date: as defined in Section 2.2.

Commitment Termination Date: the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrower terminates the Commitments
pursuant to Section 2.1.4; or (c) the date on which the Commitments are
terminated pursuant to Section 11.2.

Compliance Certificate: a certificate, in form and substance satisfactory to
Agent, by which Borrower certifies compliance with Sections 10.2.3 and 10.3,
list all outstanding Bank Products and calculate the applicable Level for the
Applicable Margin.

Computer Software: Borrower’s interest in all computer software programs and
databases (including, without limitation, source code, object code and all
related applications and data files), firmware, and documentation and materials
relating thereto, and all rights with respect to the foregoing, together with
any and all options, warranties, service contracts, program services, test
rights, maintenance rights, improvement rights, renewal rights and
indemnifications and any substitutions, replacements, additions or model
conversions of any of the foregoing.

Contaminant: any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, asbestos in any form or condition, polychlorinated biphenyls (“PCBs”), or
any constituent of any such substance or waste.

Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, including any obligation of such Person under
any (a) guaranty, endorsement, co-making or sale with recourse of an obligation
of a primary obligor; (b) obligation to make take-or-pay or similar payments
regardless of nonperformance by any other party to an agreement; and
(c) arrangement (i) to purchase any primary obligation or security therefor,
(ii) to supply funds for the purchase or payment of any primary obligation,
(iii) to maintain or assure working capital, equity capital, net worth or
solvency of the primary obligor, (iv) to purchase Property or services for the
purpose of assuring the ability of the primary obligor to perform a primary
obligation, or (v) otherwise to assure or hold harmless the holder of any
primary obligation against loss in respect thereof. The amount of any Contingent
Obligation shall be deemed to be the stated or determinable amount of the
primary obligation (or, if less, the maximum amount for which such Person may be
liable under the instrument evidencing the Contingent Obligation) or, if not
stated or determinable, the maximum reasonably anticipated liability with
respect thereto.

 

8



--------------------------------------------------------------------------------

Continuing Directors: means the directors of Borrower on the Closing Date and
each other director if, in each case, such other director’s nomination for
election to the board of directors of Borrower is recommended by at least a
majority of the then Continuing Directors.

Copyrights: all copyrights, copyright applications, copyright registrations and
like protections in each work of authorship, including moral rights, whether
statutory or common law, whether published or unpublished, any renewals or
extensions thereof, all copyrights of works based on, incorporated in, derived
from, or relating to works covered by such copyrights, including, without
limitation, together with all rights corresponding thereto throughout the world
and all other rights of any kind whatsoever of Borrower accruing thereunder or
pertaining thereto.

Credit Judgment: Agent’s judgment exercised in good faith, based upon its
consideration of any factor that it believes (a) could adversely affect the
quantity, quality, mix or value of Collateral (including any Applicable Law that
may inhibit collection of an Account), the enforceability or priority of Agent’s
Liens, or the amount that Agent and Lenders could receive in liquidation of any
Collateral; (b) suggests that any collateral report or financial information
delivered by any Obligor is incomplete, inaccurate or misleading in any material
respect; (c) materially increases the likelihood of any Insolvency Proceeding
involving an Obligor; or (d) creates or could result in a Default or Event of
Default. In exercising such judgment, Agent may consider any factors that could
increase the credit risk of lending to Borrower on the security of the
Collateral.

CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).

Debt: as applied to any Person, without duplication, all liabilities,
obligations and indebtedness of the Borrower to any Person, of any kind or
nature, now or hereafter owing, arising, due or payable, howsoever evidenced,
created, incurred, acquired or owing, whether primary, secondary, direct,
contingent, fixed or otherwise, consisting of indebtedness for borrowed money or
the deferred purchase price of property, excluding trade payables, but including
(a) all Obligations; (b) all obligations and liabilities of any Person secured
by any Lien on the Borrower’s property, even though the Borrower shall not have
assumed or become liable for the payment thereof; provided, however, that all
such obligations and liabilities which are limited in recourse to such property
shall be included in Debt only to the extent of the book value of such property
as would be shown on a balance sheet of the Borrower prepared in accordance with
GAAP; (c) all obligations or liabilities created or arising under any Capital
Lease or conditional sale or other title retention agreement with respect to
property used or acquired by the Borrower, even if the rights and remedies of
the lessor, seller or lender thereunder are limited to repossession of such
property; provided, however, that all such obligations and liabilities which are
limited in recourse to such property shall be included in Debt only to the
extent of the book value of such property as would be shown on a balance sheet
of the Borrower prepared in accordance with GAAP; (d) all obligations and
liabilities under Guaranties in respect of Debt (without giving effect to this
clause (d)); (e) the present value (discounted at the Base Rate) of lease
payments due under synthetic leases; and (f) all obligations under Hedging
Agreements.

Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.

 

9



--------------------------------------------------------------------------------

Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.

Defaulting Lender: any Lender that (a) fails to make any required payment or
provide funds to Agent or Borrower as required hereunder or fails otherwise to
perform its obligations under any Loan Document, and such failure is not cured
within one Business Day, or (b) is the subject of any Insolvency Proceeding.

Deposit Account Control Agreements: the Deposit Account control agreements to be
executed by each institution maintaining a Deposit Account for Borrower, in
favor of Agent, for the benefit of Secured Parties, as security for the
Obligations.

Disclosure Letter: the disclosure letter delivered to Agent by Borrower on the
Closing Date.

Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind) other than distributions in
capital stock (or any options or warrants for such stock) of the same class; or
any purchase, redemption, or other acquisition or retirement for value of any
Equity Interest.

Dollars: lawful money of the United States.

Domestic Intellectual Property Assets: the following assets of Borrower:

(a) all United States Patents;

(b) all United States Trademarks;

(c) all United States Copyrights;

(d) all United States Trade Secrets;

(e) all United States Computer Software;

(f) all United States Licenses;

(g) any and all claims for damages for past, present and future infringement,
misappropriation or breach with respect to the Patents, Trademarks, Copyrights,
Trade Secrets, Computer Software or Licenses, with the right, but not the
obligation, to sue for and collect, or otherwise recover, such damages; and

(h) all proceeds of, collateral for and supporting obligations relating to, the
Domestic Intellectual Property Assets, and, to the extent not otherwise
included, all (i) payments under insurance (whether or not Agent is the loss
payee thereof), or any indemnity, warranty or guaranty, payable by reason of
loss or damage to or otherwise with respect to Domestic Intellectual Property
Assets and (ii) cash, in each case, in respect of the Domestic Intellectual
Property Assets.

 

10



--------------------------------------------------------------------------------

Domestic Subsidiary: any Subsidiary of Borrower that is organized under the laws
of any political subdivision of the United States.

Dominion Account: a special account established by Borrower at Bank of America
or another bank acceptable to Agent, over which Agent has exclusive control for
withdrawal purposes during any Trigger Period.

EBITDA: with respect to any fiscal period of Borrower, Adjusted Net Earnings
from Operations, plus, to the extent deducted in the determination of Adjusted
Net Earnings from Operations for that fiscal period, net interest expenses
(income), Federal, state, local and foreign income taxes, depreciation and
amortization.

Eligible Accounts: means the Accounts which Agent in the exercise of its
reasonable commercial discretion determines to be Eligible Accounts. Without
limiting the discretion of Agent to establish other criteria of ineligibility,
Eligible Accounts shall not, unless Agent in its sole discretion elects, include
any Account:

(a) with respect to which more than 120 days have elapsed since the date of the
original invoice therefor or which is more than 60 days past due;

(b) with respect to which any of the representations, warranties, covenants, and
agreements contained in this Agreement or in any Security Document are incorrect
or have been breached;

(c) with respect to which Account (or any other Account due from such Account
Debtor), in whole or in part, a check, promissory note, draft, trade acceptance
or other instrument for the payment of money has been received, presented for
payment and returned uncollected for any reason;

(d) which represents a progress billing (as hereinafter defined) or as to which
Borrower has extended the time for payment without the consent of Agent; for the
purposes hereof, “progress billing” means any invoice for goods sold or leased
or services rendered under a contract or agreement pursuant to which the Account
Debtor’s obligation to pay such invoice is conditioned upon Borrower’s
completion of any further performance under the contract or agreement;

(e) with respect to which any one or more of the following events has occurred
to the Account Debtor on such Account: death or judicial declaration of
incompetency of an Account Debtor who is an individual; the filing by or against
the Account Debtor of a request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as a bankrupt, winding-up, or
other relief under the bankruptcy, insolvency, or similar laws of the United
States, any state or territory thereof, or any foreign jurisdiction, now or
hereafter in effect; the making of any general assignment by the Account Debtor
for the benefit of creditors; the appointment of a receiver or trustee for the
Account Debtor or for any of the assets of the Account Debtor, including,
without limitation, the appointment of or taking possession by a “custodian,” as
defined in the Bankruptcy Code; the institution by or against the Account Debtor
of any other type of insolvency proceeding (under the bankruptcy laws of the
United States

 

11



--------------------------------------------------------------------------------

or otherwise) or of any formal or informal proceeding for the dissolution or
liquidation of, settlement of claims against, or winding up of affairs of, the
Account Debtor; the sale, assignment, or transfer of all or any material part of
the assets of the Account Debtor; the nonpayment generally by the Account Debtor
of its debts as they become due; or the cessation of the business of the Account
Debtor as a going concern;

(f) if fifty percent (50%) or more of the aggregate Dollar amount of outstanding
Accounts owed at such time by the Account Debtor thereon is otherwise classified
as ineligible hereunder;

(g) owed by an Account Debtor which: (i) does not maintain its chief executive
office in the United States of America; or (ii) is not organized under the laws
of the United States of America or any state thereof; or (iii) is the government
of any foreign country or sovereign state, or of any state, municipality, or
other political subdivision thereof, or of any department, agency, public
corporation, or other instrumentality thereof; except to the extent that such
Account is secured or payable by a letter of credit or otherwise covered by
foreign credit insurance, in each case satisfactory to Agent in its discretion;

(h) owed by an Account Debtor which is an Affiliate or employee of Borrower;

(i) except as provided in clause (k) below, with respect to which either the
perfection, enforceability, or validity of Agent’s Liens in such Account is
governed by any federal, state or local statutory requirements other than those
of the UCC, or Agent’s right or ability to obtain direct payment to Agent of the
proceeds of such Account is subject to the provisions of the Assignment of
Claims Act or any equivalent state or local law, except to the extent the
Assignment of Claims Act or such state or local law has been complied with.

(j) owed by an Account Debtor to which Borrower or any of its Subsidiaries is
indebted in any way, or which is subject to any right of setoff or recoupment by
the Account Debtor, unless the Account Debtor has entered into an agreement
acceptable to Agent to waive setoff rights; or if the Account Debtor thereon has
disputed liability or made any claim with respect to any other Account due from
such Account Debtor; but in each such case only to the extent of such
indebtedness, setoff, recoupment, dispute, or claim;

(k) owed by the government of the United States of America, or any state,
municipality, or other political subdivision thereof, or any department, agency,
public corporation, or other instrumentality thereof and subject to the
provisions of the Assignment of Claims Act or any equivalent state or local law,
except to the extent the Assignment of Claims Act or such state or local law has
been complied with.

(l) which represents a sale on a bill-and-hold, guaranteed sale, sale and
return, sale on approval, consignment, or other repurchase or return basis;

 

12



--------------------------------------------------------------------------------

(m) which is evidenced by a promissory note or other instrument or by chattel
paper;

(n) if Agent believes, in the exercise of its reasonable judgment, that the
prospect of collection of such Account is impaired or that the Account may not
be paid by reason of the Account Debtor’s financial inability to pay;

(o) with respect to which the Account Debtor is located in any state requiring
the filing of a Notice of Business Activities Report or similar report in order
to permit Borrower to seek judicial enforcement in such State of payment of such
Account, unless Borrower has qualified to do business in such state or has filed
a Notice of Business Activities Report or equivalent report for the then current
year;

(p) which arises out of a sale not made in the Ordinary Course of Business for
Borrower;

(q) with respect to which the goods giving rise to such Account have not been
shipped and delivered to and accepted by the Account Debtor or the services
giving rise to such Account have not been performed by Borrower, and, if
applicable, accepted by the Account Debtor, or the Account Debtor revokes its
acceptance of such goods or services;

(r) owed by an Account Debtor which is obligated to Borrower respecting Accounts
the aggregate unpaid balance of which exceeds thirty percent (30%) of the
aggregate unpaid balance of all Accounts owed to Borrower at such time by all of
Borrower’s Account Debtors, but only to the extent of such excess;

(s) which is not subject to a first priority and perfected security interest in
favor of Agent for the benefit of the Lenders; or

(t) which is subject to a debit memo, charge-back, promotional or other price
correction, defect or return.

If any Account at any time ceases to be an Eligible Account, then such Account
shall promptly be excluded from the calculation of Eligible Accounts.

Eligible Assignee: a Person that is (a) a Lender, U.S.-based Affiliate of a
Lender or Approved Fund; (b) any other financial institution approved by Agent
and Borrower (which approval by Borrower shall not be unreasonably withheld or
delayed, and shall be deemed given if no objection is made within two Business
Days after notice of the proposed assignment), that is organized under the laws
of the United States or any state or district thereof, has total assets in
excess of $5 billion, extends asset-based lending facilities in its ordinary
course of business and whose becoming an assignee would not constitute a
prohibited transaction under Section 4975 of the Code or any other Applicable
Law; and (c) during any Event of Default, any Person reasonably acceptable to
Agent in its discretion; provided, that none of the Borrower, any Affiliate of
the Borrower or any Equity Investor shall qualify as an Eligible Assignee under
any provision of this definition.

 

13



--------------------------------------------------------------------------------

Eligible Inventory: Inventory, valued at the lower of cost or market (on a
first-in, first-out basis), which Agent, in its reasonable discretion,
determines to be Eligible Inventory. Without limiting the discretion of Agent to
establish other criteria of ineligibility, Eligible Inventory shall not, unless
Agent in its sole discretion elects, include any Inventory:

(a) that is not owned by Borrower;

(b) that is not subject to Agent’s Liens, which are perfected as to such
Inventory, or that is subject to any other Lien whatsoever (other than Permitted
Liens described in clause (d) of Section 10.2.2, provided that such Permitted
Liens (i) are junior in priority to Agent’s Liens or subject to Reserves,
(ii) secure obligations other than Debt for borrowed money and (iii) do not
impair directly or indirectly the ability of Agent to realize on or obtain the
full benefit of the Collateral);

(c) that does not consist of finished goods or raw materials;

(d) that consists of work-in-process, chemicals, samples, prototypes, supplies,
or packing and shipping materials;

(e) that is not in good condition, is unmerchantable, or does not meet all
standards imposed by any Governmental Authority having regulatory authority over
such goods, their use or sale;

(f) that is not currently either usable or salable, at prices approximating at
least cost, in the normal course of Borrower’s business, or that is slow moving
or stale;

(g) that is obsolete or returned or repossessed or used goods taken in trade;

(h) that is located outside the United States of America or Canada (or that is
in-transit from vendors or suppliers and is not subject to Agent’s Liens, which
are perfected as to such Inventory);

(i) that is located in a public warehouse or in possession of a bailee or in a
facility leased by Borrower, if the warehouseman, or the bailee, or the lessor
has not delivered to Agent, if requested by Agent, a subordination agreement or
a Lien Waiver in form and substance reasonably satisfactory to Agent or if a
Rent and Charges Reserve has not been established for Inventory at that
location;

(j) that contains or bears any Intellectual Property licensed to Borrower by any
Person if Agent is not satisfied that it may sell or otherwise dispose of such
Inventory in accordance with the terms of Section 11 hereof without infringing
the rights of the licensor of such Intellectual Property or violating any
contract with such licensor (and without payment of any royalties other than any
royalties due with respect to the sale or disposition of such Inventory pursuant
to the existing license agreement), and as to which Borrower has not delivered
to Agent a consent or sublicense agreement from such licensor in form and
substance acceptable to Agent if requested;

 

14



--------------------------------------------------------------------------------

(k) that is not reflected in the details of a current perpetual inventory
report; or

(l) that is Inventory placed on consignment; or

(m) that is Inventory not in the control of Borrower.

If any Inventory at any time ceases to be Eligible Inventory, such Inventory
shall promptly be excluded from the calculation of Eligible Inventory.

Enforcement Action: any action to enforce any Obligations or Loan Documents or
to realize upon any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, or
otherwise).

Environmental Claims: all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for an Environmental Release or injury to
the environment.

Environmental Laws: all Applicable Laws (including all programs, permits and
guidance promulgated by regulatory agencies), relating to public health (but
excluding occupational safety and health, to the extent regulated by OSHA) or
the protection or pollution of the environment, including CERCLA, RCRA and CWA.

Environmental Permit: means any permit, approval, identification number, license
or other authorization required under any Environmental Law.

Environmental Notice: a notice (whether written or oral) from any Governmental
Authority or other Person of any possible noncompliance with, investigation of a
possible violation of, litigation relating to, or potential fine or liability
under any Environmental Law, or with respect to any Environmental Release,
environmental pollution or hazardous materials, including any complaint,
summons, citation, order, claim, demand or request for correction, remediation
or otherwise.

Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.

Equity Interest: the interest of any (a) shareholder in a corporation;
(b) partner in a partnership (whether general, limited, limited liability or
joint venture); (c) member in a limited liability company; or (d) other Person
having any other form of equity security or ownership interest.

Equity Investor: means each of Lawrence J. Ellison, Mollusk Holdings LLC,
Michael R. Milken, Lowell J. Milken, their respective Affiliates, trusts for
such Persons and/or members of their respective families, or their successors or
descendants.

ERISA: the Employee Retirement Income Security Act of 1974.

 

15



--------------------------------------------------------------------------------

ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Obligor or ERISA Affiliate.

Event of Default: as defined in Section 11.

Excluded Tax: with respect to Agent, any Lender, Issuing Bank or any other
recipient of a payment to be made by or on account of any Obligation, (a) taxes
imposed on or measured by its overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located; (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which Borrower is located; (c) any backup withholding tax
required by the Code to be withheld from amounts payable to a Lender that has
failed to comply with Section 5.9; and (d) in the case of a Foreign Lender, any
United States withholding tax that is (i) required pursuant to laws in force at
the time such Lender becomes a Lender (or designates a new Lending Office)
hereunder, or (ii) attributable to such Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 5.9, except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new Lending Office (or assignment), to receive
additional amounts from Borrower with respect to such withholding tax.

Existing Credit Agreement: as defined in the recitals to this Agreement.

Existing Lenders: as defined in the recitals to this Agreement.

Extraordinary Expenses: all costs, expenses or advances that Agent may incur
during a Default or Event of Default, or during the pendency of an Insolvency
Proceeding of an Obligor, including those relating to (a) any audit, inspection,
repossession, storage, repair, appraisal, insurance, manufacture, preparation or
advertising for sale, sale, collection, or other preservation of or realization
upon any Collateral; (b) any action, arbitration or other proceeding (whether
instituted by or against Agent, any Lender, any Obligor, any representative of
creditors

 

16



--------------------------------------------------------------------------------

of an Obligor or any other Person) in any way relating to any Collateral
(including the validity, perfection, priority or avoidability of Agent’s Liens
with respect to any Collateral), Loan Documents, Letters of Credit or
Obligations, including any lender liability or other Claims; (c) the exercise,
protection or enforcement of any rights or remedies of Agent in, or the
monitoring of, any Insolvency Proceeding; (d) settlement or satisfaction of any
taxes, charges or Liens with respect to any Collateral; (e) any Enforcement
Action; (f) negotiation and documentation of any modification, waiver, workout,
restructuring or forbearance with respect to any Loan Documents or Obligations;
and (g) Protective Advances. Such costs, expenses and advances include transfer
fees, Other Taxes, storage fees, insurance costs, permit fees, utility
reservation and standby fees, legal fees, appraisal fees, brokers’ fees and
commissions, auctioneers’ fees and commissions, accountants’ fees, environmental
study fees, wages and salaries paid to employees of any Obligor or independent
contractors in liquidating any Collateral, and travel expenses.

Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such
rate is published on the next Business Day, the average rate (rounded up, if
necessary, to the nearest 1/8 of 1%) charged to Bank of America on the
applicable day on such transactions, as determined by Agent.

Fee Letter: the fee letter agreement between Agent, Banc of America Securities
LLC and Borrower.

Fiscal Quarter: each period of three months, commencing on the first day of a
Fiscal Year.

Fiscal Year: the fiscal year of Borrower and Subsidiaries for accounting and tax
purposes.

Fixed Charge Coverage Ratio: with respect to any fiscal period of Borrower, the
ratio of EBITDA to Fixed Charges.

Fixed Charges: with respect to any fiscal period of Borrower on a consolidated
basis, without duplication, net interest paid in cash, Capital Expenditures
(excluding Capital Expenditures funded with Debt other than Loans, but
including, without duplication, principal payments with respect to such Debt),
scheduled principal payments of Debt, Federal, state, local and foreign income
taxes paid in cash net of any refunds provided that cash taxes shall not be less
than $0, cash payments in respect of restructuring and impairment charges and
dividends paid by Borrower in cash.

Flood Hazard Property: a parcel of real Property located in an area designated
by the Federal Emergency Management Agency as having special flood or mudslide
hazards.

FLSA: the Fair Labor Standards Act of 1938.

 

17



--------------------------------------------------------------------------------

Foreign Intellectual Property Assets: the following assets of LeapFrog:

(a) all non-United States Patents;

(b) all Foreign Trademarks;

(c) all non-United States Copyrights;

(d) all non-United States Trade Secrets;

(e) all non-United States Computer Software;

(f) all non-United States Licenses;

(g) any and all claims for damages for past, present and future infringement,
misappropriation or breach with respect to the non-United States Patents,
Foreign Trademarks, non-United States Copyrights, non-United States Trade
Secrets, non-United States Computer Software or non-United States Licenses, with
the right, but not the obligation, to sue for and collect, or otherwise recover,
such damages; and

(h) all proceeds of, collateral for and supporting obligations relating to, the
Foreign Intellectual Property Assets, and, to the extent not otherwise included,
all (i) payments under insurance (whether or not Agent is the loss payee
thereof), or any indemnity, warranty or guaranty, payable by reason of loss or
damage to or otherwise with respect to Foreign Intellectual Property Assets and
(ii) cash, in each case, in respect of the Foreign Intellectual Property Assets.

Foreign Lender: any Lender that is organized under the laws of a jurisdiction
other than the laws of the United States, or any state or district thereof.

Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Obligor or Subsidiary.

Foreign Subsidiary: any Subsidiary of Borrower, other than a Domestic
Subsidiary.

Foreign Trademarks: all non-United States trademarks (including, without
limitation, non-United States service marks), non-United States certification
marks, non-United States collective marks, non-United States trade dress,
non-United States logos, non-United States domain names, non-United States
product configurations, non-United States trade names, non-United States
business names, non-United States corporate names and other source identifiers,
whether or not registered, whether currently in use or not, including, without
limitation, all common law rights and registrations and applications for
registration thereof, and all other marks registered in any office or agency of
any foreign country, and all rights therein provided by international treaties
or conventions, all reissues, extensions and renewals of any of the foregoing,
together in each case with the goodwill of the business connected therewith and
symbolized thereby, and all rights corresponding thereto throughout the world
and all other rights of any kind whatsoever of LeapFrog accruing thereunder or
pertaining thereto.

 

18



--------------------------------------------------------------------------------

Full Payment: with respect to any Obligations, (a) the full and indefeasible
cash payment thereof, including any interest, fees and other charges under any
Loan Documents and including those accruing during an Insolvency Proceeding
(whether or not allowed in the proceeding); (b) if such Obligations are LC
Obligations or inchoate or contingent in nature (other than inchoate indemnity
and expense reimbursement obligations), Cash Collateralization thereof (or
delivery of a standby letter of credit acceptable to Agent in its discretion, in
the amount of required Cash Collateral); and (c) a release of any Claims of
Obligors against Agent, Lenders and Issuing Bank arising on or before the
payment date. No Loans shall be deemed to have been paid in full until all
Commitments related to such Loans have expired or been terminated.

GAAP: generally accepted accounting principles in effect in the United States
from time to time.

Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

Governmental Authority: any federal, state, municipal, foreign or other
governmental department, agency, commission, board, bureau, court, tribunal,
instrumentality, political subdivision, or other entity or officer exercising
executive, legislative, judicial, regulatory or administrative functions for or
pertaining to any government or court, in each case whether associated with the
United States, a state, district or territory thereof, or a foreign entity or
government.

Guarantors: each Domestic Subsidiary of Borrower (other than any Immaterial
Subsidiary) and each other Person who guarantees payment or performance of any
Obligations.

Guaranty: each guaranty agreement executed by a Guarantor in favor of Agent.

Hedging Agreement: an agreement relating to any swap, cap, floor, collar,
option, forward, cross right or obligation, or combination thereof or similar
transaction, with respect to interest rate, foreign exchange, currency,
commodity, credit or equity risk.

Increasing Lender: as defined in Section 2.2.

Immaterial Subsidiary: a direct or indirect Subsidiary of Borrower whose total
assets as of the fiscal quarter immediately preceding the date of determination
are less than $2,500,000; provided, that at no time shall the aggregate amount
of total assets as of the fiscal quarter immediately preceding the date of
determination for all Immaterial Subsidiaries exceed $5,000,000; provided,
further, that if the aggregate amount of total assets as of the Fiscal Quarter
immediately preceding the date of determination for all Immaterial Subsidiaries
exceeds $5,000,000, the Borrower shall immediately identify to Agent in writing
one or more Subsidiaries which will no longer be deemed “Immaterial
Subsidiaries” for purposes of this Agreement such that the aggregate amount of
total assets as of the Fiscal Quarter immediately preceding the date of
determination for the remaining Immaterial Subsidiaries does not exceed
$5,000,000.

 

19



--------------------------------------------------------------------------------

Indemnified Taxes: Taxes other than Excluded Taxes.

Indemnitees: Agent Indemnitees, Lender Indemnitees and Issuing Bank Indemnitees.

Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian for
such Person or any part of its Property; or (c) an assignment or trust mortgage
for the benefit of creditors.

Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, permits, patents, copyrights, trademarks, service
marks, trade names, trade secrets, confidential or proprietary information,
customer lists, know-how, software and databases; all embodiments or fixations
thereof and all related documentation, applications, registrations and
franchises; all licenses or other rights to use any of the foregoing; all books
and records relating to the foregoing; and all extensions, renewals, reissues,
divisions, continuations, and continuations-in-part of any of the foregoing, and
all rights to sue for past, present and future infringement of any of the
foregoing.

Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that Borrower’s or a Subsidiary’s ownership, use, marketing, sale
or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.

Intellectual Property Security Agreement: as defined in Section 10.1.8.

Interest Period: as defined in Section 3.1.3.

Inventory: as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in Borrower’s business
(but excluding Equipment).

Inventory Formula Amount: the least of (i) 50% of the aggregate amount of the
Commitments on the date of determination; (ii) 65% of the Value of Eligible
Inventory; or (iii) 85% of the NOLV Percentage of the Value of Eligible
Inventory.

Inventory Reserve: reserves established by Agent to reflect factors that may
negatively impact the Value of Inventory, including change in salability,
obsolescence, seasonality, theft, shrinkage, imbalance, change in composition or
mix, markdowns and vendor chargebacks.

 

20



--------------------------------------------------------------------------------

Investment: any acquisition of all or substantially all assets of a Person; any
acquisition of record or beneficial ownership of any Equity Interests of a
Person; or any advance or capital contribution to or other investment in a
Person.

IRS: the United States Internal Revenue Service.

Issuing Bank: Bank of America or an Affiliate of Bank of America.

Issuing Bank Indemnitees: Issuing Bank and its officers, directors, employees,
Affiliates, agents and attorneys.

LC Application: an application by Borrower to Issuing Bank for issuance of a
Letter of Credit, in form and substance reasonably satisfactory to Issuing Bank.

LC Conditions: the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in Section 6; (b) after giving
effect to such issuance, total LC Obligations do not exceed the Letter of Credit
Subline, no Overadvance exists and, if no Loans are outstanding, the LC
Obligations do not exceed the Borrowing Base (without giving effect to the LC
Reserve for purposes of this calculation); (c) the expiration date of such
Letter of Credit is (i) no more than 365 days from issuance, in the case of
standby Letters of Credit, (ii) no more than 120 days from issuance, in the case
of documentary Letters of Credit, and (iii) at least 20 Business Days prior to
the Revolver Termination Date; (d) the Letter of Credit and payments thereunder
are denominated in Dollars; and (e) the purpose and form of the proposed Letter
of Credit is reasonably satisfactory to Agent and Issuing Bank in their
discretion.

LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Borrower or any other Person to Issuing Bank
or Agent in connection with issuance, amendment or renewal of, or payment under,
any Letter of Credit.

LC Obligations: the sum (without duplication) of (a) all amounts owing by
Borrower for any drawings under Letters of Credit; (b) the aggregate undrawn
amount of all outstanding Letters of Credit; and (c) all fees and other amounts
owing with respect to Letters of Credit.

LC Request: a request for issuance of a Letter of Credit, to be provided by
Borrower to Issuing Bank, in form satisfactory to Issuing Bank.

LC Reserve: the aggregate of all LC Obligations, other than (a) those that have
been Cash Collateralized; and (b) if no Event of Default exists, those
constituting charges owing to the Issuing Bank.

Lender Indemnitees: Lenders and their officers, directors, employees,
Affiliates, agents and attorneys.

Lenders: as defined in the preamble to this Agreement, including Agent in its
capacity as a provider of Swingline Loans and any other Person who hereafter
becomes a “Lender” pursuant to an Assignment and Acceptance.

 

21



--------------------------------------------------------------------------------

Lending Office: the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to Agent and
Borrower.

Letter of Credit: any standby or documentary letter of credit issued by Issuing
Bank for the account of Borrower, or any indemnity, guarantee, exposure
transmittal memorandum or similar form of credit support issued by Agent or
Issuing Bank for the benefit of Borrower.

Letter of Credit Subline: $20,000,000.

LIBOR: for any Interest Period with respect to a LIBOR Loan, the per annum rate
of interest (rounded up, if necessary, to the nearest 1/8th of 1%), determined
by Agent at approximately 11:00 a.m. (London time) two Business Days prior to
commencement of such Interest Period, for a term comparable to such Interest
Period, equal to (a) the British Bankers Association LIBOR Rate (“BBA LIBOR”),
as published by Reuters (or other commercially available source designated by
Agent); or (b) if BBA LIBOR is not available for any reason, the interest rate
at which Dollar deposits in the approximate amount of the LIBOR Loan would be
offered by Bank of America’s London branch to major banks in the London
interbank Eurodollar market. If the Board of Governors imposes a Reserve
Percentage with respect to LIBOR deposits, then LIBOR shall be the foregoing
rate, divided by 1 minus the Reserve Percentage.

LIBOR Loan: any Loan that bears interest based on LIBOR.

License: all license agreements, permits, authorizations and franchises, whether
with respect to the Patents, Trademarks, Copyrights, Trade Secrets or Computer
Software, or with respect to the patents, trademarks, copyrights, trade secrets,
computer software or other proprietary right of any other Person, and all
income, royalties and other payments now or hereafter due and/or payable with
respect thereto, subject, in each case, to the terms of such license agreements,
permits, authorizations and franchises.

Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.

Lien: any Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, whether such interest is based on common law, statute or
contract, including liens, security interests, pledges, hypothecations,
statutory trusts, reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Property.

Lien Waiver: an agreement, in form and substance satisfactory to Agent, by which
(a) for any material Collateral located on leased premises, the lessor waives or
subordinates any Lien it may have on the Collateral, and agrees to permit Agent
to enter upon the premises and remove the Collateral or to use the premises to
store or dispose of the Collateral; (b) for any material Collateral held by a
warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Agent, and agrees to deliver the Collateral to Agent upon request; and (c) for
any material Collateral held by a repairman, mechanic or bailee, such Person
acknowledges Agent’s Lien, waives or subordinates any Lien it may have on the
Collateral, and agrees to deliver the Collateral to Agent upon request.

 

22



--------------------------------------------------------------------------------

Liquidity: without duplication, the sum of domestic, Unrestricted Cash of
Borrower and its Domestic Subsidiaries plus Availability.

Loan: a loan made pursuant to Section 2.1, and any Swingline Loan, Overadvance
Loan or Protective Advance.

Loan Account: the loan account established by each Lender on its books pursuant
to Section 5.7.

Loan Documents: this Agreement, Other Agreements and Security Documents.

Loan Year: each 12 month period commencing on the Closing Date and on each
anniversary of the Closing Date.

Margin Stock: as defined in Regulation U of the Board of Governors.

Material Adverse Effect: (a) a material adverse change in, or a material adverse
effect upon, the operations, business, Properties or financial condition of
Borrower, the Collateral or any Guarantor; (b) a material impairment of the
ability of Borrower or any Obligor to perform under any Loan Document to which
it is a party; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against Borrower of any Loan Document to which
it is a party.

Material Contract: any written agreement or contract to which Borrower or
Subsidiary is party (other than the Loan Documents) (a) that is deemed to be a
material contract under Item 601(a)(10) of Regulation S-K; or (b) for which
breach of such agreement or contract would reasonably be expected to have a
Material Adverse Effect.

Minimum Condition: (a) in respect of any proposed transaction permitted under
Sections 10.2.5(7)(i) and paragraph (j)(i) of the definition of “Permitted Asset
Disposition”, Liquidity immediately prior to and immediately following the
consummation of such transaction is and will be not less than $35,000,000 and
(b) in respect of any proposed transaction permitted under
Sections 10.2.5(7)(ii) and paragraph (j)(ii) of the definition of “Permitted
Asset Disposition”, Liquidity immediately prior to and immediately following the
consummation of such transaction is and will be not less than $50,000,000.

Moody’s: Moody’s Investors Service, Inc., and its successors.

Mortgage: each mortgage, deed of trust or deed to secure debt pursuant to which
Borrower grants to Agent, for the benefit of Secured Parties, Liens upon the
Real Estate owned by Borrower, as security for the Obligations.

Multiemployer Plan: any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 

23



--------------------------------------------------------------------------------

Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by Borrower or a
Subsidiary in cash from such disposition, net of (a) reasonable and customary
costs and expenses actually incurred in connection therewith, including legal,
accounting and investment banking fees and sales commissions; (b) amounts
applied to repayment of Debt secured by a Permitted Lien senior to Agent’s Liens
on Collateral sold; (c) transfer or similar taxes; and (d) reserves for
indemnities, until such reserves are no longer needed.

NOLV Percentage: the net orderly liquidation value of Inventory, expressed as a
percentage, expected to be realized at an orderly, negotiated sale held within a
reasonable period of time, net of all liquidation expenses, as determined from
the most recent appraisal of Borrower’s Inventory performed by an appraiser and
on terms reasonably satisfactory to Agent.

Notes: each Revolver Note or other promissory note executed by Borrower to
evidence any Obligations.

Notice of Borrowing: a Notice of Borrowing to be provided by Borrower to request
a Borrowing of Loans, in form reasonably satisfactory to Agent.

Notice of Conversion/Continuation: a Notice of Conversion/Continuation to be
provided by Borrower to request a conversion or continuation of any Loans as
LIBOR Loans, in form reasonably satisfactory to Agent.

Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees and other sums payable by Obligors under Loan
Documents, (d) obligations of Obligors under any indemnity for Claims,
(e) Extraordinary Expenses, (f) Bank Product Debt, and (g) other Debts,
obligations and liabilities of any kind owing by Obligors pursuant to the Loan
Documents, whether now existing or hereafter arising, whether evidenced by a
note or other writing, whether allowed in any Insolvency Proceeding, whether
arising from an extension of credit, issuance of a letter of credit, acceptance,
loan, guaranty, indemnification or otherwise, and whether direct or indirect,
absolute or contingent, due or to become due, primary or secondary, or joint or
several.

Obligor: Borrower or any Guarantor.

Ordinary Course of Business: the ordinary course of business of Borrower or any
Subsidiary, consistent with past practices and undertaken in good faith.

Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, partnership agreement,
certificate of partnership, certificate of formation, or similar agreement or
instrument governing the formation or operation of such Person.

 

24



--------------------------------------------------------------------------------

OSHA: the Occupational Safety and Hazard Act of 1970.

Other Agreement: each Note; LC Document; Disclosure Letter, Fee Letter; Lien
Waiver; Borrowing Base Certificate, Compliance Certificate, financial statement
or report delivered hereunder; or other document, instrument or agreement (other
than this Agreement, any Hedging Agreement or a Security Document) now or
hereafter delivered by an Obligor or other Person to Agent or a Lender in
connection with any transactions relating hereto.

Other Taxes: all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document.

Overadvance: as defined in Section 2.1.5.

Overadvance Loan: a Base Rate Loan made when an Overadvance exists or is caused
by the funding thereof.

Participant: as defined in Section 13.2.

Patents: all patents, patent applications and statutory invention registrations,
together with all reissues, divisions, continuations, continuations-in-part,
extensions and reexaminations thereof, all inventions therein, all rights
therein provided by international treaties or conventions and all improvements
thereto, and all other rights of any kind whatsoever of Borrower accruing
thereunder or pertaining thereto.

Patent Assignment: each patent collateral assignment agreement pursuant to which
an Obligor assigns to Agent, for the benefit of Secured Parties, such Obligor’s
interests in its Patents, as security for the Obligations.

Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001).

Payment Item: each check, draft or other item of payment payable to Borrower,
including those constituting proceeds of any Collateral.

PBGC: the Pension Benefit Guaranty Corporation.

Pension Plan: any employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by any Obligor or ERISA
Affiliate or to which the Obligor or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five plan years.

 

25



--------------------------------------------------------------------------------

Permitted Asset Disposition: as long as no Default or Event of Default exists at
the time of any proposed dispositions referred to in clause (c), (f), (g), (h),
(i), (j) or (k) below, an Asset Disposition that is:

(a) a sale of Inventory in the Ordinary Course of Business;

(b) a disposition of obsolete or worn out property, whether now owned or
hereafter acquired, in the Ordinary Course of Business, including any property
no longer used in the business;

(c) upon written notice to Agent, a disposition of accounts receivable (other
than Eligible Accounts) to collection agencies, provided the aggregate face
amount of all such disposed accounts receivable does not at any point of
determination exceed $5,000,000;

(d) a disposition required by applicable regulatory authorities as part of a
transaction permitted under Section 10.2.9(a)(ii) or (iii);

(e) a license of Intellectual Property in the Ordinary Course of Business;

(f) a license or other disposition of Intellectual Property other than in the
Ordinary Course of Business to the extent that such disposition is for fair
market value (in the case of any material disposition, as determined in good
faith by the Board of Directors of Borrower); provided that, with respect to
Intellectual Property subject to any such disposition, the sales in the
applicable jurisdictions for the prior twelve-month period of Inventory using
such Intellectual Property in the production thereof do not in the aggregate
(x) with respect to any single disposition (or series of related dispositions)
account for more than 5% of the consolidated net sales of Borrower and its
Subsidiaries for the prior twelve-month period and (y) with respect to all such
dispositions after the date hereof account for more than 10% of the consolidated
net sales of Borrower and its Subsidiaries for the prior twelve-month period and
provided further that in the event of any such disposition, Borrower or such
Subsidiary shall have (i) retained all rights necessary to dispose of any of its
assets utilizing such disposed Intellectual Property or (ii) shall have disposed
of all assets utilizing such Intellectual Property in connection with the
disposition of such Intellectual Property;

(g) a disposition of Equipment or Real Estate by Borrower to its Subsidiaries
and by Borrower’s Subsidiaries to Borrower or any of its Subsidiaries, provided
that after giving effect to any such disposition by Borrower, any Guarantor or
Pledged Foreign Subsidiary to a Foreign Subsidiary (other than a disposition by
a Pledged Foreign Subsidiary to another Pledged Foreign Subsidiary) Availability
shall exceed $20,000,000;

(h) a disposition of property other than Accounts and Inventory; provided that
(i) at the time of such disposition no Event of Default shall exist or shall
result from such disposition, (ii) the consideration received for such
disposition shall be in an amount at least equal to the fair market value of the
property disposed of, (iii) at

 

26



--------------------------------------------------------------------------------

least 75% of the consideration received for such disposition shall be cash, and
(iv) the aggregate fair market value of all assets so sold, transferred,
licensed or otherwise disposed of by Borrower and its Subsidiaries after the
Closing Date shall not exceed $10,000,000;

(i) a disposition for no less than fair market value of property, including
Equity Interests, (i) as part of a spin-off, (ii) of any Subsidiary to Borrower
or a Guarantor, (iii) of any Pledged Foreign Subsidiary to Borrower, any
Guarantor or another Pledged Foreign Subsidiary and (iv) of any Unpledged
Foreign Subsidiary to Borrower or any of its Subsidiaries;

(j) so long as the Minimum Condition is met at the time of such disposition,
dispositions for no less than fair market value of property, including Equity
Interests (i) of Borrower or any Guarantor to any Pledged Foreign Subsidiary in
an aggregate amount when calculated from the Closing Date (net of any reductions
in such dispositions) not to exceed the Combined General Pledged Basket Amount
and (ii) of Borrower, any Guarantor or any Pledged Foreign Subsidiary to any
Unpledged Foreign Subsidiary in an aggregate amount when calculated from the
Closing Date (net of any reductions in such dispositions) not to exceed the
Combined General Unpledged Basket Amount;

(k) a disposition for not less than the book value of the relevant property,
including Equity Interests, by any Foreign Subsidiary;

(l) a disposition constituting a lease or sublease granted to others in the
Ordinary Course of Business not interfering with the ordinary conduct of the
business of the grantor thereof;

(m) sales or disposition of Cash Equivalents in the Ordinary Course of Business;

(n) approved in writing by Agent and Required Lenders.

Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder;
(c) existing on the Closing Date, and any extension or renewal thereof that does
not increase the amount of such Contingent Obligation when extended or renewed;
(d) incurred in the Ordinary Course of Business with respect to surety, appeal
or performance bonds, or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers in connection with
dispositions of Equipment permitted hereunder; (f) arising under the Loan
Documents; or (g) in the form of a guaranty of Debt to the extent Borrower or
any Domestic Subsidiary would be permitted to incur or maintain such Debt as a
primary obligation under Section 10.2.1.

Permitted Lien: as defined in Section 10.2.2.

Permitted Purchase Money Debt: Purchase Money Debt of Borrower and Subsidiaries
that is unsecured or secured only by a Purchase Money Lien, as long as the
aggregate amount does not exceed $7,500,000 at any time and its incurrence does
not violate Section 10.2.3.

 

27



--------------------------------------------------------------------------------

Person: any individual, corporation, limited liability company, partnership,
joint venture, joint stock company, land trust, business trust, unincorporated
organization, Governmental Authority or other entity.

Plan: any employee benefit plan (as such term is defined in Section 3(3) of
ERISA) established by an Obligor or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.

Pledged Foreign Subsidiary: any first-tier Foreign Subsidiary of Borrower at
least 80% of the Equity Interests of which are owned by Borrower or any of its
Subsidiaries and as to which 65% or more of the Equity Interests of such Foreign
Subsidiary have been pledged to Agent to secure the Obligations hereunder.

Prime Rate: the rate of interest announced by Bank of America from time to time
as its prime rate. Such rate is set by Bank of America on the basis of various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate. Any change in such rate announced by
Bank of America shall take effect at the opening of business on the day
specified in the public announcement of such change.

Pro Rata: with respect to any Lender, a percentage (carried out to the ninth
decimal place) determined (a) while Commitments are outstanding, by dividing the
amount of such Lender’s Commitment by the aggregate amount of all Commitments;
and (b) at any other time, by dividing the amount of such Lender’s Loans and LC
Obligations by the aggregate amount of all outstanding Loans and LC Obligations.

Properly Contested: with respect to any obligation of Borrower or its
Subsidiaries, (a) the obligation is subject to a bona fide dispute regarding
amount or such Person’s liability to pay; (b) the obligation is being properly
contested in good faith by appropriate proceedings promptly instituted and
diligently pursued; (c) appropriate reserves have been established in accordance
with GAAP; (d) non-payment could not reasonably be expect to have a Material
Adverse Effect, nor result in forfeiture or sale of any assets of the Obligor
and (e) no Lien is imposed on assets which constitute any of the Borrowing Base.

Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.

Protective Advances: as defined in Section 2.1.6.

Purchase Money Debt: (a) Debt (other than the Obligations) for payment of any of
the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred before or after acquisition of any fixed assets, for the purpose of
financing any of the purchase price thereof; and (c) any renewals, extensions or
refinancings (but not increases) thereof.

 

28



--------------------------------------------------------------------------------

Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt and the proceeds thereof and
constituting a Capital Lease or a purchase money security interest under the
UCC.

RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).

Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.

Refinancing Conditions: the following conditions for Refinancing Debt: (a) it is
in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed or refinanced; (b) it has a final maturity no
sooner than, a weighted average life no less than, and an interest rate no
greater than, the Debt being extended, renewed or refinanced; (c) it is
subordinated to the Obligations at least to the same extent as the Debt being
extended, renewed or refinanced; and (d) upon giving effect to it, no Default or
Event of Default exists.

Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of Debt permitted under Section 10.2.1(b), (c), (d), (f) or (j).

Reimbursement Date: as defined in Section 2.3.2.

Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Collateral or could assert a Lien on any Collateral; and (b) reserves for rent
at leased locations subject to statutory or contractual landlord liens, unless
it has executed a Lien Waiver.

Report: as defined in Section 12.2.3.

Reportable Event: any of the events set forth in Section 4043(c) of ERISA, other
than events for which the 30 day notice period has been waived.

Required Lenders: Lenders (subject to Section 4.2) having (a) Commitments in
excess of 50% of the aggregate Commitments and (b) if the Commitments have
terminated, Loans in excess of 50% of all outstanding Loans; provided that if at
any date of determination there are two or more unaffiliated Lenders, “Required
Lenders” shall mean (y) at least two unaffiliated Lenders having more than 50%
of the aggregate Commitments or (z) if the Commitments have terminated, at least
two or more unaffiliated Lenders having Loans in excess of 50% of all
outstanding Loans. For the avoidance of doubt, if at any date of determination
there are two or fewer Lenders, “Required Lenders” shall mean all Lenders.

Reserve Percentage: the reserve percentage (expressed as a decimal, rounded up
to the nearest 1/8th of 1%) applicable to member banks under regulations issued
from time to time by the Board of Governors for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”).

 

29



--------------------------------------------------------------------------------

Restricted Investment: any Investment by Borrower or a Subsidiary, other than
(a) acquisitions of Equipment or Real Property to be used in the business of
Borrower; (b) acquisitions of Inventory in the Ordinary Course of Business of
Borrower; (c) acquisitions of current assets acquired in the Ordinary Course of
Business of Borrower; (d) Cash Equivalents that are subject to Agent’s Lien and
control, pursuant to documentation in form and substance reasonably satisfactory
to Agent; (e) auction rate preferred auction rate municipal security investments
having, at the time of the acquisition thereof, a rating of at least A-2 from
S&P or at least P-2 from Moody’s, (f) marketable securities (i) issued or
directly and unconditionally guaranteed as to interest and principal by the
United States government or (ii) issued by any agency of the United States the
obligations of which are backed by the full faith and credit of the United
States, in each case maturing more than one year but less than three years after
such date, (g) commercial paper maturing more than ninety (90) days but no more
than two hundred and seventy (270) days from the date of creation thereof and
having, at the time of the acquisition thereof, a rating of at least A-2 from
S&P or at least P-2 from Moody’s, (h) marketable direct obligations issued by
any state of the United States or any political subdivision of any such state or
any public instrumentality thereof, in each case maturing more than one year
after but less than three years after such date and having, at the time of the
acquisition thereof, a rating of at least A- from S&P or the equivalent thereof
from another nationally recognized rating agency, (i) assets received in
satisfaction of judgments against third parties, foreclosures of Liens or good
faith settlement of litigation disputes or debts, (j) operating leases in the
Ordinary Course of Business, (k) Restricted Investments to the extent permitted
under paragraph (h) of the definition of “Permitted Asset Disposition”,
(l) Hedging Agreements, (m) Investments in Subsidiaries to the extent existing
on the Closing Date, and (n) any stand-by claims purchase agreement or similar
agreement relating to the recovery of doubtful accounts receivable from
Borrower’s customers.

Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of Borrower, any Subsidiary or other Obligor to incur or
repay Borrowed Money, to grant Liens on any assets, to declare or make
Distributions.

Revolver Note: a promissory note to be executed by Borrower in favor of a Lender
in the form of Exhibit A, which shall be in the amount of such Lender’s
Commitment and shall evidence the Loans made by such Lender.

Revolver Termination Date: the third anniversary of the Closing Date.

S&P: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

Secured Parties: Agent, Issuing Bank, Lenders and providers of Bank Products.

Security Documents: the Guaranties, Patent Assignments, Trademark Security
Agreements, Intellectual Property Security Agreements, Deposit Account Control
Agreements, and all other documents, instruments and agreements now or hereafter
securing (or given with the intent to secure) any Obligations.

 

30



--------------------------------------------------------------------------------

Senior Officer: the chairman of the board, president, chief executive officer or
chief financial officer of Borrower or, if the context requires, an Obligor.

Settlement Report: a report delivered by Agent to Lenders summarizing the Loans
and participations in LC Obligations outstanding as of a given settlement date,
allocated to Lenders on a Pro Rata basis in accordance with their Commitments.

Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code; and (f) has not incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Loan
Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates. “Fair salable value” means the amount that could be
obtained for assets within a reasonable time, either through collection or
through sale under ordinary selling conditions by a capable and diligent seller
to an interested buyer who is willing (but under no compulsion) to purchase.

Subordinated Debt: Debt incurred by Borrower that is expressly subordinate and
junior in right of payment to Full Payment of all Obligations, and is on terms
(including maturity, interest, fees, repayment, covenants and subordination)
satisfactory to Agent.

Subsidiary: any entity at least 50% of whose voting securities or Equity
Interests is owned by Borrower (including indirect ownership by Borrower through
other entities in which Borrower directly or indirectly owns 50% of the voting
securities or Equity Interests).

Swingline Loan: any Borrowing of Base Rate Loans funded with Agent’s funds,
until such Borrowing is settled among Lenders or repaid by Borrower.

Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

Third Party Licenses: as defined in Section 7.3.

Trade Secrets: all confidential and proprietary information, including, without
limitation, know-how, trade secrets, manufacturing and production processes and
techniques, inventions, research and development information, technical data,
product and component designs, application specific integrated circuits (ASIC
designs), financial, marketing and business data, pricing and cost information,
business and marketing plans and customer and supplier lists and information of
Borrower.

 

31



--------------------------------------------------------------------------------

Trademarks: all trademarks (including, without limitation, service marks),
certification marks, collective marks, trade dress, logos, domain names, product
configurations, trade names, business names, corporate names and other source
identifiers, whether or not registered, whether currently in use or not,
including, without limitation, all common law rights and registrations and
applications for registration thereof, and all other marks registered in the
U.S. Patent and Trademark Office or in any office or agency of any State or
territory of the United States (including any United States intent-to-use
trademark application prior to the filing and acceptance of a Statement of Use
or an Amendment to allege use in connection therewith), and all rights therein
provided by international treaties or conventions, all reissues, extensions and
renewals of any of the foregoing, together in each case with the goodwill of the
business connected therewith and symbolized thereby, and all rights
corresponding thereto throughout the world and all other rights of any kind
whatsoever of Borrower accruing thereunder or pertaining thereto.

Trademark Security Agreement: each trademark security agreement pursuant to
which an Obligor grants to Agent, for the benefit of Secured Parties, a Lien on
such Obligor’s interests in Trademarks, as security for the Obligations.

Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.

Trigger Period:

(a) with regard to Sections 5.6, 7.2.1 and 8.2.4, the period (i) commencing on
the day that an Event of Default occurs, or Availability is less than the
greater of (A) $25,000,000 and (B) 25% of the aggregate Commitments; and
(ii) continuing until, during the preceding 90 consecutive days, no Event of
Default has existed and Availability has been equal to or greater than the
greater of (A) $25,000,000 and (B) 25% of the aggregate Commitments at all
times; and

(b) with regard to Section 10.3.1, the period (i) commencing on the day that
Availability is less than the greater of (A) $20,000,000 and (B) 20% of the
aggregate Commitments; and (ii) continuing until, during the preceding 90
consecutive days, Availability has been greater than or equal to the greater of
(A) $20,000,000 and (B) 20% of the aggregate Commitments at all times.

Type: any type of a Loan (i.e., Base Rate Loan or LIBOR Loan) that has the same
interest option and, in the case of LIBOR Loans, the same Interest Period.

UCC: the Uniform Commercial Code as in effect in the State of California or,
when the laws of any other jurisdiction govern the perfection or enforcement of
any Lien, the Uniform Commercial Code of such jurisdiction.

Unfunded Pension Liability: the excess of a Pension Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to Section 412 of the Code for the applicable plan
year.

 

32



--------------------------------------------------------------------------------

Unpledged Foreign Subsidiary: any Foreign Subsidiary that is not a Pledged
Foreign Subsidiary.

Unrestricted Cash: cash not subject to a Lien other than Liens in favor of Agent
and held in the Dominion Account as required under Section 8.2.4.

Upstream Payment: a Distribution by a Subsidiary of Borrower to Borrower.

Value: (a) for Inventory, its value determined on the basis of the lower of cost
or market, calculated on a first-in, first-out basis, and excluding any portion
of cost attributable to intercompany profit among Borrower and its Affiliates;
and (b) for an Account, its face amount, net of any returns, rebates, discounts
(calculated on the shortest terms), credits, allowances or Taxes (including
sales, excise or other taxes) that have been or could be claimed by the Account
Debtor or any other Person.

Voting Interests: shares of capital stock issued by a corporation, or equivalent
Equity Interests in any other Person, the holders of which are ordinarily, in
the absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

1.2. Accounting Terms. Under the Loan Documents (except as otherwise specified
herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Borrower delivered to Agent before the Closing Date and
using the same inventory valuation method as used in such financial statements,
except for any change required or permitted by GAAP if Borrower’s certified
public accountants concur in such change, the change is disclosed to Agent, and
Section 10.3 is amended in a manner satisfactory to Required Lenders to take
into account the effects of the change.

1.3. Uniform Commercial Code. As used herein, the following terms are defined in
accordance with the UCC in effect in the State of California from time to time:
“Chattel Paper,” “Commercial Tort Claim,” “Deposit Account,” “Document,”
“Equipment,” “General Intangibles,” “Goods,” “Instrument,” “Investment
Property,” “Letter-of-Credit Right” and “Supporting Obligation.”

1.4. Certain Matters of Construction. The terms “herein,” “hereof,” “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision. Any pronoun used shall be
deemed to cover all genders. In the computation of periods of time from a
specified date to a later specified date, “from” means “from and including,” and
“to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document.
All references to (a) laws or statutes include all related rules, regulations,
interpretations, amendments and successor provisions; (b) any document,

 

33



--------------------------------------------------------------------------------

instrument or agreement include any amendments, waivers and other modifications,
extensions or renewals (to the extent permitted by the Loan Documents); (c) any
section means, unless the context otherwise requires, a section of this
Agreement; (d) any exhibits or schedules mean, unless the context otherwise
requires, exhibits and schedules attached hereto, which are hereby incorporated
by reference; (e) any Person include successors and assigns; (f) time of day
means time of day at Agent’s notice address under Section 14.3.1; or
(g) discretion of Agent, Issuing Bank or any Lender means the sole and absolute
discretion of such Person. All calculations of Value, fundings of Loans,
issuances of Letters of Credit and payments of Obligations shall be in Dollars
and, unless the context otherwise requires, all determinations (including
calculations of Borrowing Base and financial covenants) made from time to time
under the Loan Documents shall be made in light of the circumstances existing at
such time. Borrowing Base calculations shall be consistent with historical
methods of valuation and calculation, and otherwise reasonably satisfactory to
Agent (and not necessarily calculated in accordance with GAAP). Borrower shall
have the burden of establishing any alleged negligence, misconduct or lack of
good faith by Agent, Issuing Bank or any Lender under any Loan Documents. No
provision of any Loan Documents shall be construed against any party by reason
of such party having, or being deemed to have, drafted the provision.

SECTION 2. CREDIT FACILITIES

2.1. Commitment.

2.1.1. Loans. Each Lender agrees, severally on a Pro Rata basis up to its
Commitment, on the terms set forth herein, to make Loans to Borrower from time
to time through the Commitment Termination Date. The Loans may be repaid and
reborrowed as provided herein. In no event shall Lenders have any obligation to
honor a request for a Loan if the unpaid balance of Loans outstanding at such
time (including the requested Loan) would exceed the Borrowing Base.

2.1.2. Revolver Notes. The Loans made by each Lender and interest accruing
thereon shall be evidenced by the records of Agent and such Lender. At the
request of any Lender, Borrower shall deliver a Revolver Note to such Lender.

2.1.3. Use of Proceeds. The proceeds of Loans shall be used by Borrower solely
(a) to satisfy existing Debt; (b) to pay fees and transaction expenses
associated with the closing of this credit facility; (c) to pay Obligations in
accordance with this Agreement; and (d) for working capital and other lawful
corporate purposes of Borrower.

 

34



--------------------------------------------------------------------------------

2.1.4. Voluntary Termination of Commitments. The Commitments shall terminate on
the Revolver Termination Date, unless sooner terminated in accordance with this
Agreement. Upon at least 10 Business Days (or such lesser period as agreed by
Agent) prior written notice to Agent, Borrower may, at its option, terminate the
Commitments and this credit facility. Any notice of termination given by
Borrower shall be irrevocable. On the termination date, Borrower shall make Full
Payment of all Obligations.

2.1.5. Overadvances. If the aggregate Loans exceed the Borrowing Base
(“Overadvance”) or the aggregate Commitments at any time, the excess amount
shall be payable by Borrower on demand by Agent, but all such Loans shall
nevertheless constitute Obligations secured by the Collateral and entitled to
all benefits of the Loan Documents. Unless its authority has been revoked in
writing by Required Lenders, Agent may require Lenders to honor requests for
Overadvance Loans and to forbear from requiring Borrower to cure an Overadvance,
(a) when no other Event of Default is known to Agent, as long as (i) the
Overadvance does not continue for more than 30 consecutive days (and no
Overadvance may exist for at least ten consecutive days thereafter before
further Overadvance Loans are required), and (ii) the Overadvance is not known
by Agent to exceed 5% of the Borrowing Base; and (b) regardless of whether an
Event of Default exists, if Agent discovers an Overadvance not previously known
by it to exist, as long as from the date of such discovery the Overadvance
(i) is not increased by more than $2,500,000, and (ii) does not continue for
more than 30 consecutive days. In no event shall Overadvance Loans be made that
would cause the outstanding Loans and LC Obligations to exceed the aggregate
Commitments. Any funding of an Overadvance Loan or sufferance of an Overadvance
shall not constitute a waiver by Agent or Lenders of the Event of Default caused
thereby. In no event shall Borrower or any other Obligor be deemed a beneficiary
of this Section nor authorized to enforce any of its terms.

2.1.6. Protective Advances. Agent shall be authorized, in its discretion, at any
time that any conditions in Section 6 are not satisfied, to make Base Rate Loans
(“Protective Advances”) (a) up to an aggregate amount outstanding at any time
not to exceed $5,000,000, if Agent deems such Loans necessary or desirable to
preserve or protect Collateral, or to enhance the collectibility or repayment of
Obligations; or (b) to pay any other amounts chargeable to Obligors under any
Loan Documents, including costs, fees and expenses; provided, that in no event
shall a Protective Advance be made if it would cause the aggregate Loans to
exceed the aggregate Commitments. Each Lender shall participate in each
Protective Advance on a Pro Rata basis. Required Lenders may at any time revoke
Agent’s authority to make further Protective Advances by written notice to
Agent. Absent such revocation, Agent’s determination that funding of a
Protective Advance is appropriate shall be conclusive.

2.2. Increase in the Aggregate Commitments.

(a) Borrower may, at any time and from time to time, by notice to Agent, request
that the aggregate amount of the Commitments be increased by an aggregate amount
of up to $75,000,000 (each an “Accordion Increase” and collectively the
“Accordion Increases”) to be effective as of the date upon which the conditions
set forth

 

35



--------------------------------------------------------------------------------

in Section 2.2(d) below are fulfilled to the satisfaction of Agent (each such
date an “Accordion Effective Date”); provided, however, that (i) in no event
shall the aggregate amount of the Commitments hereunder exceed $150,000,000,
(ii) in no event shall more than two Accordion Increases occur during the term
of this Agreement, and (iii) no Default or Event of Default shall have occurred
and be continuing as of the date of such request or as of any Accordion
Effective Date, or shall occur as a result thereof.

(b) Agent may, in its reasonable discretion, promptly notify the Lenders of a
request by the Borrower for an Accordion Increase, which notice shall include
the date by which Lenders wishing to participate in such Accordion Increase (it
being understood that Lenders shall have no obligation to so participate) must
commit to an increase in the amount of their respective Commitments (each such
date a “Commitment Date”). Each Lender that is willing to participate in such
Accordion Increase (each an “Increasing Lender”) shall give written notice to
Agent on or prior to the applicable Commitment Date of the amount by which it is
willing to increase its Commitment. If the Lenders notify Agent that they are
willing to increase the amount of their respective Commitments by an aggregate
amount that exceeds the aggregate amount of such Accordion Increase, such
Accordion Increase shall be allocated among the Lenders willing to participate
therein in such amounts as are agreed between the Borrower and Agent.

(c) Promptly following the applicable Commitment Date, Agent shall notify the
Borrower as to the amount, if any, by which the Lenders are willing to
participate in the applicable Accordion Increase. If the aggregate amount by
which the Lenders are willing to participate in such Accordion Increase on the
applicable Commitment Date is less than the amount requested by the Borrower,
then the Borrower may extend offers to one or more Eligible Assignees to
participate in any portion of the Accordion Increase that has not been committed
to by the Lenders as of the Commitment Date; provided, however, that the
Commitment of each such Eligible Assignee shall be in an amount of $5,000,000 or
an integral multiple of $1,000,000 in excess thereof (or such lesser amounts as
may be necessary to cause the aggregate increase to equal the Accordion
Increase).

(d) On each Accordion Effective Date, each Eligible Assignee that accepts an
offer to participate in the applicable Accordion Increase in accordance with
Section 2.2(c) (each such Eligible Assignee being an “Assuming Lender”) shall
become a Lender party to this Agreement as of such Accordion Effective Date and
the Commitment of each Increasing Lender for such Accordion Increase shall be so
increased by such amount (or by the amount allocated to such Lender pursuant to
the last sentence of Section 2.2(b)) as of such Accordion Effective Date and the
Commitment of each Lender as set forth on Schedule 1.1 shall be adjusted
accordingly; provided, on or before each Accordion Effective Date:

(1) all amendments to this Agreement deemed reasonably necessary by Agent to
accomplish such Accordion Increase shall have been agreed by the required
parties hereto and any Assuming Lenders;

 

36



--------------------------------------------------------------------------------

(2) all necessary approvals shall have been obtained by each of the Increasing
Lenders, the Assuming Lenders and Agent; and

(3) Agent shall have received the following, each dated such date:

(A) (i) certified copies of resolutions of the Board of Directors of Borrower or
the Executive Committee of such Board approving such Accordion Increase and the
corresponding modifications to this Agreement and (ii) if requested, an opinion
of counsel for Borrower (which may be in-house counsel), in form and substance
reasonably satisfactory to Agent;

(B) an assumption agreement from each Assuming Lender, if any, in form and
substance reasonably satisfactory to the Borrower and Agent (each an “Assumption
Agreement”), duly executed by such Eligible Assignee, Agent and the Borrower;
and

(C) confirmation from each Increasing Lender of the increase in the amount of
its Commitment in a writing reasonably satisfactory to the Borrower and Agent.

On each Accordion Effective Date, upon fulfillment of the conditions set forth
in the immediately preceding sentence of this Section 2.2(d), Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Borrower, on or before 12:00 noon, by telecopier, of the occurrence of each
Accordion Increase and shall record in the Loan Account the relevant information
with respect to each Increasing Lender and each Assuming Lender on such date.
The Borrower shall prepay Loans on each Accordion Effective Date to the extent
necessary to cause the outstanding Loans to be ratable with the Commitment of
each Lender. This Section shall supersede the provisions of Section 14.1 as
applicable.

2.3. Letter of Credit Facility.

2.3.1. Issuance of Letters of Credit. Issuing Bank agrees to issue Letters of
Credit from time to time until 30 days prior to the Revolver Termination Date
(or until the Commitment Termination Date, if earlier), on the terms set forth
herein, including the following:

(a) Borrower acknowledges that Issuing Bank’s willingness to issue any Letter of
Credit is conditioned upon Issuing Bank’s receipt of a LC Application with
respect to the requested Letter of Credit, as well as such other instruments and
agreements as Issuing Bank may customarily require for issuance of a letter of
credit of similar type and amount. Issuing Bank shall have no obligation to
issue any Letter of Credit unless (i) Issuing Bank receives a LC Request and LC
Application at least three Business Days prior to the requested date of
issuance; (ii) each LC Condition is satisfied; and (iii) if a Defaulting Lender
exists, such Lender or Borrower has entered into arrangements reasonably
satisfactory to Agent and Issuing Bank to eliminate any funding risk associated
with the Defaulting Lender. If Issuing Bank receives written notice from a

 

37



--------------------------------------------------------------------------------

Lender at least five Business Days before issuance of a Letter of Credit that
any LC Condition has not been satisfied, Issuing Bank shall have no obligation
to issue the requested Letter of Credit (or any other) until such notice is
withdrawn in writing by that Lender or until Required Lenders have waived such
condition in accordance with this Agreement. Prior to receipt of any such
notice, Issuing Bank shall not be deemed to have knowledge of any failure of LC
Conditions.

(b) Letters of Credit may be requested by Borrower only (i) to support
obligations of Borrower incurred in the Ordinary Course of Business; or (ii) for
other purposes as Agent and Lenders may approve from time to time in writing.
The renewal or extension of any Letter of Credit shall be treated as the
issuance of a new Letter of Credit, except that delivery of a new LC Application
shall be required at the reasonable discretion of Issuing Bank.

(c) Borrower assumes all risks of the acts, omissions or misuses of any Letter
of Credit by the beneficiary. In connection with issuance of any Letter of
Credit, none of Agent, Issuing Bank or any Lender shall be responsible for the
existence, character, quality, quantity, condition, packing, value or delivery
of any goods purported to be represented by any Documents; any differences or
variation in the character, quality, quantity, condition, packing, value or
delivery of any goods from that expressed in any Documents; the form, validity,
sufficiency, accuracy, genuineness or legal effect of any Documents or of any
endorsements thereon; the time, place, manner or order in which shipment of
goods is made; partial or incomplete shipment of, or failure to ship, any goods
referred to in a Letter of Credit or Documents; any deviation from instructions,
delay, default or fraud by any shipper or other Person in connection with any
goods, shipment or delivery; any breach of contract between a shipper or vendor
and Borrower; errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex, telecopy, e-mail,
telephone or otherwise; errors in interpretation of technical terms; the
misapplication by a beneficiary of any Letter of Credit or the proceeds thereof;
or any consequences arising from causes beyond the control of Issuing Bank,
Agent or any Lender, including any act or omission of a Governmental Authority.
The rights and remedies of Issuing Bank under the Loan Documents shall be
cumulative. Issuing Bank shall be fully subrogated to the rights and remedies of
each beneficiary whose claims against Borrower are discharged with proceeds of
any Letter of Credit.

(d) In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper Person. Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such experts.

 

38



--------------------------------------------------------------------------------

Issuing Bank may employ agents and attorneys-in-fact in connection with any
matter relating to Letters of Credit or LC Documents, and shall not be liable
for the negligence or misconduct of agents and attorneys-in-fact selected with
reasonable care.

2.3.2. Reimbursement; Participations.

(a) If Issuing Bank honors any request for payment under a Letter of Credit,
Borrower shall pay to Issuing Bank, on the same day (“Reimbursement Date”), the
amount paid by Issuing Bank under such Letter of Credit, together with interest
at the interest rate for Base Rate Loans from the Reimbursement Date until
payment by Borrower. The obligation of Borrower to reimburse Issuing Bank for
any payment made under a Letter of Credit shall be absolute, unconditional, and
irrevocable, and shall be paid without regard to any lack of validity or
enforceability of any Letter of Credit or the existence of any claim, setoff,
defense or other right that Borrower may have at any time against the
beneficiary. Whether or not Borrower submits a Notice of Borrowing, Borrower
shall be deemed to have requested a Borrowing of Base Rate Loans in an amount
necessary to pay all amounts due Issuing Bank on any Reimbursement Date and each
Lender agrees to fund its Pro Rata share of such Borrowing whether or not the
Commitments have terminated, an Overadvance exists or is created thereby, or the
conditions in Section 6 are satisfied.

(b) Upon issuance of a Letter of Credit, each Lender shall be deemed to have
irrevocably and unconditionally purchased from Issuing Bank, without recourse or
warranty, an undivided Pro Rata interest and participation in all LC Obligations
relating to the Letter of Credit. If Issuing Bank makes any payment under a
Letter of Credit and Borrower do not reimburse such payment on the Reimbursement
Date, Agent shall promptly notify Lenders and each Lender shall promptly (within
one Business Day) and unconditionally pay to Agent, for the benefit of Issuing
Bank, the Lender’s Pro Rata share of such payment. Upon request by a Lender,
Issuing Bank shall furnish copies of any Letters of Credit and LC Documents in
its possession at such time.

(c) The obligation of each Lender to make payments to Agent for the account of
Issuing Bank in connection with Issuing Bank’s payment under a Letter of Credit
shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of any
lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; or the
existence of any setoff or defense that any Obligor may have with respect to any
Obligations. Issuing Bank does not assume any responsibility for any failure or
delay in performance or any breach by Borrower or other Person of any
obligations under any LC Documents. Issuing Bank does not make to Lenders any
express or implied warranty,

 

39



--------------------------------------------------------------------------------

representation or guaranty with respect to the Collateral, LC Documents or any
Obligor. Issuing Bank shall not be responsible to any Lender for any recitals,
statements, information, representations or warranties contained in, or for the
execution, validity, genuineness, effectiveness or enforceability of any LC
Documents; the validity, genuineness, enforceability, collectibility, value or
sufficiency of any Collateral or the perfection of any Lien therein; or the
assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Obligor.

(d) No Issuing Bank Indemnitee shall be liable to any Lender or other Person for
any action taken or omitted to be taken in connection with any LC Documents
except as a result of its actual gross negligence or willful misconduct. Issuing
Bank shall not have any liability to any Lender if Issuing Bank refrains from
any action under any Letter of Credit or LC Documents until it receives written
instructions from Required Lenders.

2.3.3. Cash Collateral. If any LC Obligations, whether or not then due or
payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that Availability is less than zero, (c) after the
Commitment Termination Date, or (d) within 10 Business Days prior to the
Revolver Termination Date, then Borrower shall, at Issuing Bank’s or Agent’s
request, Cash Collateralize the stated amount of all outstanding Letters of
Credit and pay to Issuing Bank the amount of all other LC Obligations. Borrower
shall, on demand by Issuing Bank or Agent from time to time, Cash Collateralize
the LC Obligations of any Defaulting Lender. If Borrower fails to provide any
Cash Collateral as required hereunder, Lenders may (and shall upon direction of
Agent) advance, as Loans, the amount of the Cash Collateral required (whether or
not the Commitments have terminated, an Overadvance exists or the conditions in
Section 6 are satisfied).

SECTION 3. INTEREST, FEES AND CHARGES

3.1. Interest.

3.1.1. Rates and Payment of Interest.

(a) The Obligations shall bear interest (i) if a Base Rate Loan, at the Base
Rate in effect from time to time, plus the Applicable Margin; (ii) if a LIBOR
Loan, at LIBOR for the applicable Interest Period, plus the Applicable Margin;
and (iii) if any other Obligation (including, to the extent permitted by law,
interest not paid when due), at the Base Rate in effect from time to time, plus
the Applicable Margin for Base Rate Loans. Interest shall accrue from the date
the Loan is advanced or the Obligation is incurred or payable, until paid by
Borrower. If a Loan is repaid on the same day made, one day’s interest shall
accrue.

(b) During an Insolvency Proceeding with respect to Borrower, or during any
other Event of Default if Agent or Required Lenders in their discretion so
elect, Obligations shall bear interest at the Default Rate (whether before or
after any judgment). Borrower acknowledges that the cost and expense to Agent
and Lenders due to an Event of Default are difficult to ascertain and that the
Default Rate is a fair and reasonable estimate to compensate Agent and Lenders
for this.

 

40



--------------------------------------------------------------------------------

(c) Interest accrued on the Loans shall be due and payable in arrears, (i) on
the first day of each month; (ii) on any date of prepayment, with respect to the
principal amount of Loans being prepaid; and (iii) on the Commitment Termination
Date. Interest accrued on any other Obligations shall be due and payable as
provided in the Loan Documents and, if no payment date is specified, shall be
due and payable on demand. Notwithstanding the foregoing, interest accrued at
the Default Rate shall be due and payable on demand.

3.1.2. Application of LIBOR to Outstanding Loans.

(a) Borrower may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation, elect to convert any portion of the Base Rate Loans to,
or to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR
Loan. During any Default or Event of Default, Agent may (and shall at the
direction of Required Lenders) declare that no Loan may be made, converted or
continued as a LIBOR Loan.

(b) Whenever Borrower desires to convert or continue Loans as LIBOR Loans,
Borrower shall give Agent a Notice of Conversion/Continuation, no later than
11:00 a.m. at least three Business Days before the requested conversion or
continuation date. Promptly after receiving any such notice, Agent shall notify
each Lender thereof. Each Notice of Conversion/Continuation shall be
irrevocable, and shall specify the amount of Loans to be converted or continued,
the conversion or continuation date (which shall be a Business Day), and the
duration of the Interest Period (which shall be deemed to be 30 days if not
specified). If, upon the expiration of any Interest Period in respect of any
LIBOR Loans, Borrower shall have failed to deliver a Notice of
Conversion/Continuation, they shall be deemed to have elected to convert such
Loans into Base Rate Loans.

3.1.3. Interest Periods. In connection with the making, conversion or
continuation of any LIBOR Loans, Borrower shall select an interest period
(“Interest Period”) to apply, which interest period shall be 30, 60, or 90 days;
provided, however, that:

(a) the Interest Period shall commence on the date the Loan is made or continued
as, or converted into, a LIBOR Loan, and shall expire on the numerically
corresponding day in the calendar month at its end;

(b) if any Interest Period commences on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month; and if any Interest Period would
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and

 

41



--------------------------------------------------------------------------------

(c) no Interest Period shall extend beyond the Revolver Termination Date.

3.1.4. Interest Rate Not Ascertainable. If Agent shall determine that on any
date for determining LIBOR, due to any circumstance affecting the London
interbank market, adequate and fair means do not exist for ascertaining such
rate on the basis provided herein, then Agent shall immediately notify Borrower
of such determination. Until Agent notifies Borrower that such circumstance no
longer exists, the obligation of Lenders to make LIBOR Loans shall be suspended,
and no further Loans may be converted into or continued as LIBOR Loans.

3.2. Fees.

3.2.1. Unused Line Fee. Borrower shall pay to Agent, for the Pro Rata benefit of
Lenders, a fee equal to 1.00% per annum times the amount by which the
Commitments exceed the average daily balance of Loans and stated amount of
Letters of Credit during any month. Such fee shall be payable in arrears, on the
first day of each month and on the Commitment Termination Date, provided, that
on the date of the initial payment of such fee, the Borrower shall also pay to
the Agent the amount of the “Unused Line Fee” accrued to the Closing Date under
the Existing Credit Agreement, with such amount to be paid to the Lenders
ratably in accordance with their commitments under the Existing Credit
Agreement.

3.2.2. LC Facility Fees. Borrower shall pay (a) to Agent, for the Pro Rata
benefit of Lenders, a fee equal to the Applicable Margin in effect for LIBOR
Loans times the average daily stated amount of Letters of Credit, which fee
shall be payable monthly in arrears, on the first day of each month; (b) to
Agent, for its own account, a fronting fee equal to 0.125% per annum on the
stated amount of each Letter of Credit, which fee shall be payable monthly in
arrears, on the first day of each month; and (c) to Issuing Bank, for its own
account, all customary charges associated with the issuance, amending,
negotiating, payment, processing, transfer and administration of Letters of
Credit, which charges shall be paid as and when incurred. During an Event of
Default, the fee payable under clause (a) shall be increased by 2% per annum.

3.2.3. Closing Fee. Borrower shall pay to Agent the fees described in the Fee
Letter, which shall be paid on the dates and in the manner provided for therein.

3.2.4. Agent Fees. In consideration of Agent’s syndication of the Commitments
and service as Agent hereunder, Borrower shall pay to Agent, for its own
account, the fees described in the Fee Letter.

3.3. Computation of Interest, Fees, Yield Protection. All interest, as well as
fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 360 days. Each determination by
Agent of any interest, fees or interest rate hereunder shall be final,
conclusive and binding for all purposes, absent manifest error. All fees

 

42



--------------------------------------------------------------------------------

shall be fully earned when due and shall not be subject to rebate, refund or
proration. All fees payable under Section 3.2 are compensation for services and
are not, and shall not be deemed to be, interest or any other charge for the
use, forbearance or detention of money. A certificate as to amounts payable by
Borrower under Section 3.4, 3.6, 3.7, 3.9 or 5.8, submitted to Borrower by Agent
or the affected Lender, as applicable, shall be final, conclusive and binding
for all purposes, absent manifest error, and Borrower shall pay such amounts to
the appropriate party within 10 days following receipt of the certificate.

3.4. Reimbursement Obligations. Borrower shall reimburse Agent for all
Extraordinary Expenses. Borrower shall also reimburse Agent for all legal,
accounting, appraisal, consulting, and other fees, costs and expenses incurred
by it in connection with (a) negotiation and preparation of any Loan Documents,
including any amendment or other modification thereof; (b) administration of and
actions relating to any Collateral, Loan Documents and transactions contemplated
thereby, including any actions taken to perfect or maintain priority of Agent’s
Liens on any Collateral, to maintain any insurance required hereunder or to
verify Collateral; and (c) subject to the limits of Section 10.1.1(b), each
inspection, audit or appraisal with respect to any Obligor or Collateral,
whether prepared by Agent’s personnel or a third party. In addition, Borrower
shall pay certain fees of Wachovia Capital Finance Corporation (Western)
incurred on or prior to the Closing Date on terms and conditions as mutually
agreed by Borrower and Wachovia Capital Finance Corporation (Western). All
amounts payable by Borrower under this Section shall be due on demand.

3.5. Illegality. If any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund LIBOR
Loans, or to determine or charge interest rates based upon LIBOR, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to Agent, any
obligation of such Lender to make or continue LIBOR Loans or to convert Base
Rate Loans to LIBOR Loans shall be suspended until such Lender notifies Agent
that the circumstances giving rise to such determination no longer exist. Upon
delivery of such notice, Borrower shall prepay or, if applicable, convert all
LIBOR Loans of such Lender to Base Rate Loans, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
LIBOR Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such LIBOR Loans. Upon any such prepayment or conversion,
Borrower shall also pay accrued interest on the amount so prepaid or converted.

3.6. Inability to Determine Rates. If Required Lenders notify Agent for any
reason in connection with a request for a Borrowing of, or conversion to or
continuation of, a LIBOR Loan that (a) Dollar deposits are not being offered to
banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Loan, (b) adequate and reasonable means do not exist for
determining LIBOR for the requested Interest Period, or (c) LIBOR for the
requested Interest Period does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, then Agent will promptly so notify Borrower
and each Lender. Thereafter, the obligation of Lenders to make or maintain LIBOR
Loans shall be suspended until Agent (upon instruction by Required Lenders)
revokes such notice. Upon receipt of such notice, Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of a LIBOR
Loan or, failing that, will be deemed to have submitted a request for a Base
Rate Loan.

 

43



--------------------------------------------------------------------------------

3.7. Increased Costs; Capital Adequacy.

3.7.1. Change in Law. If any Change in Law shall:

(a) impose modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by a Lender
affecting a Lender’s LIBOR Loans or obligation to make LIBOR Loans, issue
Letters of Credit or participate in LC Obligations (except any reserve
requirement reflected in LIBOR) or Issuing Bank; or

(b) subject any Lender or Issuing Bank to any Tax with respect to any LIBOR
Loan, or Letter of Credit or participation in LC Obligations, or change the
basis of taxation of payments to such Lender or Issuing Bank in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 5.8 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or Issuing Bank);

and the result thereof shall be to increase the cost to such Lender of making or
maintaining any LIBOR Loan (or of maintaining its obligation to make any such
Loan), or to increase the cost to such Lender or Issuing Bank of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or Issuing Bank
hereunder (whether of principal, interest or any other amount) then, the lender,
upon receiving actual notice thereof, shall reasonably promptly notify the
Borrower and the Agent of such event (which notice shall include supporting
documentation), and upon request of such Lender or Issuing Bank, Borrower will
pay, within 10 days following such request, to such Lender or Issuing Bank, as
applicable, such additional amount or amounts as will compensate such Lender or
Issuing Bank, as applicable, for such additional costs incurred or reduction
suffered.

3.7.2. Capital Adequacy. If a Lender determines that any introduction of or any
change in a Capital Adequacy Regulation, any change in the interpretation or
administration of a Capital Adequacy Regulation by a Governmental Authority
charged with interpretation or administration thereof, or any compliance by such
Lender or any Person controlling such Lender with a Capital Adequacy Regulation,
increases the amount of capital required or expected to be maintained by such
Lender or Person (taking into consideration its capital adequacy policies and
desired return on capital) as a consequence of such Lender’s Commitments, Loans,
participations in LC Obligations, or other obligations under the Loan Documents,
then the Borrower shall, within ten days following demand therefor, pay such
Lender an amount sufficient to compensate for such increase. A Lender’s demand
for payment shall set forth the nature of the occurrence giving rise to such
compensation (which notice shall include supporting documentation) and a
calculation of the amount to be paid. In determining such amount, the Lender may
use any reasonable averaging and attribution method.

 

44



--------------------------------------------------------------------------------

3.7.3. Compensation. Failure or delay on the part of any Lender or Issuing Bank
to demand compensation pursuant to this Section shall not constitute a waiver of
its right to demand such compensation, but Borrower shall not be required to
compensate a Lender or Issuing Bank for any increased costs incurred or
reductions suffered more than ninety days prior to the date that the Lender or
Issuing Bank notifies Borrower of the Change in Law or change in Capital
Adequacy Regulation pursuant to Section 3.7.1 or Section 3.7.2 giving rise to
such increased costs or reductions and of such Lender’s or Issuing Bank’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

3.8. Mitigation. Each Lender agrees that, upon becoming aware that it is subject
to Section 3.5, Section 3.6, Section 3.7, or Section 5.8, it will take
reasonable measures to reduce the Borrower’s obligations under such Sections,
including funding or maintaining its Commitments or Loans though another office,
as long as use of such measures would not adversely affect such Lender’s
Commitments, Loans, business, or interests, and would not be inconsistent with
any internal policy or applicable legal or regulatory restriction.

3.9. Funding Losses. If for any reason (other than default by a Lender) (a) any
Borrowing of, or conversion to or continuation of, a LIBOR Loan does not occur
on the date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation (whether or not withdrawn), (b) any repayment or
conversion of a LIBOR Loan occurs on a day other than the end of its Interest
Period, or (c) Borrower fails to repay a LIBOR Loan when required hereunder,
then Borrower shall pay to Agent its customary administrative charge and to each
Lender all losses and expenses that it sustains as a consequence thereof,
including loss of anticipated profits and any loss or expense arising from
liquidation or redeployment of funds or from fees payable to terminate deposits
of matching funds. Lenders shall not be required to purchase Dollar deposits in
the London interbank market or any other offshore Dollar market to fund any
LIBOR Loan, but the provisions hereof shall be deemed to apply as if each Lender
had purchased such deposits to fund its LIBOR Loans.

3.10. Maximum Interest. Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by Applicable Law (“maximum rate”). If Agent or any Lender shall receive
interest in an amount that exceeds the maximum rate, the excess interest shall
be applied to the principal of the Obligations or, if it exceeds such unpaid
principal, refunded to Borrower. In determining whether the interest contracted
for, charged or received by Agent or a Lender exceeds the maximum rate, such
Person may, to the extent permitted by Applicable Law, (a) characterize any
payment that is not principal as an expense, fee or premium rather than
interest; (b) exclude voluntary prepayments and the effects thereof; and
(c) amortize, prorate, allocate and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

45



--------------------------------------------------------------------------------

SECTION 4. LOAN ADMINISTRATION

4.1. Manner of Borrowing and Funding Loans.

4.1.1. Notice of Borrowing.

(a) Whenever Borrower desires funding of a Borrowing of Loans, Borrower shall
give Agent a Notice of Borrowing. Such notice must be received by Agent no later
than 11:00 a.m. (i) on the Business Day of the requested funding date, in the
case of Base Rate Loans, and (ii) at least three Business Days prior to the
requested funding date, in the case of LIBOR Loans. Notices received after 11:00
a.m. shall be deemed received on the next Business Day. Each Notice of Borrowing
shall be irrevocable and shall specify (A) the amount of the Borrowing, (B) the
requested funding date (which must be a Business Day), (C) whether the Borrowing
is to be made as Base Rate Loans or LIBOR Loans, and (D) in the case of LIBOR
Loans, the duration of the applicable Interest Period (which shall be deemed to
be 30 days if not specified).

(b) Unless payment is otherwise timely made by Borrower, the becoming due of any
Obligations (whether principal, interest, fees or other charges, including
Extraordinary Expenses, LC Obligations, Cash Collateral and Bank Product Debt)
shall be deemed to be a request for Base Rate Loans on the due date, in the
amount of such Obligations. The proceeds of such Loans shall be disbursed as
direct payment of the relevant Obligation. In addition, Agent may, at its
option, charge such Obligations against any operating, investment or other
account of Borrower maintained with Agent or any of its Affiliates.

(c) If Borrower establishes a controlled disbursement account with Agent or any
Affiliate of Agent, then the presentation for payment of any check or other item
of payment drawn on such account at a time when there are insufficient funds to
cover it shall be deemed to be a request for Base Rate Loans on the date of such
presentation, in the amount of the check and items presented for payment. The
proceeds of such Loans may be disbursed directly to the controlled disbursement
account or other appropriate account.

4.1.2. Fundings by Lenders. Each Lender shall timely honor its Commitment by
funding its Pro Rata share of each Borrowing of Loans that is properly requested
hereunder. Except for Borrowings to be made as Swingline Loans, Agent shall
endeavor to notify Lenders of each Notice of Borrowing (or deemed request for a
Borrowing) by 12:00 noon on the proposed funding date for Base Rate Loans or by
3:00 p.m. at least two Business Days before any proposed funding of LIBOR Loans.
Each Lender shall fund to Agent such Lender’s Pro Rata share of the Borrowing to
the account specified by Agent in immediately available funds not later than
2:00 p.m. on the requested funding date, unless Agent’s notice is received after
the times provided above, in which event Lender shall fund its Pro Rata share by
11:00 a.m. on the next Business Day. Subject to its receipt of such amounts from
Lenders, Agent shall disburse the proceeds of the Loans as directed by Borrower.
Unless Agent shall have received (in

 

46



--------------------------------------------------------------------------------

sufficient time to act) written notice from a Lender that it does not intend to
fund its Pro Rata share of a Borrowing, Agent may assume that such Lender has
deposited or promptly will deposit its share with Agent, and Agent may disburse
a corresponding amount to Borrower. If a Lender’s share of any Borrowing or of
any settlement pursuant to Section 4.1.3(b) is not received by Agent, then
Borrower agrees to repay to Agent on demand the amount of such share, together
with interest thereon from the date disbursed until repaid, at the rate
applicable to the Borrowing.

4.1.3. Swingline Loans; Settlement.

(a) Agent may, but shall not be obligated to, advance Swingline Loans to
Borrower, up to an aggregate outstanding amount of $15,000,000, unless the
funding is specifically required to be made by all Lenders hereunder. Each
Swingline Loan shall constitute a Loan for all purposes, except that payments
thereon shall be made to Agent for its own account. The obligation of Borrower
to repay Swingline Loans shall be evidenced by the records of Agent and need not
be evidenced by any promissory note.

(b) To facilitate administration of the Loans, Lenders and Agent agree (which
agreement is solely among them, and not for the benefit of or enforceable by
Borrower) that settlement among them with respect to Swingline Loans and other
Loans may take place on a date determined from time to time by Agent, which
shall occur at least once each week. On each settlement date, settlement shall
be made with each Lender in accordance with the Settlement Report delivered by
Agent to Lenders. Between settlement dates, Agent may in its discretion apply
payments on Loans to Swingline Loans, regardless of any designation by Borrower
or any provision herein to the contrary. Each Lender’s obligation to make
settlements with Agent is absolute and unconditional, without offset,
counterclaim or other defense, and whether or not the Commitments have
terminated, an Overadvance exists or the conditions in Section 6 are satisfied.
If, due to an Insolvency Proceeding with respect to Borrower or otherwise, any
Swingline Loan may not be settled among Lenders hereunder, then each Lender
shall be deemed to have purchased from Agent a Pro Rata participation in each
unpaid Swingline Loan and shall transfer the amount of such participation to
Agent, in immediately available funds, within one Business Day after Agent’s
request therefor.

4.1.4. Notices. Borrower authorizes Agent and Lenders to extend, convert or
continue Loans, effect selections of interest rates, and transfer funds to or on
behalf of Borrower based on telephonic or e-mailed instructions. Borrower shall
confirm each such request by prompt delivery to Agent of a Notice of Borrowing
or Notice of Conversion/Continuation, if applicable, but if it differs in any
material respect from the action taken by Agent or Lenders, the records of Agent
and Lenders shall govern. Neither Agent nor any Lender shall have any liability
for any loss suffered by Borrower as a result of Agent or any Lender acting upon
its understanding of telephonic or e-mailed instructions from a person believed
in good faith by Agent or any Lender to be a person authorized to give such
instructions on Borrower’s behalf.

 

47



--------------------------------------------------------------------------------

4.2. Defaulting Lender. Agent may (but shall not be required to), in its
discretion, retain any payments or other funds received by Agent that are to be
provided to a Defaulting Lender hereunder, and may apply such funds to such
Lender’s defaulted obligations or readvance the funds to Borrower in accordance
with this Agreement. The failure of any Lender to fund a Loan, to make any
payment in respect of LC Obligations or to otherwise perform its obligations
hereunder shall not relieve any other Lender of its obligations, and no Lender
shall be responsible for default by another Lender. Lenders and Agent agree
(which agreement is solely among them, and not for the benefit of or enforceable
by Borrower) that, solely for purposes of determining a Defaulting Lender’s
right to vote on matters relating to the Loan Documents and to share in
payments, fees and Collateral proceeds thereunder, a Defaulting Lender shall not
be deemed to be a “Lender” until all its defaulted obligations have been cured.

4.3. Number and Amount of LIBOR Loans; Determination of Rate. Each Borrowing of
LIBOR Loans when made shall be in a minimum amount of $1,000,000, plus any
increment of $500,000 in excess thereof. No more than six Borrowings of LIBOR
Loans may be outstanding at any time prior to the initial Accordion Effective
Date and not more than nine Borrowings of LIBOR Loans may be outstanding at any
time after the initial Accordion Effective Date, and all LIBOR Loans having the
same length and beginning date of their Interest Periods shall be aggregated
together and considered one Borrowing for this purpose. Upon determining LIBOR
for any Interest Period requested by Borrower, Agent shall promptly notify
Borrower thereof by telephone or electronically and, if requested by Borrower,
shall confirm any telephonic notice in writing.

4.4. One Obligation. The Loans, LC Obligations and other Obligations shall
constitute one general obligation of Borrower and (unless otherwise expressly
provided in any Loan Document) shall be secured by Agent’s Lien upon all
Collateral.

4.5. Effect of Termination. On the effective date of any termination of the
Commitments, all Obligations shall be immediately due and payable, and any
Lender may terminate its and its Affiliates’ Bank Products (including, only with
the consent of Agent, any Cash Management Services). All undertakings of
Borrower contained in the Loan Documents shall survive any termination, and
Agent shall retain its Liens in the Collateral and all of its rights and
remedies under the Loan Documents until Full Payment of the Obligations.
Notwithstanding Full Payment of the Obligations, Agent shall not be required to
terminate its Liens in any Collateral unless, with respect to any damages Agent
may incur as a result of the dishonor or return of Payment Items applied to
Obligations, Agent receives (a) a written agreement, executed by Borrower and
any Person whose advances are used in whole or in part to satisfy the
Obligations, indemnifying Agent and Lenders from any such damages; or (b) such
Cash Collateral as Agent, in its discretion, deems necessary to protect against
any such damages. Sections 2.3, 3.4, 3.6, 3.7, 3.9, 5.4, 5.8, 5.9, 12, 14.2 and
this Section, and the obligation of each Obligor and Lender with respect to each
indemnity given by it in any Loan Document, shall survive Full Payment of the
Obligations and any release relating to this credit facility.

 

48



--------------------------------------------------------------------------------

SECTION 5. PAYMENTS

5.1. General Payment Provisions. All payments of Obligations shall be made in
Dollars, without offset, counterclaim or defense of any kind, free of (and
without deduction for) any Taxes, and in immediately available funds, not later
than 12:00 noon on the due date. Any payment after such time shall be deemed
made on the next Business Day. Any payment of a LIBOR Loan prior to the end of
its Interest Period shall be accompanied by all amounts due under Section 3.9.
Any prepayment of Loans shall be applied first to Base Rate Loans and then to
LIBOR Loans.

5.2. Repayment of Loans. Loans shall be due and payable in full on the Revolver
Termination Date, unless payment is sooner required hereunder. Loans may be
prepaid from time to time, without penalty or premium. Notwithstanding anything
herein to the contrary, if an Overadvance exists, Borrower shall, on the sooner
of Agent’s demand or the first Business Day after Borrower has knowledge
thereof, repay the outstanding Loans in an amount sufficient to reduce the
principal balance of Loans to the Borrowing Base.

5.3. Payment of Other Obligations. Obligations other than Loans, including LC
Obligations and Extraordinary Expenses, shall be paid by Borrower as provided in
the Loan Documents or, if no payment date is specified, on demand.

5.4. Marshaling; Payments Set Aside. None of Agent or Lenders shall be under any
obligation to marshal any assets in favor of any Obligor or against any
Obligations. If any payment by or on behalf of Borrower is made to Agent,
Issuing Bank or any Lender, or Agent, Issuing Bank or any Lender exercises a
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Agent, Issuing Bank or such Lender in its discretion) to be repaid to a trustee,
receiver or any other Person, then to the extent of such recovery, the
Obligation originally intended to be satisfied, and all Liens, rights and
remedies relating thereto, shall be revived and continued in full force and
effect as if such payment had not been made or such setoff had not occurred.

5.5. Post-Default Allocation of Payments.

5.5.1. Allocation. Notwithstanding anything herein to the contrary, during the
continuance of an Event of Default, monies to be applied to the Obligations,
whether arising from payments by Obligors, realization on Collateral, setoff or
otherwise, shall be allocated as follows:

(a) first, to all costs and expenses, including Extraordinary Expenses, owing to
Agent;

(b) second, to all amounts owing to Agent on Swingline Loans;

(c) third, to all amounts owing to Issuing Bank on LC Obligations;

(d) fourth, to all Obligations constituting fees (excluding amounts relating to
Bank Products);

(e) fifth, to all Obligations constituting interest (excluding amounts relating
to Bank Products);

 

49



--------------------------------------------------------------------------------

(f) sixth, to provide Cash Collateral for outstanding Letters of Credit;

(g) seventh, to all Obligations constituting principal in respect of the Loans;

(h) eighth, to all other Obligations, other than Bank Product Debt; and

(i) last, to Bank Product Debt.

Amounts shall be applied to each category of Obligations set forth above until
Full Payment thereof and then to the next category. If amounts are insufficient
to satisfy a category, they shall be applied on a pro rata basis among the
Obligations in the category. Amounts distributed with respect to any Bank
Product Debt shall be the lesser of the applicable Bank Product Amount last
reported to Agent or the actual Bank Product Debt as calculated by the
methodology reported to Agent for determining the amount due. Agent shall have
no obligation to calculate the amount to be distributed with respect to any Bank
Product Debt, but may rely upon written notice of the amount (setting forth a
reasonably detailed calculation) from the Secured Party. In the absence of such
notice, Agent may assume the amount to be distributed is the Bank Product Amount
last reported to it. The allocations set forth in this Section are solely to
determine the rights and priorities of Agent and Lenders as among themselves,
and may be changed by agreement among them without the consent of any Obligor.
This Section is not for the benefit of or enforceable by Borrower.

5.5.2. Erroneous Application. Agent shall not be liable for any application of
amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by
any Lender, such Lender hereby agrees to return it).

5.6. Application of Payments. The ledger balance in the Dominion Account as of
the end of a Business Day shall be applied to the Obligations at the beginning
of the next Business Day, during any Trigger Period (except as provided in
Section 5.5 during the continuance of an Event of Default). If, as a result of
such application, a credit balance exists, the balance shall not accrue interest
in favor of Borrower and shall be made available to Borrower as long as no
Default or Event of Default exists. Borrower irrevocably waives the right,
during any Trigger Period, to direct the application of any payments or
Collateral proceeds, and agrees that Agent shall have the continuing, exclusive
right, during any Trigger Period, to apply and reapply same against the
Obligations, in such manner as Agent deems advisable; provided, that Agent shall
apply such Collateral proceeds first, to all Obligations (other than Obligations
relating to Bank Products) in such manner as Agent deems advisable until Full
Payment thereof and second, to Obligations relating to Bank Products.

 

50



--------------------------------------------------------------------------------

5.7. Loan Account; Account Stated.

5.7.1. Loan Account. Agent shall maintain in accordance with its usual and
customary practices an account or accounts (“Loan Account”) evidencing the Debt
of Borrower resulting from each Loan or issuance of a Letter of Credit from time
to time. Any failure of Agent to record anything in the Loan Account, or any
error in doing so, shall not limit or otherwise affect the obligation of
Borrower to pay any amount owing hereunder.

5.7.2. Entries Binding. Entries made in the Loan Account shall constitute
presumptive evidence of the information contained therein. If any information
contained in the Loan Account is provided to or inspected by any Person, then
such information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Agent in
writing within 30 days after receipt or inspection that specific information is
subject to dispute.

5.8. Taxes.

5.8.1. Payments Free of Taxes. All payments by Obligors of Obligations shall be
free and clear of and without reduction for any Taxes. If Applicable Law
requires any Obligor or Agent to withhold or deduct any Tax (including backup
withholding or withholding Tax), the withholding or deduction shall be based on
information provided pursuant to Section 5.9 and Agent shall pay the amount
withheld or deducted to the relevant Governmental Authority. If the withholding
or deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by Borrower shall be increased so that Agent, Lender or Issuing Bank, as
applicable, receives an amount equal to the sum it would have received if no
such withholding or deduction (including deductions applicable to additional
sums payable under this Section) had been made. Without limiting the foregoing,
Borrower shall timely pay all Other Taxes to the relevant Governmental
Authorities.

5.8.2. Payment. Borrower shall indemnify, hold harmless and reimburse (within
10 days after demand therefor) Agent, Lenders and Issuing Bank for any
Indemnified Taxes or Other Taxes (including those attributable to amounts
payable under this Section) withheld or deducted by any Obligor or Agent, or
paid by Agent, any Lender or Issuing Bank, with respect to any Obligations,
Letters of Credit or Loan Documents, whether or not such Taxes were properly
asserted by the relevant Governmental Authority, and including all penalties,
interest and reasonable expenses relating thereto, as well as any amount that a
Lender or Issuing Bank fails to pay indefeasibly to Agent under Section 5.9. A
certificate as to the amount of any such payment or liability delivered to
Borrower by Agent, or by a Lender or Issuing Bank (with a copy to Agent), shall
be conclusive, absent manifest error. As soon as practicable after any payment
of Taxes by Borrower, Borrower shall deliver to Agent a receipt from the
Governmental Authority or other evidence of payment reasonably satisfactory to
Agent.

 

51



--------------------------------------------------------------------------------

5.9. Lender Tax Information.

5.9.1. Status of Lenders. Each Lender shall deliver documentation and
information to Agent and Borrower, at the times and in form required by
Applicable Law or reasonably requested by Agent or Borrower, sufficient to
permit Agent or Borrower to

determine (a) whether or not payments made with respect to Obligations are
subject to Taxes, (b) if applicable, the required rate of withholding or
deduction, and (c) such Lender’s entitlement to any available exemption from, or
reduction of, applicable Taxes for such payments or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdiction.

5.9.2. Documentation. If Borrower is resident for tax purposes in the United
States, any Lender that is a “United States person” within the meaning of
section 7701(a)(30) of the Code shall deliver to Agent and Borrower IRS Form W-9
or such other documentation or information prescribed by Applicable Law or
reasonably requested by Agent or Borrower to determine whether such Lender is
subject to backup withholding or information reporting requirements. If any
Foreign Lender is entitled to any exemption from or reduction of withholding tax
for payments with respect to the Obligations, it shall deliver to Agent and
Borrower, on or prior to the date on which it becomes a Lender hereunder (and
from time to time thereafter upon request by Agent or Borrower, but only if such
Foreign Lender is legally entitled to do so), (a) IRS Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party; (b) IRS Form W-8ECI; (c) IRS Form W-8IMY and all required supporting
documentation; (d) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, IRS Form
W-8BEN and a certificate showing such Foreign Lender is not (i) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (ii) a “10 percent shareholder”
of any Obligor within the meaning of section 881(c)(3)(B) of the Code, or
(iii) a “controlled foreign corporation” described in section 881(c)(3)(C) of
the Code; or (e) any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in withholding tax, together with such
supplementary documentation necessary to allow Agent and Borrower to determine
the withholding or deduction required to be made.

5.9.3. Lender Obligations. Each Lender and Issuing Bank shall promptly notify
Borrower and Agent of any change in circumstances that would change any claimed
Tax exemption or reduction. Each Lender and Issuing Bank shall indemnify, hold
harmless and reimburse (within 10 days after demand therefor) Borrower and Agent
for any Taxes, losses, claims, liabilities, penalties, interest and expenses
(including reasonable attorneys’ fees) incurred by or asserted against Borrower
or Agent by any Governmental Authority due to such Lender’s or Issuing Bank’s
failure to deliver, or inaccuracy or deficiency in, any documentation required
to be delivered by it pursuant to this Section. Each Lender and Issuing Bank
authorizes Agent to set off any amounts due to Agent under this Section against
any amounts payable to such Lender or Issuing Bank under any Loan Document.

SECTION 6. CONDITIONS PRECEDENT

6.1. Conditions Precedent to Initial Loans. In addition to the conditions set
forth in Section 6.2, Lenders shall not be required to fund any requested Loan,
issue any Letter of Credit, or otherwise extend credit to Borrower hereunder,
until the date (“Closing Date”) that each of the following conditions has been
satisfied:

(a) Notes shall have been executed by Borrower and delivered to each Lender that
requests issuance of a Note. Each other Loan Document shall have been duly
executed and delivered to Agent by each of the signatories thereto, and each
Obligor shall be in compliance with all terms thereof.

 

52



--------------------------------------------------------------------------------

(b) Agent shall have received (i) acknowledgments of all filings or recordations
necessary to perfect its Liens in the Collateral, as well as UCC and Lien
searches and other evidence satisfactory to Agent that such Liens are the only
Liens upon the Collateral, except Permitted Liens and (ii) all Lien Waivers
reasonably requested by Agent.

(c) Agent shall have received, each in form and substance reasonably
satisfactory to Agent, (i) financial projections of Borrower evidencing
Borrower’s ability to comply with the requirements set forth in Section 10.3
hereof, and (ii) interim financial statements for Borrower dated as of a date
not more than 45 days prior to the Closing Date.

(d) Agent shall have received (i) duly executed agreements establishing the
Dominion Account and related lockbox and (ii) duly executed Deposit Account
Control Agreements as required pursuant to Section 8.5, each in form and
substance, and with financial institutions, satisfactory to Agent.

(e) Agent shall have received certificates, in form and substance reasonably
satisfactory to it, from a knowledgeable Senior Officer of Borrower certifying
that, after giving effect to the initial Loans and transactions hereunder,
(i) Borrower is Solvent; (ii) no Default or Event of Default exists; (iii) the
representations and warranties set forth in Section 9 are true and correct in
all material respects (to the extent not otherwise qualified by the concept of
“materiality”); and (iv) Borrower has complied with all agreements and
conditions to be satisfied by it under the Loan Documents.

(f) Agent shall have received a certificate of a duly authorized officer of each
Obligor, certifying (i) that attached copies of such Obligor’s Organic Documents
are true and complete, and in full force and effect, without amendment except as
shown; (ii) that an attached copy of resolutions authorizing execution and
delivery of the Loan Documents is true and complete, and that such resolutions
are in full force and effect, were duly adopted, have not been amended, modified
or revoked, and constitute all resolutions adopted with respect to this credit
facility; and (iii) to the title, name and signature of each Person authorized
to sign the Loan Documents. Agent may conclusively rely on this certificate
until it is otherwise notified by the applicable Obligor in writing.

(g) Agent shall have received a written opinion of Cooley Godward Kronish LLP,
counsel to Borrower, in form and substance reasonably satisfactory to Agent.

 

53



--------------------------------------------------------------------------------

(h) Agent shall have received copies of the charter documents of each Obligor,
certified by the Secretary of State or other appropriate official of such
Obligor’s jurisdiction of organization. Agent shall have received good standing
certificates for each Obligor, issued by the Secretary of State or other
appropriate official of such Obligor’s jurisdiction of organization and each
jurisdiction where such Obligor’s conduct of business or ownership of Property
necessitates qualification except to the extent the failure to so qualify would
not reasonably be expected to cause a Material Adverse Effect.

(i) Agent shall have received copies of policies or certificates of insurance
for the insurance policies carried by Borrower, all in compliance with the Loan
Documents.

(j) Agent shall have completed its legal due diligence of Obligors, including a
roll-forward of its previous field examination reasonably satisfactory to Agent.
No material adverse change in the financial condition of any Obligor or in the
quality, quantity or value of any Collateral shall have occurred since
December 31, 2008.

(k) Borrower shall have paid all fees and expenses to be paid to Agent and
Lenders on the Closing Date.

(l) Agent shall have received a Borrowing Base Certificate prepared as of
June 30, 2009. Upon giving effect to the initial funding of Loans and issuance
of Letters of Credit, and the payment by Borrower of all fees and expenses
incurred in connection herewith as well as any payables stretched beyond their
customary payment practices, the sum of Availability plus the amount of domestic
cash in deposit accounts of Borrower and its Domestic Subsidiaries not subject
to a Lien (other than Liens in favor of Agent) shall be at least $40,000,000.

(m) As of the Closing Date, and other than as set forth on Schedule 9.1.16 of
the Disclosure Letter, there shall exist no pending or to the best of Borrower’s
knowledge threatened action, suit, proceeding, or counterclaim by any Person or,
to the best of Borrower’s knowledge, investigation by any Governmental Authority
which could reasonably be expected to have a Material Adverse Effect.

(n) Borrower shall have obtained all governmental and third party consents and
approvals as may be necessary or appropriate in connection with this Agreement
and the transactions contemplated hereby.

6.2. Conditions Precedent to All Credit Extensions. Agent, Issuing Bank and
Lenders shall not be required to fund any Loans, arrange for issuance of any
Letters of Credit or grant any other accommodation to or for the benefit of
Borrower, unless the following conditions are satisfied:

(a) No Default or Event of Default exists at the time of, or result from, such
funding, issuance or grant;

(b) The representations and warranties of each Obligor in the Loan Documents
shall be true and correct in all material respects (to the extent not otherwise
qualified by the concept of “materiality”) on the date of, and upon giving
effect to, such funding, issuance or grant, except for representations and
warranties that expressly relate to an earlier date, in which case any such
representations and warranties shall be true and

 

54



--------------------------------------------------------------------------------

correct on such earlier date, except for that purposes of Section 6.2, the
representations and warranties contained in Section 9.1.7(a) shall be deemed to
refer to the most recent financial statements furnished pursuant to
Section 10.1.2., and except to the extent Agent and the Lenders have been
notified in writing by Borrower that any representation or warranty is not
correct and the Required Lenders have explicitly waived in writing compliance
with such representation and warranty;

(c) No event has occurred and is continuing or circumstance exist, or would
result from such extension of credit, which has or would reasonably be expected
to have a Material Adverse Effect; and

(d) With respect to issuance of a Letter of Credit, the LC Conditions shall be
satisfied.

Each request (or deemed request) by Borrower for funding of a Loan, issuance of
a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrower that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant. As an
additional condition to any funding, issuance or grant, Agent shall have
received such other information, documents, instruments and agreements as it
deems appropriate in connection therewith.

SECTION 7. COLLATERAL

7.1. Grant of Security Interest. Subject to Section 7.3 and Section 7.7, to
secure the prompt payment and performance of all Obligations, Borrower hereby
grants to Agent, for the benefit of Secured Parties, a continuing security
interest in and Lien upon all personal Property of Borrower, including all of
the following Property, whether now owned or hereafter acquired, and wherever
located (it being understood that the Borrower granted a Lien in the Collateral
to the Agent pursuant to the security agreement entered into in connection with
the Existing Credit Agreement and such Lien continues in effect as provided
herein):

(a) all Accounts;

(b) all Chattel Paper, including electronic chattel paper;

(c) all Commercial Tort Claims, including those shown on Schedule 9.1.16 of the
Disclosure Letter;

(d) all Deposit Accounts;

(e) all Documents;

(f) all General Intangibles, including Domestic Intellectual Property Assets;

(g) all Goods, including Inventory, Equipment and fixtures;

(h) all Instruments;

 

55



--------------------------------------------------------------------------------

(i) all Investment Property;

(j) all Letter-of-Credit Rights;

(k) all Supporting Obligations;

(l) all monies, whether or not in the possession or under the control of Agent,
a Lender, or a bailee or Affiliate of Agent or a Lender, including any Cash
Collateral;

(m) all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any Collateral; and

(n) all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing.

7.2. Lien on Deposit Accounts; Cash Collateral.

7.2.1. Deposit Accounts. To further secure the prompt payment and performance of
all Obligations, Borrower hereby grants to Agent, for the benefit of Secured
Parties, a continuing security interest in and Lien upon all amounts credited to
any Deposit Account of Borrower, including any sums in any blocked or lockbox
accounts or in any accounts into which such sums are swept. Without limiting the
obligations of the Borrower to have payments made into the Dominion Account as
otherwise provided herein, Borrower hereby authorizes and directs each bank or
other depository to deliver to Agent, upon its written request therefor, made at
any time during a Trigger Period, for deposit into the Dominion Account, all
balances in any Deposit Account maintained by Borrower, without inquiry into the
authority or right of Agent to make such request.

7.2.2. Cash Collateral. Any Cash Collateral may be invested, at Agent’s
reasonable discretion, in Cash Equivalents, but Agent shall have no duty to do
so, regardless of any agreement or course of dealing with Borrower, and shall
have no responsibility for any investment or loss. Borrower hereby grants to
Agent, for the benefit of Secured Parties, a security interest in all Cash
Collateral held from time to time and all proceeds thereof, as security for the
Obligations, whether such Cash Collateral is held in a Cash Collateral Account
or elsewhere. Agent may apply Cash Collateral to the payment of any Obligations,
in such order as Agent may elect, as they become due and payable. Each Cash
Collateral Account and all Cash Collateral shall be under the sole dominion and
control of Agent.

 

56



--------------------------------------------------------------------------------

7.3. Exclusions from Collateral.

Notwithstanding Section 7.1, the Collateral shall not include the following:

(a) any Inventory produced under a third party’s trademark or character rights
and copyright license for license of content (“Third Party License”) that
contains restrictions on assignments and the creation of Liens on such Inventory
or under which such an assignment or Lien would cause a default to occur under
such Third Party License; provided, that immediately upon the ineffectiveness,
lapse or termination of any such restrictions, the Collateral shall include, and
Borrower shall be deemed to have granted a security interest in, all such
Inventory as if such restriction had never been in effect;

(b) any accounts, contracts, licenses, general intangibles or agreements of
Borrower (including, but not limited to, agreements and licenses subject to
Third Party Licenses), or any permits, instruments, promissory notes or chattel
paper of Borrower, if and to the extent such account, contract, license, general
intangible, agreement, permit, instrument, promissory note or chattel paper
contains restrictions on assignments and the creation of Liens, or under which
such an assignment or Lien would cause a default to occur under such account,
contract, license, general intangible, agreement, permit, instrument, promissory
note or chattel paper (other than to the extent that any such term would be
rendered ineffective pursuant to the UCC or any other Applicable Law); provided,
that immediately upon the ineffectiveness, lapse or termination of any such
provisions, the Collateral shall include, and Borrower shall be deemed to have
granted a security interest in, all such accounts, contracts, licenses, general
intangibles, agreements, permits, instruments, promissory notes or chattel paper
as if such provision had never been in effect;

(c) any governmental permit, franchise or computer software that prohibits Liens
on or collateral assignment of such permit, franchise or computer software;
provided, that solely with respect to any such computer software or license,
immediately upon the ineffectiveness, lapse or termination of any such
provisions, the Collateral shall include, and Borrower shall be deemed to have
granted a security interest in, all such permits, franchises or computer
software as if such provision had never been in effect;

(d) any Equipment subject to an Equipment financing transaction permitted
hereunder; and

(e) any Foreign Intellectual Property Assets.

7.4. Other Collateral.

7.4.1. Commercial Tort Claims. Borrower shall promptly notify Agent in writing
if Borrower has a Commercial Tort Claim (other than, as long as no Default or
Event of Default exists, a Commercial Tort Claim for less than $500,000), shall
promptly amend Schedule 9.1.16 to the Disclosure Letter to include such claim,
and shall take such actions as Agent deems appropriate to subject such claim to
a duly perfected, first priority Lien in favor of Agent (for the benefit of
Secured Parties).

7.4.2. Certain After-Acquired Collateral. Borrower shall notify Agent on each
annual anniversary date of the Closing Date (or more often if reasonably
requested by Agent) in writing if, after the Closing Date, Borrower or any other
Loan Party has obtained any interest in any Collateral consisting of Chattel
Paper, Documents,

 

57



--------------------------------------------------------------------------------

Instruments, Intellectual Property, Investment Property or Letter-of-Credit
Rights from the Closing Date or an anniversary thereof, as the case may be, or
more frequently if reasonably requested by the Agent, and in each case, upon
Agent’s reasonable request, shall promptly take such actions as Agent deems
appropriate to effect Agent’s duly perfected, first priority Lien upon such
Collateral, including obtaining any appropriate possession, control agreement or
Lien Waiver. If any Collateral consisting of Inventory or Accounts is in the
possession of a third party or if any other material Collateral is in the
possession of a third party, at Agent’s reasonable request, Borrower shall
obtain an acknowledgment that such third party holds the respective Collateral
for the benefit of Agent.

7.5. No Assumption of Liability. The Lien on Collateral granted hereunder is
given as security only and shall not subject Agent or any Lender to, or in any
way modify, any obligation or liability of Borrower relating to any Collateral.

7.6. Further Assurances. Promptly upon request, Borrower shall deliver such
instruments, assignments, title certificates, or other documents or agreements,
and shall take such actions, as Agent deems appropriate under Applicable Law to
evidence or perfect its Lien on any Collateral, or otherwise to give effect to
the intent of this Agreement. Borrower authorizes Agent to file any financing
statement that indicates the Collateral as “all assets” or “all personal
property” of Borrower, or words to similar effect, and ratifies any action taken
by Agent before the Closing Date to effect or perfect its Lien on any
Collateral.

7.7. Foreign Subsidiary Stock. Notwithstanding Section 7.1, (a) the Collateral
shall include only 65% of the Equity Interests of any Foreign Subsidiary and
only if (i) such Foreign Subsidiary is a first-tier Foreign Subsidiary,
(ii) Borrower or any of its Subsidiaries owns 80% of such first-tier Foreign
Subsidiary’s outstanding Equity Interests and (iii) the pledge of such Equity
Interests would not result in a significant tax liability to Borrower or any of
its Domestic Subsidiaries or would otherwise be impracticable and (b) the
Collateral shall not include any of the Equity Interests of LeapFrog Digital
Technology (Shenzhen) Co. Ltd., LeapFrog Edu-Tech (China) Co., Ltd. and any
Foreign Subsidiary which is an Immaterial Subsidiary.

SECTION 8. COLLATERAL ADMINISTRATION

8.1. Borrowing Base Certificates. Borrower shall deliver to Agent (and Agent
shall promptly deliver same to Lenders) a Borrowing Base Certificate (i) as of
the close of business of the previous month prepared on a monthly basis on or
before the 15th day of each month, (ii) as of the close of business of the
previous week on a weekly basis by the 3rd day of the following week (A) if
Availability as of the last Business Day of the respective week shall be less
than the greater of (x) $30,000,000 and (y) 30% of the aggregate Commitments or
(B) in addition to the requirements in subclause (A), if as of the last Business
Day of the respective week there are Loans or Letters of Credit outstanding
aggregating more than $1,000,000, or (iii) more frequently if reasonably
requested by Agent. All calculations of Availability in any Borrowing Base
Certificate shall originally be made by Borrower and certified by a Senior
Officer, provided that Agent may from time to time review and adjust any such
calculation (a) to reflect its reasonable estimate of declines in value of any
Collateral, due to collections received in the Dominion Account or otherwise;
(b) to adjust advance rates to reflect changes in dilution, quality, mix and
other factors affecting Collateral; and (c) to the extent the calculation is not
made in accordance with this Agreement or does not accurately reflect the
Availability Reserve.

 

58



--------------------------------------------------------------------------------

8.2. Administration of Accounts.

8.2.1. Records and Schedules of Accounts. Borrower shall keep accurate and
complete records of its Accounts, including all payments and collections
thereon, and shall submit to Agent sales, and collection reports in form
reasonably satisfactory to Agent, on such periodic basis as Agent may request.
Borrower shall also provide to Agent an aged trial balance (in form reasonably
satisfactory to Agent) of all Accounts (i) as of the end of the preceding
month on a monthly basis on or before the 15th day of each month or (ii) more
frequently if reasonably requested by Agent, specifying in each case each
Account’s Account Debtor name, address and amount if requested by Agent, invoice
date and due date, showing any discount, allowance, credit, authorized return or
dispute, and if requested by Agent proof of delivery, copies of invoices and
invoice registers, copies of related documents, repayment histories, status
reports and other information as Agent may reasonably request. Borrower shall
provide to Agent a summary aged trial balance of Accounts as of the end of the
preceding week on a weekly basis by the 3rd day of the following week (A) if
Availability as of the last Business Day of the respective week shall be less
than the greater of (x) $30,000,000 and (y) 30% of the aggregate Commitments or
(B) in addition to the requirements in subclause (A), if as of the last Business
Day of the respective week there are Loans or Letters of Credit outstanding
aggregating more than $1,000,000. If any Account in an aggregate face amount of
$1,000,000 or more cease to be Eligible Accounts, Borrower shall notify Agent of
such occurrence promptly (and in any event within one Business Day) after
Borrower has knowledge thereof.

8.2.2. Taxes. If an Account of Borrower includes a charge for any Taxes, Agent
is authorized, in its reasonable discretion, to pay the amount thereof to the
proper taxing authority for the account of Borrower and to charge Borrower
therefor; provided, however, that neither Agent nor Lenders shall be liable for
any Taxes that may be due from Borrower or with respect to any Collateral.

8.2.3. Account Verification. Whether or not a Default or Event of Default
exists, Agent shall have the right at any time, in the name of Agent, any
designee of Agent or Borrower, to verify the validity, amount or any other
matter relating to any Accounts of Borrower by mail, telephone or otherwise.
Borrower shall cooperate fully with Agent in an effort to facilitate and
promptly conclude any such verification process.

8.2.4. Maintenance of Dominion Account. Borrower shall maintain the Dominion
Account pursuant to lockbox or other arrangements acceptable to Agent. Borrower
shall obtain an agreement (in form and substance satisfactory to Agent) from
each lockbox servicer and Dominion Account bank, establishing Agent’s control
over and Lien in the lockbox or Dominion Account, which may be exercised by
Agent during any Trigger Period, requiring immediate deposit of all remittances
received in the lockbox to the Dominion Account (if not otherwise already
received directly in the Dominion Account), and waiving offset rights of such
servicer or bank, except for

 

59



--------------------------------------------------------------------------------

customary administrative charges. If a Dominion Account is not maintained with
Bank of America, Agent may, during any Trigger Period, require immediate
transfer of all funds in such account to the Dominion Account maintained with
Bank of America. Agent and Lenders assume no responsibility to Borrower for any
lockbox arrangement or the Dominion Account, including any claim of accord and
satisfaction or release with respect to any Payment Items accepted by any bank.

8.2.5. Proceeds of Collateral. Borrower shall request in writing and otherwise
take all necessary steps to ensure that all payments on Accounts or otherwise
relating to Collateral are made directly to the Dominion Account (or a lockbox
relating to a Dominion Account). If Borrower or any Subsidiary receives cash or
Payment Items with respect to any Collateral, it shall hold same in trust for
Agent and promptly (not later than the next Business Day) deposit same into the
Dominion Account.

8.3. Administration of Inventory.

8.3.1. Records and Reports of Inventory. Borrower shall keep accurate and
complete records of its Inventory and shall submit to Agent inventory reports in
form reasonably satisfactory to Agent (i) on a monthly basis on or before the
15th day of each month, (ii) on a weekly basis by the 3rd day of the following
week (A) if Availability as of the last Business Day of the respective week
shall be less than the greater of (x) $30,000,000 and (y) 30% of the aggregate
Commitments or (B) in addition to the requirements in subclause (A), if as of
the last Business Day of the respective week there are Loans or Letters of
Credit outstanding aggregating more than $25,000,000 or (iii) more frequently if
reasonably requested by Agent. Borrower shall conduct a physical inventory at
least once per calendar year (and on a more frequent basis if requested by Agent
when an Event of Default exists) and periodic cycle counts consistent with
historical practices, and shall provide to Agent a report based on each such
inventory and count promptly upon completion thereof, together with such
supporting information as Agent may request. Agent may participate in and
observe each physical count.

8.3.2. Returns of Inventory. Borrower shall not return any Inventory to a
supplier, vendor or other Person, whether for cash, credit or otherwise, unless
(a) such return is in the Ordinary Course of Business; (b) Agent is promptly
notified if the aggregate Value of all Eligible Inventory from any single
supplier returned in any month exceeds $1,000,000; and (c) Agent is promptly
notified if the aggregate Value of all Inventory returned in any month exceeds
(x) $4,000,000 or (y) during the existence of a Default or Event of Default,
$2,000,000.

8.3.3. Maintenance. Borrower shall use, store and maintain all Inventory with
reasonable care and caution, in accordance with applicable standards of any
insurance and in conformity with all Applicable Law, and shall make current rent
payments (within applicable grace periods provided for in leases) at all
locations where any Collateral is located.

 

60



--------------------------------------------------------------------------------

8.4. Administration of Equipment.

8.4.1. Records and Schedules of Equipment. Borrower shall keep accurate and
complete records of its Equipment, and shall submit to Agent, on such periodic
basis as Agent may request, a current schedule thereof, in form reasonably
satisfactory to Agent. Promptly upon request, Borrower shall deliver to Agent
evidence of its ownership or interests in any Equipment.

8.4.2. Condition of Equipment. Borrower shall keep its material Equipment that
is necessary for the operation of its business in good operating condition and
make repairs and all necessary replacements, reasonable wear and tear excepted.

8.5. Administration of Deposit Accounts. Schedule 8.5 of the Disclosure Letter
sets forth all Deposit Accounts maintained by Borrower, including the Dominion
Account. Borrower shall take all actions necessary to establish Agent’s control
of each such Deposit Account (other than an account exclusively used for
payroll, payroll taxes or employee benefits, a disbursement account containing
not more than $0 at the end of any Business Day, or an account containing not
more than $100,000 at any time). Borrower shall be the sole account holder of
each Deposit Account and shall not allow any other Person (other than Agent) to
have control over a Deposit Account or any Property deposited therein. Borrower
shall promptly notify Agent of any opening or closing of a Deposit Account and,
with the consent of Agent, will amend Schedule 8.5 of the Disclosure Letter to
reflect same.

8.6. General Provisions.

8.6.1. Location of Collateral. All tangible items of Collateral, other than
Inventory in transit or in the possession of employees and agents of Borrower,
shall at all times be kept by Borrower at the business locations set forth in
Schedule 8.6.1 of the Disclosure Letter (as updated by Borrower from time to
time to reflect additional locations in the United States), and any new business
location in the United States identified by Borrower to Agent.

8.6.2. Insurance of Collateral; Condemnation Proceeds.

(a) Borrower shall maintain insurance with respect to the Collateral, covering
casualty, hazard, theft, and other risks, in amounts, with endorsements and with
insurers (with a Best Rating of at least A7, unless otherwise approved by Agent)
satisfactory to Agent. All proceeds under each policy shall be deposited in the
Dominion Account. From time to time upon request, Borrower shall deliver to
Agent the originals or certified copies of its insurance policies. Unless Agent
shall agree otherwise, each policy shall include reasonably satisfactory
endorsements (i) showing Agent as loss payee or additional insured, as
appropriate; (ii) requiring 30 days (or such greater period as permitted by
insurer in its standard policy) prior written notice to Agent in the event of
cancellation of the policy for any reason whatsoever; and (iii) specifying that
the interest of Agent shall not be impaired or invalidated by any act or neglect
of Borrower or the owner of the Property, nor by the occupation of the premises
for purposes

 

61



--------------------------------------------------------------------------------

more hazardous than are permitted by the policy. If Borrower fails to provide
and pay for any insurance, Agent may, at its option, but shall not be required
to, procure the insurance and charge Borrower therefor. Borrower agrees to
deliver to Agent, promptly as rendered, copies of all reports made to insurance
companies. While no Event of Default exists, Borrower may settle, adjust or
compromise any insurance claim, as long as the proceeds are deposited in the
Dominion Account. If an Event of Default exists, only Agent shall be authorized
to settle, adjust and compromise such claims.

(b) Any proceeds of insurance (other than proceeds from workers’ compensation or
D&O insurance) and any awards arising from condemnation of any Collateral shall
be deposited in the Dominion Account. Borrower shall notify Agent to the extent
there occurs any loss, damage or destruction (or any related events of such
loss, damage or destruction) of Collateral, whether or not covered by insurance,
with an aggregate Fair Market Value of more than $1,000,000. Any such proceeds
or awards that relate to Inventory shall be deposited in the Dominion Account.

8.6.3. Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Agent to any Person to realize upon
any Collateral, shall be borne and paid by Borrower. Agent shall not be liable
or responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Agent’s actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at Borrower’s sole risk.

8.6.4. Defense of Title to Collateral. Borrower shall at all times defend its
title to Collateral and Agent’s Liens therein against all Persons, claims and
demands whatsoever, except Permitted Liens.

8.6.5. Collateral Reports. In addition to the periodic reports required to be
delivered pursuant to this Section 8, Borrower shall deliver to Agent such other
reports as to the Collateral of Borrower as Agent shall reasonably request from
time to time.

8.7. Power of Attorney. Borrower hereby irrevocably constitutes and appoints
Agent (and all Persons designated by Agent) as Borrower’s true and lawful
attorney (and agent-in-fact) for the purposes provided in this Section. Agent,
or Agent’s designee, may, without notice and in either its or Borrower’s name,
but at the cost and expense of Borrower:

(a) Endorse Borrower’s name on any Payment Item or other proceeds of Collateral
(including proceeds of insurance) that come into Agent’s possession or control;
and

 

62



--------------------------------------------------------------------------------

(b) During the existence of an Event of Default, (i) notify any Account Debtors
of the assignment of their Accounts, demand and enforce payment of Accounts by
legal proceedings or otherwise, and generally exercise any rights and remedies
with respect to Accounts; (ii) settle, adjust, modify, compromise, discharge or
release any Accounts or other Collateral, or any legal proceedings brought to
collect Accounts or Collateral; (iii) sell or assign any Accounts and other
Collateral upon such terms, for such amounts and at such times as Agent deems
advisable; (iv) collect, liquidate and receive balances in Deposit Accounts or
investment accounts, and take control, in any manner, of proceeds of Collateral;
(v) prepare, file and sign Borrower’s name to a proof of claim or other document
in a bankruptcy of an Account Debtor, or to any notice, assignment or
satisfaction of Lien or similar document; (vi) receive, open and dispose of mail
addressed to Borrower, and notify postal authorities to deliver any such mail to
an address designated by Agent; (vii) endorse any Chattel Paper, Document,
Instrument, bill of lading, or other document or agreement relating to any
Accounts, Inventory or other Collateral; (viii) use Borrower’s stationary and
sign its name to verifications of Accounts and notices to Account Debtors;
(ix) use information contained in any data processing, electronic or information
systems relating to Collateral; (x) make and adjust claims under insurance
policies; (xi) take any action as may be necessary or appropriate to obtain
payment under any letter of credit, banker’s acceptance or other instrument for
which Borrower is a beneficiary; and (xii) take all other actions as Agent deems
appropriate to fulfill Borrower’s obligations under the Loan Documents.

SECTION 9. REPRESENTATIONS AND WARRANTIES

9.1. General Representations and Warranties. To induce Agent and Lenders to
enter into this Agreement and to make available the Commitments, Loans and
Letters of Credit, Borrower represents and warrants that:

9.1.1. Organization and Qualification. Each Obligor is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization. Each Obligor is duly qualified, authorized to do business and in
good standing as a foreign corporation in each jurisdiction where failure to be
so qualified could reasonably be expected to have a Material Adverse Effect.

9.1.2. Power and Authority. Each Obligor is duly authorized to execute, deliver
and perform its Loan Documents. The execution, delivery and performance of the
Loan Documents have been duly authorized by all necessary action, and do not
(a) require any consent or approval of any holders of Equity Interests of any
Obligor, other than those already obtained; (b) contravene the Organic Documents
of any Obligor; (c) violate or cause a default under any Applicable Law or
Material Contract; or (d) result in or require the imposition of any Lien (other
than Permitted Liens) on any Property of any Obligor.

9.1.3. Enforceability. Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.

 

63



--------------------------------------------------------------------------------

9.1.4. Capital Structure. Schedule 9.1.4 of the Disclosure Letter (as updated by
Borrower from time to time) shows, for Borrower and each Subsidiary, (a) its
name, (b) its jurisdiction of organization, (c) its authorized and issued Equity
Interests, and (d) the holders of the Equity Interests of each Subsidiary.
Except as disclosed on Schedule 9.1.4 of the Disclosure Letter, in the five
years preceding the Closing Date, neither Borrower nor any Subsidiary has
acquired any substantial assets from any other Person nor been the surviving
entity in a merger or combination. Borrower has good title to its Equity
Interests in its Subsidiaries, subject only to Agent’s Lien, and all such Equity
Interests are duly issued, fully paid and non-assessable.

9.1.5. Title to Properties; Priority of Liens. Each Obligor has good and
marketable title to (or valid leasehold interests in) all of its Real Estate,
and good title to all of its personal Property, including all Property reflected
in any financial statements delivered to Agent or Lenders except as disposed of
in the Ordinary Course of Business or as permitted hereunder since the date
thereof, in each case free of Liens except Permitted Liens. Each Obligor has
paid and discharged all lawful claims that, if unpaid, could become a Lien on
its Properties, other than Permitted Liens. All Liens of Agent in the
Collateral, excluding any Lien on Collateral, (a) for which a certificate of
title is issued and the Agent is not in possession of such certificate of title
and listed as first lienholder thereon or (b) which constitutes a Commercial
Tort Claim, are duly perfected, first priority Liens, subject only to Permitted
Liens that are expressly allowed to have priority over Agent’s Liens.

9.1.6. Accounts. Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by Borrower with respect
thereto. Borrower warrants, with respect to each Account at the time it is shown
as an Eligible Account in a Borrowing Base Certificate, that:

(a) it is genuine and in all respects what it purports to be, and is not
evidenced by a judgment;

(b) it arises out of a completed, bona fide sale and delivery of goods or
rendition of services in the Ordinary Course of Business, and substantially in
accordance with any purchase order, contract or other document relating thereto;

(c) it is for a sum certain, maturing as stated in the invoice covering such
sale or rendition of services, a copy of which has been furnished or is
available to Agent on request;

(d) it is not subject to any offset, Lien (other than Agent’s Lien), deduction,
defense, dispute, counterclaim or other adverse condition except as arising in
the Ordinary Course of Business;

(e) no purchase order, agreement, document or Applicable Law restricts
assignment of the Account to Agent (regardless of whether, under the UCC, the
restriction is ineffective), and Borrower is the sole payee or remittance party
shown on the invoice;

 

64



--------------------------------------------------------------------------------

(f) no extension, compromise, settlement, modification, credit, deduction or
return has been authorized with respect to the Account, except discounts or
allowances granted in the Ordinary Course of Business for prompt payment that
are reflected on the face of the invoice related thereto and in the reports
submitted to Agent hereunder; and

(g) to the best of Borrower’s knowledge, (i) there are no facts or circumstances
that are reasonably likely to impair the enforceability or collectibility of
such Account; and (ii) the Account Debtor continues to meet Borrower’s customary
credit standards, is Solvent, is not contemplating or subject to an Insolvency
Proceeding, and has not failed, or suspended or ceased doing business.

9.1.7. Financial Statements.

(a) The consolidated and consolidating balance sheets, and related statements of
income, cash flow and shareholder’s equity, of Borrower and its Subsidiaries
that have been and are hereafter delivered to Agent and Lenders, are prepared in
accordance with GAAP, (except for the absence of footnotes and subject to normal
year-end adjustments), and fairly present in all material respects the financial
positions and results of operations of Borrower and its Subsidiaries at the
dates and for the periods indicated. All projections delivered from time to time
to Agent and Lenders have been prepared in good faith, based on reasonable
assumptions in light of the circumstances at such time. No financial statement
delivered to Agent or Lenders at any time contains any untrue statement of a
material fact, nor fails to disclose any material fact necessary to make such
financial statement not materially misleading at the dates and for the periods
indicated therein. Each Obligor is Solvent.

(b) Since December 31, 2008, except as disclosed in any interim financial
statement delivered to Agent prior to the date hereof, there has been no change
in the condition, financial or otherwise, of Borrower or any Subsidiary that
could reasonably be expected to have a Material Adverse Effect.

9.1.8. Surety Obligations. No Obligor is obligated as surety or indemnitor under
any bond or other contract that assures payment or performance of any obligation
of any Person, except as permitted hereunder.

9.1.9. Taxes. Borrower and each Subsidiary have filed all material federal,
state and local tax returns and other reports that it is required by law to
file, and has paid, or made provision for the payment of, all material Taxes
upon it, its income and its Properties that are due and payable, except to the
extent being Properly Contested. The provision for Taxes on the books of
Borrower and each Subsidiary is adequate for all years not closed by applicable
statutes, and for its current Fiscal Year.

9.1.10. Brokers. There are no brokerage commissions, finder’s fees or investment
banking fees payable in connection with any transactions contemplated by the
Loan Documents.

 

65



--------------------------------------------------------------------------------

9.1.11. Intellectual Property. (a) The operation of the business of Borrower and
each Subsidiary as currently conducted or as contemplated to be conducted and
the use of the Domestic Intellectual Property Assets in connection therewith do
not conflict with, infringe, misappropriate, dilute, misuse or otherwise violate
the intellectual property rights of any third party except for such conflicts,
infringements, misappropriations, dilutions, misuses or other violations that
individually or in the aggregate would not reasonably be expected to result in a
Material Adverse Effect and except as disclosed in Schedule 9.1.11 of the
Disclosure Letter hereto.

(b) Borrower is the exclusive owner of or is entitled to use by license or
otherwise all right, title and interest in and to such Domestic Intellectual
Property Assets material to its operations, and is entitled to use such Domestic
Intellectual Property Assets subject only to the terms of the Licenses.

(c) The Domestic Intellectual Property Assets set forth on Schedule 9.1.11 of
the Disclosure Letter (as updated by Borrower from time to time) hereto includes
all of the domestic patents, patent applications, domain names, trademark
registrations and applications, copyright registrations and applications and
Licenses owned by Borrower as of the date hereof except for “shrink-wrap”,
“click-wrap” or “off-the-shelf” licenses, items excluded from Collateral
pursuant to Section 7.3 and incidental trademark or copyright licenses included
in distribution agreements, promotion agreements, marketing agreements, joint
venture agreements, trade show agreements or other similar agreements.

(d) The material Domestic Intellectual Property Assets are subsisting and have
not been adjudged invalid or unenforceable in whole or part except as set forth
in Borrower’s public filings with the SEC, and to the best of Borrower’s
knowledge, all material Domestic Intellectual Property Assets are valid and
enforceable except as may be limited by bankruptcy, insolvency or creditors’
rights law generally. Borrower is not aware of any uses of any item of the
Domestic Intellectual Property Assets that could reasonably be expected to lead
to such item becoming invalid or unenforceable.

(e) Borrower has made or performed all filings, recordings and other acts and
has paid all required fees and taxes to maintain and protect its interest in
each and every item of such Domestic Intellectual Property Assets material to
its operations in full force and effect throughout the United States, and to
protect and maintain its interest therein including, without limitation,
recordations of any of its interests in the Patents and Trademarks with the U.S.
Patent and Trademark Office and in corresponding national and international
patent offices, and recordation of any of its interests in the Copyrights with
the U.S. Copyright Office and in corresponding national and international
copyright offices. Borrower has used proper statutory notice in connection with
its use of each patent, trademark and copyright in the Domestic Intellectual
Property Assets material to its operations.

 

66



--------------------------------------------------------------------------------

(f) Except as set forth in Borrower’s public filings with the SEC, no claim,
action, suit, investigation, litigation or proceeding which would reasonably be
expected to have a Material Adverse Effect has been asserted or is pending or,
to the knowledge of Borrower, threatened against Borrower (i) based upon or
challenging or seeking to deny or restrict Borrower’s rights in or use of any of
the material Domestic Intellectual Property Assets, (ii) alleging that
Borrower’s rights in or use of the material Domestic Intellectual Property
Assets infringe, misappropriate, dilute, misuse or otherwise violate any patent,
trademark, copyright or any other proprietary right of any third party, or
(iii) alleging that the material Domestic Intellectual Property Assets are being
licensed or sublicensed in violation or contravention of the terms of any
license or other agreement. To Borrower’s knowledge, no Person is engaging in
any activity that infringes, misappropriates, dilutes, misuses or otherwise
violates the Domestic Intellectual Property Assets material to its operations or
Borrower’s rights in or use thereof except to the extent such activity would not
reasonably be expected have a Material Adverse Effect. Except as set forth on
Schedule 9.1.11 of the Disclosure Letter (as updated by Borrower from time to
time) hereto, Borrower has not granted any license with respect to any part of
the Domestic Intellectual Property Assets owned by Borrower other than Third
Party Licenses, items excluded from Collateral pursuant to Section 7.3,
“shrink-wrap”, “click-wrap” or “off-the-shelf” licenses and incidental trademark
or copyright licenses included in distribution agreements, promotion agreements,
marketing agreements, joint venture agreements, trade show agreements or other
similar agreements. The consummation of the transactions contemplated by the
Loan Documents will not result in the termination or impairment of any of the
material Domestic Intellectual Property Assets.

(g) With respect to each License material to Borrower’s operations: (A) such
License is valid and binding and in full force and effect and represents the
entire agreement between the respective parties thereto with respect to the
subject matter thereof; (B) such License will not cease to be valid and binding
and in full force and effect on terms identical to those currently in effect as
a result of the rights and interest granted herein, nor will the grant of such
rights and interest as set forth herein constitute a breach or default under
such License or otherwise give any party thereto a right to terminate such
License; (C) Borrower has not received any notice of termination or cancellation
under such License; (D) Borrower has not received any notice of a material
breach or default under such License, which breach or default has not been
cured; (E) Borrower has not granted to any other third party any rights, adverse
or otherwise, under such License; and (F) neither Borrower nor to the best of
Borrower’s knowledge, any other party to such License is in breach or default
thereof in any material respect, and no event has occurred that, with notice or
lapse of time or both, would constitute such a material breach or default or
permit termination, modification or acceleration under such License.

(h) To the best of Borrower’s knowledge, (A) none of the Trade Secrets material
to the operations of Borrower has been used, divulged, disclosed or appropriated
to the detriment of Borrower for the benefit of any other Person other than
Borrower; (B) no employee, independent contractor or agent of Borrower has
misappropriated any trade secrets of any other Person in the course of the
performance of his or her duties as an employee, independent contractor or agent
of Borrower; and (C) no employee, independent contractor or agent of Borrower is
in default or breach in any material respect of any term of any employment
agreement, non-disclosure agreement, assignment of inventions agreement or
similar agreement or contract relating in any way to the protection, ownership,
development, use or transfer of Borrower’s Domestic Intellectual Property Assets
material to its operations.

 

67



--------------------------------------------------------------------------------

(i) Except as set forth in Borrower’s public filings with the SEC, neither
Borrower nor any material Domestic Intellectual Property Asset is subject to any
outstanding consent, settlement, decree, order, injunction, judgment or ruling
restricting the use in any material respect of any such Domestic Intellectual
Property Assets or that would materially impair the validity or enforceability
of such Domestic Intellectual Property Assets.

9.1.12. Governmental Approvals. Borrower and each Subsidiary have, is in
material compliance with, and is in good standing with respect to, all
Governmental Approvals necessary to conduct its business and to own, lease and
operate its Properties. All necessary import, export or other licenses, permits
or certificates for the import or handling of any goods or other Collateral have
been procured and are in effect, and Borrower and its Subsidiaries have complied
with all foreign and domestic laws with respect to the shipment and importation
of any goods or Collateral, except where noncompliance could not reasonably be
expected to have a Material Adverse Effect.

9.1.13. Compliance with Laws. Borrower and each Subsidiary have duly complied,
and its Properties and business operations are in compliance, in all material
respects with all Applicable Law, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect. There have been no
citations, notices or orders of noncompliance issued to Borrower or any
Subsidiary under any Applicable Law except where noncompliance could not
reasonably be expected to have a Material Adverse Effect. No Inventory has been
produced in violation of the FLSA.

9.1.14. Compliance with Environmental Laws. Except as disclosed on
Schedule 9.1.14 of the Disclosure Letter, neither Borrower’s nor any
Subsidiary’s past or present operations, Real Estate or other Properties are
subject to any federal, state or local investigation to determine whether any
remedial action is needed to address any environmental pollution, hazardous
material or environmental clean-up. The operations and properties of Obligors
comply in all respects with all applicable Environmental Laws and Environmental
Permits except where such noncompliance could not reasonably be expected to have
a Material Adverse Effect, and no circumstances exist that could reasonably be
expected to (a) form the basis of an Environmental Claim against Borrower, any
of its Subsidiaries or any of their properties that could reasonably be expected
to have a Material Adverse Effect or (b) cause any such property to be subject
to any restrictions on ownership, occupancy, use or transferability under the
Environmental Law that could reasonably be expected to have a Material Adverse
Effect.

9.1.15. Burdensome Contracts. No Obligor is a party or subject to any contract,
agreement or charter restriction that could reasonably be expected to have a
Material Adverse Effect. No Obligor is party or subject to any Restrictive
Agreement that prohibits the execution, delivery or performance of any Loan
Document by an Obligor.

 

68



--------------------------------------------------------------------------------

9.1.16. Litigation. Except as shown on Schedule 9.1.16 of the Disclosure Letter,
there are no proceedings or investigations pending or, to Borrower’s knowledge,
threatened against Borrower or any Subsidiary, or any of their businesses,
operations, Properties, prospects or conditions, that (a) relate to any Loan
Documents or transactions contemplated thereby; or (b) could reasonably be
expected to have a Material Adverse Effect if determined adversely to Borrower
or any Subsidiary. Except as shown on such Schedule, no Obligor has a Commercial
Tort Claim (other than, as long as no Default or Event of Default exists, a
Commercial Tort Claim for less than $500,000). Neither Borrower nor any
Subsidiary is in default with respect to any order, injunction or judgment of
any Governmental Authority that could reasonably be expected to have a Material
Adverse Effect.

9.1.17. No Defaults. No event or circumstance exists that constitutes a Default
or Event of Default. No Obligor is in default under any Material Contract that
could reasonably be expected to have a Material Adverse Effect.

9.1.18. ERISA. Except as disclosed on Schedule 9.1.18 of the Disclosure Letter:

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code, and other federal and state laws. Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or has been adopted using a prototype plan
that is the subject of a favorable opinion letter on which the Plan sponsor is
entitled to rely from the IRS or an application for such a letter is currently
being processed by the IRS with respect thereto and, to the best knowledge of
Borrower, nothing has occurred which would prevent, or cause the loss of, such
qualification. Each Obligor and ERISA Affiliate has made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

(b) There are no pending or, to the knowledge of Borrower, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan that could reasonably be expected to have a Material Adverse Effect.
There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted in or could
reasonably be expected to have a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) no Obligor or ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iv) no Obligor or ERISA Affiliate
has incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) no Obligor or ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.

 

69



--------------------------------------------------------------------------------

9.1.19. Trade Relations. There exists no actual or, to the best of Borrower’s
knowledge, threatened, termination or modification of any business relationship
between any Loan Party and any customer or supplier, or any group of customers
or suppliers, and there exists no condition or circumstance that could
reasonably be expected to impair the ability of any Loan Party to conduct its
business at any time hereafter in substantially the same manner as conducted on
the Closing Date, in each case which could reasonably be expected to have a
Material Adverse Effect.

9.1.20. Labor Relations. Except as described on Schedule 9.1.20, of the
Disclosure Letter as of the Closing Date, no Obligor is party to or bound by any
collective bargaining agreement. There are no material grievances, disputes or
controversies with any union or other organization of any Obligor’s employees,
or, to Borrower’s knowledge, any asserted or threatened strikes, work stoppages
or demands for collective bargaining.

9.1.21. Not a Regulated Entity. No Obligor is (a) an “investment company” or a
“person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940; or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any public utilities code or any other Applicable Law regarding its
authority to incur Debt.

9.1.22. Margin Stock. Neither Borrower nor any Subsidiary is engaged,
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No Loan
proceeds or Letters of Credit will be used by Borrower to purchase or carry, or
to reduce or refinance any Debt incurred to purchase or carry, any Margin Stock
or for any related purpose governed by Regulations T, U or X of the Board of
Governors.

9.2. Complete Disclosure. No Loan Document contains any untrue statement of a
material fact, nor when viewed together with Borrower’s periodic reports filed
under the Exchange Act and the rules and regulations promulgated thereunder
fails to disclose any material fact necessary to make the statements contained
therein not materially misleading (in each case as modified or supplemented by
other information so furnished by Borrower) at the time such statements were
made. There is no fact or circumstance that Borrower has failed to disclose to
Agent in writing or is included in its periodic reports filed under the Exchange
Act and the rules and regulations promulgated thereunder that could reasonably
be expected to have a Material Adverse Effect.

 

70



--------------------------------------------------------------------------------

SECTION 10. COVENANTS AND CONTINUING AGREEMENTS

10.1. Affirmative Covenants. As long as any Commitments or Obligations are
outstanding, Borrower shall, and shall cause each Subsidiary to:

10.1.1. Inspections; Appraisals.

(a) Permit Agent from time to time, subject (except when a Default or Event of
Default exists) to reasonable notice and normal business hours, to visit and
inspect the Properties of Borrower or any Subsidiary, inspect, audit and make
extracts from Borrower’s or any Subsidiary’s books and records, and discuss with
its officers, employees, agents, advisors and independent accountants Borrower’s
or such Subsidiary’s business, financial condition, assets, prospects and
results of operations. Lenders may participate in any such visit or inspection,
at their own expense. Neither Agent nor any Lender shall have any duty to
Borrower to make any inspection, nor to share any results of any inspection,
appraisal or report with Borrower. Borrower acknowledges that all inspections,
appraisals and reports are prepared by Agent and Lenders for their purposes, and
Borrower shall not be entitled to rely upon them.

(b) Reimburse Agent for all charges, costs and expenses of Agent in connection
with (i) examinations of any Obligor’s books and records or any other financial
or Collateral matters as Agent deems appropriate, up to two times per Loan Year
or up to three times per Loan Year in any Loan Year in which Availability is
less than 30% of the aggregate Commitments; and (ii) appraisals of Inventory and
Equipment up to two times per Loan Year or up to three times per Loan Year in
any Loan Year in which Availability is less than 30% of the aggregate
Commitments; provided, however, that if an examination or appraisal is initiated
during a Default or Event of Default, all charges, costs and expenses therefor
shall be reimbursed by Borrower without regard to such limits. Subject to and
without limiting the foregoing, Borrower specifically agrees to pay Agent’s then
standard charges for each day that an employee of Agent or its Affiliates is
engaged in any examination activities, and shall pay the standard charges of
Agent’s internal appraisal group. This Section shall not be construed to limit
Agent’s right to conduct examinations or to obtain appraisals at any time in its
reasonable discretion, nor to use third parties for such purposes.

10.1.2. Financial and Other Information. Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Agent:

(a) as soon as available, and in any event within 90 days after the close of
each Fiscal Year, balance sheets as of the end of such Fiscal Year and the
related statements of income, cash flow and shareholders’ equity for such Fiscal
Year, on consolidated and consolidating bases for Borrower and its Subsidiaries,
which consolidated statements shall be audited and certified (without
qualification) by a firm of independent certified public accountants of
recognized standing selected by Borrower and acceptable to Agent, and shall set
forth in comparative form corresponding figures for the preceding Fiscal Year
and other information acceptable to Agent;

 

71



--------------------------------------------------------------------------------

(b) as soon as available, and in any event within 30 days after the end of each
month (but within 45 days after the last month in a Fiscal Quarter), unaudited
balance sheets as of the end of such month and the related statements of income
and cash flow for such month and for the portion of the Fiscal Year then
elapsed, on consolidated and consolidating bases for Borrower and its
Subsidiaries, setting forth in comparative form corresponding figures for the
preceding Fiscal Year and certified by the chief financial officer of Borrower
as prepared in accordance with GAAP and fairly presenting the financial position
and results of operations for such month and period, subject to normal year-end
adjustments and the absence of footnotes;

(c) concurrently with delivery of financial statements under clauses (a) and
(b) above, or more frequently if requested by Agent while a Default or Event of
Default exists, a Compliance Certificate executed by the chief financial officer
of Borrower;

(d) as soon as available, but in any event not later than 15 days after
Borrower’s receipt thereof, copies of all final management letters and other
material reports submitted to Borrower by its accountant;

(e) not later than 60 days after the beginning of each Fiscal Year, projections
of Borrower’s consolidated balance sheets, results of operations, and cash flow
for the next Fiscal Year, month by month;

(f) at Agent’s request, a listing of Borrower’s trade payables, specifying the
trade creditor and balance due, and a detailed trade payable aging, all in form
satisfactory to Agent;

(g) promptly after the sending or filing thereof, copies of any proxy
statements, financial statements or reports that Borrower has made generally
available to its shareholders;

(h) promptly after the sending or filing thereof, copies of any annual report to
be filed in connection with each Plan; and

(i) such other reports and information (financial or otherwise) as Agent may
request from time to time in connection with any Collateral or Borrower’s, any
Subsidiary’s or other Obligor’s financial condition or business.

Documents required to be delivered pursuant to Section 10.1.2 (to the extent any
such documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet; or (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and Agent have access (whether a
commercial, third-party website or whether sponsored by Agent).

 

72



--------------------------------------------------------------------------------

10.1.3. Notices. Notify Agent and Lenders in writing, promptly after Borrower’s
obtaining knowledge thereof, of any of the following that affects an Obligor:
(a) within 3 Business Days after a Senior Officer becomes aware of the threat or
commencement of any proceeding or investigation, whether or not covered by
insurance, if an adverse determination could reasonably be expected to have a
Material Adverse Effect; (b) within 3 Business Days after a Senior Officer
becomes aware of any pending or threatened labor dispute, strike or walkout
which could reasonably be expected to have a Material Adverse Effect; (c) within
1 Business Day after a Senior Officer becomes aware of the existence of any
Default or Event of Default; (d) the assertion of any Intellectual Property
Claim, if an adverse resolution could have a Material Adverse Effect; (e) within
10 Business Days after a Senior Officer becomes aware of any violation or
asserted violation of any Applicable Law (including ERISA, OSHA, FLSA, or any
Environmental Laws), if an adverse resolution could reasonably be expected to
have a Material Adverse Effect; (f) (i) within 10 Business Days after a Senior
Officer becomes aware of the occurrence of any ERISA Event or a prohibited
transaction (as defined in Sections 406 of ERISA and 4975 of the Code) and when
known, any action taken or threatened by the IRS, the DOL or the PBGC with
respect thereto, (ii) upon request, or, in the event that such filing reflects a
significant change with respect to the matters covered thereby, within ten
(10) Business Days after the filing thereof with the PBGC, the DOL or the IRS,
as applicable, a copy of each funding waiver request filed with the PBGC, the
DOL or the IRS with respect to any Plan and all communications received by the
Borrower or any ERISA Affiliate from the PBGC, the DOL or the IRS with respect
to such request and (iii) within ten (10) Business Days after the occurrence
thereof, any failure by the Borrower or any ERISA Affiliate to make a required
installment or any other required payment under Section 412 of the Code on or
before the due date for such installment or payment; (g) the discharge of or any
withdrawal or resignation by Borrower’s independent accountants; or (h) any
change in the Borrower’s name, state of organization, locations of Collateral
(except in connection with ordinary course transactions), or form of
organization, trade names under which the Borrower will sell Inventory or create
Accounts, or to which instruments in payment of Accounts may be made payable, in
each case at least thirty (30) days prior thereto.

10.1.4. Landlord and Storage Agreements. Upon reasonable request, provide Agent
with copies of all existing agreements, and promptly after execution thereof
provide Agent with copies of all future agreements, between an Obligor and any
landlord, warehouseman, processor, shipper, bailee or other Person that owns any
premises at which any Collateral may be kept or that otherwise may possess or
handle any Collateral included in the Borrowing Base.

10.1.5. Compliance with Laws. Comply with all Applicable Laws, including ERISA,
Environmental Laws, OSHA, Anti-Terrorism Laws, and laws regarding collection and
payment of Taxes, and maintain all Governmental Approvals necessary to the
ownership of its Properties or conduct of its business, unless failure to comply
(other than failure to comply with Anti-Terrorism Laws) or maintain could not
reasonably be

 

73



--------------------------------------------------------------------------------

expected to have a Material Adverse Effect, provided that Borrower shall take
all steps to assure that all Inventory is produced in accordance with the FLSA.
Without limiting the generality of the foregoing, if any Environmental Release
occurs at or on any Properties of Borrower or any Subsidiary, it shall act
promptly and diligently to investigate and report to Agent and all appropriate
Governmental Authorities the extent of, and to make appropriate remedial action
to eliminate, such Environmental Release, whether or not directed to do so by
any Governmental Authority.

10.1.6. Taxes. Pay and discharge all Taxes prior to the date on which they
become delinquent or penalties attach, unless such Taxes are being Properly
Contested.

10.1.7. Insurance. In addition to the insurance required hereunder with respect
to Collateral, maintain insurance with insurers (with a Best Rating of at least
A7, unless otherwise approved by Agent) satisfactory to Agent, (a) with respect
to the Properties and business of Borrower and its Subsidiaries of such type
(including product liability, workers’ compensation, larceny, embezzlement, or
other criminal misappropriation insurance), in such amounts, and with such
coverages and deductibles as are customary for companies similarly situated; and
(b) business interruption insurance in an amount not less than $30,000,000, with
deductibles satisfactory to Agent.

10.1.8. Licenses. (a) Subject to Section 10.1.8(d), with respect to each item of
its Domestic Intellectual Property Assets material to its operations, Borrower
agrees to take, at its expense, all necessary steps, including, without
limitation, in the U.S. Patent and Trademark Office, the U.S. Copyright Office
and any other Governmental Authority, to (i) maintain the validity and
enforceability of such Domestic Intellectual Property Assets and maintain such
Domestic Intellectual Property Assets in full force and effect, and (ii) pursue
the registration and maintenance of each patent, trademark, or copyright
registration or application, now or hereafter included in such Domestic
Intellectual Property Assets of Borrower, including, without limitation, the
payment of required fees and taxes, the filing of responses to office actions
issued by the U.S. Patent and Trademark Office, the U.S. Copyright Office or
other Governmental Authorities, the filing of applications for renewal or
extension, the filing of affidavits under Sections 8 and 15 of the U.S.
Trademark Act, the filing of divisional, continuation, continuation-in-part,
reissue and renewal applications or extensions, the payment of maintenance fees
and the participation in interference, reexamination, opposition, cancellation,
infringement and misappropriation proceedings. Borrower shall not, without the
written consent of Agent (which consent shall not be unreasonably withheld or
delayed), discontinue use of or otherwise abandon any Domestic Intellectual
Property Assets, or abandon any right to file an application for patent,
trademark, or copyright, unless Borrower shall have previously determined that
such use or the pursuit or maintenance of such Domestic Intellectual Property
Assets is no longer desirable in the conduct of Borrower’s business and that the
loss thereof would not be reasonably likely to have a Material Adverse Effect,
in which case, Borrower will give prompt notice of any such abandonment to
Agent.

 

74



--------------------------------------------------------------------------------

(b) Borrower agrees promptly to notify Agent if Borrower becomes aware (i) that
any item of the Domestic Intellectual Property Assets material to its operations
may have become abandoned, placed in the public domain, invalid or
unenforceable, or of any adverse determination or development regarding
Borrower’s ownership of any of the Domestic Intellectual Property Assets or its
right to register the same or to keep and maintain and enforce the same, or
(ii) of any adverse determination or the institution of any proceeding
(including, without limitation, the institution of any proceeding in the U.S.
Patent and Trademark Office or any court) regarding any item of the Domestic
Intellectual Property Assets material to its operations.

(c) In the event that Borrower becomes aware that any item of the Domestic
Intellectual Property Assets material to its operations is being infringed or
misappropriated by a third party, Borrower shall promptly notify Agent and shall
take such actions, at its expense, as Borrower or Agent deems reasonable and
appropriate under the circumstances to protect or enforce such Domestic
Intellectual Property Assets, including, without limitation, suing for
infringement or misappropriation and for an injunction against such infringement
or misappropriation.

(d) Borrower shall use proper statutory notice in connection with its use of
each item of its Domestic Intellectual Property Assets. Borrower shall not do or
permit any act or knowingly omit to do any act whereby any of its Domestic
Intellectual Property Assets may lapse or become invalid or unenforceable or
placed in the public domain unless Borrower shall have previously determined in
its reasonable business judgment that such use or the maintenance or pursuit of
such Domestic Intellectual Property Assets is no longer desirable in the conduct
of Borrower’s business and that the loss thereof would not be reasonably likely
to, individually or in the aggregate, have a Material Adverse Effect.

(e) Borrower shall take all steps which it or Agent deems reasonable and
appropriate under the circumstances to preserve and protect each item of its
Domestic Intellectual Property Assets material to its operations, including,
without limitation, maintaining the quality of any and all products or services
used or provided in connection with any of the Trademarks, consistent with the
quality of the products and services as of the date hereof, and taking all steps
necessary to ensure that all licensed users of any of the Trademarks use such
consistent standards of quality.

(f) With respect to its Domestic Intellectual Property Assets, Borrower agrees
to execute or otherwise authenticate an agreement, in substantially the form set
forth in Exhibit D hereto or otherwise in form and substance reasonably
satisfactory to Agent (an “Intellectual Property Security Agreement”), for
recording the security interest granted hereunder to Agent in such Domestic
Intellectual Property Assets with the U.S. Patent and Trademark Office, the U.S.
Copyright Office and any other Governmental Authorities necessary to perfect the
security interest hereunder in such Domestic Intellectual Property Assets.

(g) Borrower agrees that should it obtain an ownership interest in any item of
the type set forth in the definition of “Domestic Intellectual Property Assets”
that is not on the date hereof a part of the Domestic Intellectual Property
Assets that are part of the Collateral (“After-Acquired Intellectual Property”)
(i) the provisions of this Agreement

 

75



--------------------------------------------------------------------------------

shall automatically apply thereto, and (ii) any such After-Acquired Intellectual
Property and, in the case of domestic trademarks, the goodwill symbolized
thereby, shall automatically become part of the Domestic Intellectual Property
Assets subject to the terms and conditions of this Agreement with respect
thereto. At the end of each fiscal year of Borrower, Borrower shall give written
notice to Agent identifying the After-Acquired Intellectual Property acquired
during such fiscal year, and Borrower shall execute and deliver to Agent with
such written notice, or otherwise authenticate, an agreement substantially in
the form of Exhibit E hereto or otherwise in form and substance reasonably
satisfactory to Agent (an “IP Security Agreement Supplement”) covering such
After-Acquired Intellectual Property, which IP Security Agreement Supplement
shall be recorded with the U.S. Patent and Trademark Office, the U.S. Copyright
Office and any other Governmental Authorities necessary to perfect the security
interest hereunder in such After-Acquired Intellectual Property.

10.1.9. Future Subsidiaries.

(a) Except with respect to any Subsidiary which is an Immaterial Subsidiary,
promptly notify Agent upon any Person becoming a Subsidiary and any Immaterial
Subsidiary which ceases to qualify as an Immaterial Subsidiary and, if such
Person is not a Foreign Subsidiary, cause it to guaranty the Obligations in a
manner reasonably satisfactory to Agent, and to execute and deliver such
documents, instruments and agreements and to take such other actions as Agent
shall require to evidence and perfect a Lien in favor of Agent (for the benefit
of Secured Parties) on all assets of such Person (subject to the exclusions
contained in Sections 7.3 and 7.7 hereof), including delivery of such legal
opinions, in form and substance reasonably satisfactory to Agent, as it shall
deem appropriate; except that any Domestic Subsidiary formed or acquired in
connection with a Permitted Acquisition shall be required to pledge its assets
hereunder only to the extent permitted by the obligations to which it is then
subject, including Acquisition Debt.

(b) In the event that any Person becomes a first-tier Foreign Subsidiary (other
than LeapFrog Edu-Tech (China) Co., Ltd. and any Foreign Subsidiary which is an
Immaterial Subsidiary) of Borrower (to the extent that Borrower or any of its
Subsidiaries owns at least 80% of the total outstanding Equity Interests of such
Foreign Subsidiary) or of any Domestic Subsidiary after the Closing Date,
Borrower shall promptly notify Agent of that fact and use its commercially
reasonable efforts to take or cause to be taken all such actions, execute and
deliver or cause to be executed and delivered all such agreements, documents and
instruments and make or cause to be made all such filings and recordings that
may be necessary or, in the opinion of Agent, desirable in order to create in
favor of Agent, for the benefit of the Lenders, a valid and perfected security
interest in sixty five percent (65%) of the Equity Interests of such Foreign
Subsidiary owned by Borrower or such Domestic Subsidiary; provided, however,
that no action shall be required to be taken by Borrower with respect to the
Equity Interests of any Foreign Subsidiary pursuant to this subsection in the
event that the pledge of such Equity Interests would result in a significant tax
liability to Borrower or any of its Domestic Subsidiaries or would otherwise be
impracticable.

 

76



--------------------------------------------------------------------------------

10.1.10. Matters Relating to Additional Real Property Collateral. From and after
the Closing Date, in the event that (i) any Obligor acquires any fee interest in
real property with an appraised value in excess of $1,000,000 or (ii) at the
time any Person becomes a Guarantor, such Person owns or holds any fee interest
in real property with an appraised value in excess of $1,000,000, excluding (in
the case of clause (ii) above) the then-existing senior lienholder, where the
applicable Obligor or such Guarantor is unable to obtain such senior
lienholder’s consent (any such non-excluded Real Estate described in the
foregoing clause (i) or (ii) being an “Additional Mortgaged Property”), deliver
to Agent, as soon as practicable after such Obligor acquires such Additional
Mortgaged Property or becomes a Guarantor, as the case may be, the following:

(a) Additional Mortgage. A fully executed and notarized Mortgage (an “Additional
Mortgage”), duly recorded in all appropriate places in all applicable
jurisdictions, encumbering the interest of such Obligor in such Additional
Mortgaged Property;

(b) Opinions of Counsel. A favorable opinion of counsel to such Obligor, in form
and substance reasonably satisfactory to Agent and its counsel, as to the due
authorization, execution and delivery by such Obligor of such Additional
Mortgage and such other matters as Agent may reasonably request;

(c) Title Insurance. (i) If required by Agent, an ALTA mortgagee title insurance
policy or an unconditional commitment therefor (an “Additional Mortgage Policy”)
issued by the title company with respect to such Additional Mortgaged Property,
in an amount reasonably satisfactory to Agent (which in the absence of a Default
or Event of Default shall be an amount not to exceed ten percent (10%) of the
gross book value of such Additional Mortgaged Property), insuring fee simple
title to such Additional Mortgaged Property vested in such Obligor and assuring
Agent that such Additional Mortgage creates a valid and enforceable first
priority mortgage lien on such Additional Mortgaged Property, subject only to a
standard survey exception and such other exceptions as are customary or are
reasonably acceptable to Agent, and (ii) evidence reasonably satisfactory to
Agent that such Obligor has (1) delivered to such title company all certificates
and affidavits required by such title company in connection with the issuance of
the Additional Mortgage Policy and (2) paid to such title company or to the
appropriate Governmental Authorities all expenses and premiums of such title
company in connection with the issuance of the Additional Mortgage Policy and
all recording and stamp taxes (including mortgage recording and intangible
taxes) payable in connection with recording the Additional Mortgage in the
appropriate real estate records;

(d) Title Report. If no Additional Mortgage Policy is required with respect to
such Additional Mortgaged Property, a title report issued by the applicable
title company with respect thereto, dated not more than thirty (30) days prior
to the date such Additional Mortgage is to be recorded and reasonably
satisfactory in form and substance to Agent;

(e) Copies of Documents Relating to Title Exceptions. Copies of all recorded
documents listed as exceptions to title or otherwise referred to in the
Additional Mortgage Policy or title report delivered pursuant to clause (c) or
(d) above; and

 

77



--------------------------------------------------------------------------------

(f) Matters Relating to Flood Hazard Properties. (i) Evidence, which may be in
the form of a letter from an insurance broker or a municipal engineer, as to
(1) whether such Additional Mortgaged Property is a Flood Hazard Property and
(2) if so, whether the community in which such Flood Hazard Property is located
is participating in the National Flood Insurance Program, (ii) if such
Additional Mortgaged Property is a Flood Hazard Property, such Obligor’s written
acknowledgement of receipt of written notification from Agent (1) that such
Additional Mortgaged Property is a Flood Hazard Property and (2) as to whether
the community in which such Flood Hazard Property is located is participating in
the National Flood Insurance Program, and (c) in the event such Additional
Mortgaged Property is a Flood Hazard Property that is located in a community
that participates in the National Flood Insurance Program, evidence that the
Borrower has obtained flood insurance in respect of such Flood Hazard Property
to the extent required under the applicable regulations of the Board of
Governors of the Federal Reserve System.

10.1.11. Borrowing Base Cash Collateral Account. (a) On each Business Day that
any cash or Cash Equivalents in the Borrowing Base Cash Collateral Account is
included in the Borrowing Base, Borrower shall deliver to Agent, in such detail
as Agent shall request, information identifying the amounts of cash and Cash
Equivalents held as of the end of the immediately preceding Business Day in each
account included in the Borrowing Base Cash Collateral Account.

(b) Borrower shall not, and shall not permit any of its Subsidiaries to,
withdraw any cash or Cash Equivalents from the Borrowing Base Cash Collateral
Account unless (i) Borrower has provided Agent with at least one Business Day
prior notice of such withdrawal; and (ii) after giving effect to such
withdrawal, the aggregate Loans do not exceed the Borrowing Base.

10.2. Negative Covenants. As long as any Commitments or Obligations are
outstanding, Borrower shall not, and shall cause each Subsidiary not to (except
that with regard to Sections 10.2.1, 10.2.2, 10.2.3 and 10.2.13, as long as any
Commitments or Obligations are outstanding, Borrower shall not, and shall cause
each Domestic Subsidiary not to):

10.2.1. Permitted Debt. Create, incur, guarantee or suffer to exist any Debt,
except:

(a) the Obligations;

(b) Subordinated Debt and unsecured senior Debt, provided that the weighted
average life to maturity of all such unsecured senior Debt is not earlier than
six months after the Revolver Termination Date;

(c) Permitted Purchase Money Debt;

(d) Borrowed Money (other than the Obligations, Subordinated Debt and Permitted
Purchase Money Debt) described in Schedule 10.2.1 of the Disclosure Letter, but
only to the extent outstanding on the Closing Date and not satisfied with
proceeds of the initial Loans;

 

78



--------------------------------------------------------------------------------

(e) Bank Product Debt;

(f) Debt entered into in connection with any transaction permitted under
Section 10.2.9 (“Acquisition Debt”), provided that immediately prior to and
immediately following the consummation of such transaction Borrower is, and will
be, in compliance with the Fixed Charge Coverage Ratio (determined for the four
Fiscal Quarters ending on the last day of the Fiscal Quarter immediately
preceding such transaction and on a pro forma basis as if such Acquisition Debt
had been outstanding during such four Fiscal Quarters) set forth in
Section 10.3.1 hereof whether or not at the time of such transaction Borrower is
otherwise required to comply with the provisions of Section 10.3.1;

(g) Permitted Contingent Obligations;

(h) Refinancing Debt as long as each Refinancing Condition is satisfied;

(i) intercompany Debt among Borrower and its Subsidiaries (i) to the extent the
corresponding investment in such Debt by the lender would be permitted under
Section 10.2.5 (1), (2), (3), (4), (5), (6), (7) or (8), (ii) arising in
connection with the purchases of inventory or raw materials in the Ordinary
Course of Business in an amount not to exceed the purchase price thereof and any
related servicing fees, or (iii) arising in connection with a disposition
permitted under clause (j) of the definition of Permitted Asset Disposition;

(j) mortgage Debt existing or incurred at the time of acquisition of the
underlying Real Property, provided that immediately prior to and immediately
following the consummation of such transaction Borrower is, and will be, in
compliance with the Fixed Charge Coverage Ratio (determined for the four Fiscal
Quarters ending on the last day of the Fiscal Quarter immediately preceding such
transaction and on a pro forma basis as if such mortgage Debt had been
outstanding during such four Fiscal Quarters) set forth in Section 10.3.1 hereof
whether or not at the time of such transaction Borrower is otherwise required to
comply with the provisions of Section 10.3.1;

(k) Debt (other than Debt permitted by Section 10.2.1(i)) incurred by
(i) Pledged Foreign Subsidiaries in an aggregate amount not to exceed
$50,000,000 and (ii) Unpledged Foreign Subsidiaries in an aggregate amount not
to exceed $50,000,000;

(l) Debt in a principal amount not in excess of $10,000,000 secured solely by
certain auction rate securities owned by the Borrower as of the Closing Date;

(m) Guaranties of Debt to the extent the Borrower or such Subsidiary would be
permitted to incur or maintain such Debt as a primary obligation under this
Section 10.2.1;

 

79



--------------------------------------------------------------------------------

(n) Guaranties of the Obligations in favor of Agent for the benefit of the
respective Secured Parties;

(o) unsecured Debt under any Hedging Transactions, provided that such
transaction is entered into for risk management purposes and not for speculative
purposes;

(p) Debt under any stand-by claims purchase agreement or similar agreement
relating to the recovery of doubtful accounts receivable from Borrower’s
customers;

(q) Debt that is not included in any of the preceding clauses of this Section,
is not secured by a Lien and does not exceed $5,000,000 in the aggregate at any
time.

10.2.2. Permitted Liens. Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, “Permitted Liens”):

(a) Liens in favor of Agent for the benefit of the respective Secured Parties,
to secure the respective Obligations;

(b) Purchase Money Liens securing Permitted Purchase Money Debt;

(c) Liens for Taxes not yet due or being Properly Contested;

(d) materialmen’s mechanics’, workmen’s and repairmen’s Liens securing
obligations (other than Debt for borrowed money) which are not overdue for more
than thirty (30) days and carriers’ and warehousemen’s Liens and other similar
Liens arising in the Ordinary Course of Business securing obligations (other
than Debt for Borrowed Money) which are not overdue more than fifteen (15) days
or, in each case, which are Properly Contested;

(e) Liens consisting of pledges or deposits made in the Ordinary Course of
Business in connection with, or to secure payment of, obligations under worker’s
compensation, unemployment insurance, social security and other similar laws, or
to secure the performance of bids, tenders or contracts (other than for the
repayment of Debt) or to secure indemnity, performance or other similar bonds
for the performance of bids, tenders or contracts (other than for the repayment
of Debt) or to secure statutory obligations (other than liens arising under
ERISA or Environmental Liens) or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds;

(f) Liens arising in the Ordinary Course of Business that are subject to Lien
Waivers;

 

80



--------------------------------------------------------------------------------

(g) Liens arising from judgments and attachments in connection with court
proceedings, provided that the attachment or enforcement of such Liens would not
result in an Event of Default hereunder and such Liens are being Properly
Contested and no material Property is subject to a material risk of loss or
forfeiture and the claims in respect of such Liens are fully covered by
insurance (subject to ordinary and customary deductibles) and a stay of
execution pending appeal or proceeding for review is in effect;

(h) Liens constituting encumbrances in the nature of reservations, exceptions,
encroachments, easements, rights-of-way, restrictions, covenants running with
the land, and other similar title exceptions or encumbrances affecting any Real
Estate; provided that they do not in the aggregate materially detract from the
value of the Real Estate or materially interfere with its use in the Ordinary
Course of Business;

(i) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s Liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depositary
institution, or by virtue of the terms of an account agreement relating to a
deposit account not required pursuant to the Loan Documents to be subject to a
Deposit Account Control Agreement; provided that (i) such deposit account is not
a dedicated cash collateral account and is not subject to restrictions against
access by the Borrower or any of its Subsidiaries owning the affected deposit
account or other funds maintained with a creditor depository institution in
excess of those set forth by regulations promulgated by the Federal Reserve
Board or any foreign regulatory agency performing an equivalent function, and
(ii) such deposit account is not intended by the Borrower or any of its
Subsidiaries to provide collateral (other than such as in ancillary to the
establishment of such deposit account) to the depository institution; and

(j) existing Liens shown on Schedule 10.2.2 of the Disclosure Letter securing
Debt shown on Schedule 10.2.1 of the Disclosure Letter and any renewals or
extensions thereof, provided that the property covered thereby is not increased
(except as contemplated thereby) and any renewal or extension of the obligations
secured or benefited thereby is permitted hereunder;

(k) Liens in favor of customs and revenue authorities arising in the Ordinary
Course of Business and as a matter of law or pursuant to a bond to secure
payment of customs duties in connection with the importation of goods;

(l) Liens created pursuant to applications or reimbursement agreements
pertaining to letters of credit which encumber documents and goods of a Person
constituting part of the goods covered by the applicable letter of credit and
the products and proceeds thereof;

(m) Liens in favor of the counterparty to a repurchase agreement entered into in
the Ordinary Course of Business on the cash and Cash Equivalents that are the
subject of such repurchase agreement;

 

81



--------------------------------------------------------------------------------

(n) any interest or title of a lessor or a sublessor and any restriction or
encumbrance to which the interest or title of such lessor or sublessor may be
subject that is incurred in the Ordinary Course of Business and, either
individually or when aggregated with all other Permitted Liens in effect on any
date of determination, could not be reasonably expected to have a Material
Adverse Effect;

(o) leases or subleases and licenses and sublicenses granted to others in the
Ordinary Course of Business not interfering with the ordinary conduct of the
business of the grantor thereof;

(p) Liens, assignments and pledges or rights to receive premiums, interest or
loss payments or otherwise arising in connection with any insurance or
reinsurance agreements pertaining to losses covered by insurance, and Liens
(including, without limitation and to the extent constituting Liens, negative
pledges) in favor of insurers or reinsurers on pledges or deposits by Borrower
or any of its Subsidiaries under workmen’s compensation laws, unemployment
insurance laws or similar legislation;

(q) Liens on property of any Foreign Subsidiary;

(r) Liens securing Debt permitted under Section 10.2.1(h);

(s) Liens securing Debt permitted under Section 10.2.1(f), provided that such
Liens relate only to assets that are acquired as part of a transaction permitted
by Section 10.2.9(a)(ii) that are not owned by an Obligor and are not included
in the Borrowing Base;

(t) Liens securing Debt permitted under Section 10.2.1(k);

(u) Liens on auction rate securities owned by Borrower as of the Closing Date to
secure Debt permitted under Section 10.2.1(l);

(v) Liens in favor of distributors in connection with exclusive distribution
licenses; and

(w) other Liens securing Debt in an aggregate principal amount not to exceed
$2,000,000 at any time.

10.2.3. Amendments to Subordinated Debt. Amend, supplement or otherwise modify
any document, instrument or agreement relating to any Subordinated Debt, if such
modification (a) increases the principal balance of such Debt, or increases any
required payment of principal or interest; (b) accelerates the date on which any
installment of principal or any interest is due, or adds any additional
redemption, put or prepayment provisions; (c) shortens the final maturity date
or otherwise accelerates amortization; (d) increases the interest rate;
(e) increases or adds any fees or charges; (f) modifies any covenant in a manner
or adds any representation, covenant or default that is more onerous or
restrictive in any material respect for Borrower or any Subsidiary, or that is
otherwise materially adverse to Borrower, any Subsidiary or Lenders; or
(g) results in the Obligations not being fully benefited by the subordination
provisions thereof.

 

82



--------------------------------------------------------------------------------

10.2.4. Distributions; Upstream Payments. (i) Declare or make any Distributions,
except (a) Upstream Payments, (b) Distributions to Borrower or any Subsidiary as
part of a spin-off or otherwise by any Subsidiary, (c) Distributions by
non-wholly owned Subsidiaries to the extent such Distribution is made pro rata
to all owners of such non-wholly owned Subsidiary, (d) repurchases of Equity
Interests pursuant to an option exchange program approved by Borrower’s
stockholders, (e) repurchases of Equity Interests deemed to occur upon exercise
of stock options if such Equity Interests represent a portion of the exercise
price of such options, (f) repurchase of Equity Interests from stock plan
participants in connection with tax withholding under stock option plans,
agreements or similar arrangements, and (g) repurchase of Borrower’s own stock
if immediately following each such repurchase, on a pro forma basis, Liquidity
shall be in excess of $50,000,000, with all trade payables being paid when due
in accordance with their terms and customary practice; or (ii) create or suffer
to exist any encumbrance or restriction on the ability of a Subsidiary to make
any Upstream Payment, except for restrictions under the Loan Documents, under
Applicable Law or in effect on the Closing Date as shown on Schedule 9.1.15 of
the Disclosure Letter.

10.2.5. Restricted Investments. Make any Restricted Investment except for
(1) Distributions permitted under Section 10.2.4, (2) any extensions or renewals
of any Restricted Investments existing on the date hereof and set forth on
Schedule 10.2.5 of the Disclosure Letter in Borrower and its Subsidiaries and
the conversion of any such loan investments to equity investments or any equity
investments to loan investments, (3) advances by Borrower or any of its
Subsidiaries to officers, directors and employees of Borrower or any of its
Subsidiaries for travel, entertainment, relocation and analogous ordinary
business purposes, (4) Restricted Investments by Borrower or any of its
Subsidiaries received in satisfaction or partial satisfaction of extensions of
credit to customers or suppliers of Borrower or any of its Subsidiaries in the
Ordinary Course of Business, (5) Restricted Investments by Borrower in any
Guarantor, by any Guarantor or any Pledged Foreign Subsidiary in Borrower or any
other Guarantor, by any Pledged Foreign Subsidiary in any other Pledged Foreign
Subsidiary or by any Unpledged Foreign Subsidiary in Borrower or any other
Subsidiary, or by a Subsidiary in Borrower or a Guarantor, (6) Restricted
Investments permitted under Section 10.2.9, (7) so long as the Minimum Condition
is met at the time of such Restricted Investment, (i) Restricted Investments by
Borrower or any Guarantor in any Pledged Foreign Subsidiary in an aggregate
amount when calculated from the Closing Date (net of any reductions in such
Restricted Investments) not to exceed the Combined General Pledged Basket Amount
and (ii) Restricted Investments by Borrower, any Guarantor or any Pledged
Foreign Subsidiary in any Unpledged Foreign Subsidiary in an aggregate amount
when calculated from the Closing Date (net of any reductions in such Restricted
Investments) not to exceed the Combined General Unpledged Basket Amount,
(8) Restricted Investments by any Foreign Subsidiary in a third party,
(9) (a) prepaid expenses and extensions of trade credit made in the Ordinary
Course of Business and (b) deposits with financial institutions permitted
hereunder and (10) other Restricted Investments in an aggregate amount not to
exceed $2,000,000.

 

83



--------------------------------------------------------------------------------

10.2.6. Disposition of Assets. Make any Asset Disposition, except a Permitted
Asset Disposition, or a transfer of Property by a Subsidiary or Obligor to
Borrower or another Obligor.

10.2.7. Plans. Become party to any Multiemployer Plan or Foreign Plan, other
than any in existence on the Closing Date.

10.2.8. Restrictions on Payment of Certain Debt. Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any Borrowed Money (other than the Obligations)
prior to its due date under the agreements evidencing such Debt as in effect on
the Closing Date (or as amended thereafter with the consent of Agent), unless
immediately following such prepayment, on a pro forma basis, Liquidity shall be
in excess of $50,000,000 with all trade payables being paid when due in
accordance with their terms and customary practice.

10.2.9. Fundamental Changes.

(a) Merge, combine or consolidate with any Person, or liquidate, wind up its
affairs or dissolve itself, in each case whether in a single transaction or in a
series of related transactions, except for (i) (1) Restricted Investments
permitted under Section 10.2.5; and (2) Permitted Asset Dispositions; provided
that within 270 days following any transfer, sale, assignment, lease or other
disposition of Equipment by Borrower, Borrower shall either (y) reinvest the
proceeds of such transfer, sale, assignment, lease or disposition in assets of a
similar nature or (z) deposit such proceeds in the Dominion Account and
provided, further, that all assets purchased with such proceeds shall be free
and clear of all Liens, except Agent’s Liens or other Permitted Liens,
(ii) non-hostile acquisitions of third party entities or businesses in a similar
or ancillary business sector to Borrower, provided that immediately following
such acquisition, on a pro forma basis, (1) Liquidity shall be in excess of
$50,000,000 with all trade payables being paid when due in accordance with their
terms and customary practice and (2) there shall not then exist and be
continuing a Default or Event of Default (each, a “Permitted Acquisition”), and
(iii) any Guarantor may merge into or consolidate with, or may be liquidated,
wound up or dissolved into, Borrower or any other Guarantor; any Pledged Foreign
Subsidiary may merge into or consolidate with, or may be liquidated, wound up or
dissolved into, Borrower, any Guarantor or any other Pledged Foreign Subsidiary
and any Unpledged Foreign Subsidiary may merge into or consolidate with, or may
be liquidated, wound-up or dissolved into, Borrower or any of its Subsidiaries;

(b) change its name or conduct business under any fictitious name without 30
days prior written notice to Agent and take all action prior thereto needed, if
any, to maintain priority and perfection of the Lien of the Agent in the
Collateral;

 

84



--------------------------------------------------------------------------------

(c) change its tax, charter or other organizational identification number
without 30 days prior written notice to Agent and take all action prior thereto
needed, if any, to maintain priority and perfection of the Lien of the Agent in
the Collateral; or

(d) change its form or state of organization without 30 days prior written
notice to Agent and take all action prior thereto needed, if any, to maintain
priority and perfection of the Lien of the Agent in the Collateral.

10.2.10. Conduct of Business. Engage in any business, other than its business as
conducted on the Closing Date and businesses ancillary or reasonably related
thereto and any activities incidental thereto.

10.2.11. Organic Documents. Amend, modify or otherwise change any of its Organic
Documents as in effect on the Closing Date, other than in a manner which does
not adversely affect the rights of the Lenders or the Agent.

10.2.12. Tax Consolidation. File or consent to the filing of any consolidated
income tax return with any Person other than Borrower and its Subsidiaries.

10.2.13. Accounting Changes. Make any material change in accounting treatment or
reporting practices, except as required by GAAP; or change its Fiscal Year
without 30 Business Days prior written notice to Agent; provided that if any
such change is made to its Fiscal Year, Borrower from time to time shall prepare
financial statements as requested by Agent to allow it to compare financial
results for comparable periods as if Borrower’s Fiscal Year had not changed.

10.2.14. Restrictive Agreements. Become a party to any Restrictive Agreement,
except a Restrictive Agreement (a) in effect on the Closing Date; (b) relating
to secured Debt permitted hereunder, as long as the restrictions apply only to
collateral for such Debt; (c) constituting customary restrictions on assignment
in leases and other contracts; (d) inbound license agreements, (e) any
prohibition or restriction in an agreement to the extent required by Applicable
Law, (f) any prohibition or restriction in an agreement binding upon a
Subsidiary or any of its Subsidiaries at the time such Subsidiary is acquired by
Borrower or a Subsidiary (other than obligations incurred as consideration in or
in contemplation of such acquisition), which prohibition or restriction (i) is
not applicable to the Borrower or their other Subsidiaries or the properties or
assets of the Borrower or their other Subsidiaries and (ii) would not prohibit
or restrict such Subsidiary from guarantying the Obligations and granting a Lien
on its assets, in each case to the extent required by Section 10.1.9, (g) any
prohibition or restriction applicable solely to a Foreign Subsidiary and
contained in any agreement governing Debt incurred by such Foreign Subsidiary
that is permitted hereunder, (h) prohibitions on the pledge of assets subject to
a Lien permitted by Section 10.2.2(b) to the extent such prohibition applies
solely to the assets encumbered by such Lien, and (i) customary provisions of
joint venture agreements governing the assets and Equity Interests of the
applicable joint venture or any of its Subsidiaries.

 

85



--------------------------------------------------------------------------------

10.2.15. Hedging Agreements. Enter into any Hedging Agreement, except to hedge
risks arising in the Ordinary Course of Business and not for speculative
purposes and Debt permitted under Section 10.2.1(o).

10.2.16. Affiliate Transactions. Enter into or be party to any transaction with
an Affiliate, except (a) transactions contemplated by the Loan Documents;
(b) payment of reasonable compensation to officers and employees for services
actually rendered, and loans and advances permitted by Section 10.2.7;
(c) payment of customary directors’ fees and indemnities; (d) transactions
solely between Borrower and Guarantors; (e) transactions with Affiliates that
were consummated prior to the Closing Date, as shown on Schedule 10.2.16;
(f) transactions with Affiliates in the Ordinary Course of Business, upon fair
and reasonable terms fully disclosed to Agent and no less favorable than would
be obtained in a comparable arm’s-length transaction with a non-Affiliate;
(g) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock options and other benefit plans; loans or advances to employees, officers
or other directors of any Borrower or Subsidiary; (h) the payment of fees and
indemnities to directors, officers, employees and consultants of or to any
Borrower or Subsidiary in the Ordinary Course of Business otherwise in
compliance with this Agreement; (i) any agreements with employees and directors
entered into by any Borrower or Subsidiary in the Ordinary Course of Business;
(j) sales of Equity Interests to Affiliates to the extent not otherwise
prohibited hereunder; (k) raising of new equity for any Borrower or Subsidiary
with respect to the pricing of such equity; (l) any payments or other
transactions pursuant to any tax sharing agreement; (m) transactions solely
among Foreign Subsidiaries; (n) Investments permitted under Section 10.2.5;
(o) Distributions permitted under Section 10.2.4; and (p) Debt permitted under
Section 10.2.1.

10.3. Financial Covenant. As long as any Commitments or Obligations are
outstanding, Borrower shall:

10.3.1. Fixed Charge Coverage Ratio. Maintain a Fixed Charge Coverage Ratio of
at least 1.10 to 1.00 for each period of four Fiscal Quarters ending during any
Trigger Period and for the four Fiscal Quarters ending immediately prior to the
commencement of such Trigger Period for which Agent has received financial
statements from Borrower.

SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT

11.1. Events of Default. Each of the following shall be an “Event of Default”
hereunder, if the same shall occur and continue for any reason whatsoever,
whether voluntary or involuntary, by operation of law or otherwise:

(a) Borrower fails to pay any Obligations when due (whether at stated maturity,
promptly on demand, upon acceleration or otherwise);

 

86



--------------------------------------------------------------------------------

(b) Any representation, warranty or other written statement of an Obligor made
in connection with any Loan Documents or transactions contemplated thereby is
incorrect or misleading in any material respect when given;

(c) (i) Borrower breaches or fails to perform any covenant contained in
Section 7.2, 8.1, 8.2.4, 8.2.5, 8.6.2, 10.2 or 10.3; or (ii) Borrower breaches
or fails to perform any covenant contained in Section 10.1.1, 10.1.2 or 10.1.3
and such default shall continue for five (5) Business Days or more;

(d) An Obligor breaches or fails to perform any other covenant contained in any
Loan Documents, and such breach or failure is not cured within 30 days after a
Senior Officer of such Obligor has knowledge thereof or receives notice thereof
from Agent, whichever is sooner; provided, however, that such notice and
opportunity to cure shall not apply if the breach or failure to perform is not
capable of being cured within such period or is a willful breach by an Obligor;

(e) A Guarantor repudiates, revokes or attempts to revoke its Guaranty; an
Obligor denies or contests the validity or enforceability of any Loan Documents
or Obligations, or the perfection or priority of any Lien granted to Agent; or
any Loan Document ceases to be in full force or effect for any reason (other
than a waiver or release by Agent and Lenders);

(f) Any breach or default of an Obligor occurs under any document, instrument or
agreement to which it is a party or by which it or any of its Properties is
bound, relating to any Debt (other than the Obligations) in excess of $5,000,000
and such default shall continue for more than the period of grace, if the effect
thereof is that the maturity of or any payment with respect to such Debt may be
accelerated or demanded due to such breach prior to the stated maturity thereof;

(g) Any judgment or order for the payment of money is entered against an Obligor
in an amount that exceeds, individually or cumulatively with all unsatisfied
judgments or orders against all Obligors, $5,000,000 (net of any insurance
coverage therefor acknowledged in writing by the insurer), and such judgment or
order remains undischarged for a period of 30 days, unless a stay of enforcement
of such judgment or order is in effect, by reason of a pending appeal or
otherwise;

(h) A loss, theft, damage or destruction occurs with respect to any Collateral
that could reasonably be expected to cause a Material Adverse Effect and is not
adequately covered by insurance;

(i) Any material Collateral or Property of an Obligor is taken or impaired
through condemnation by any Governmental Authority, except where contested in
good faith by proper proceedings diligently pursued; an Obligor agrees to or
commences any liquidation, dissolution or winding up of its affairs; or an
Obligor is not Solvent;

 

87



--------------------------------------------------------------------------------

(j) (i) An Insolvency Proceeding is commenced by an Obligor; (ii) an Insolvency
Proceeding is commenced against an Obligor and (A) such Obligor consents to the
institution of the proceeding against it, (B) the petition commencing the
proceeding is not timely contested by the Obligor, (C) such petition is not
dismissed within 60 days after its filing, or (D) an order for relief is entered
in the proceeding or (iii) a trustee is appointed to take possession of any
substantial Property of or to operate any of the business of any Obligor;

(k) An ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
that has resulted or could reasonably be expected to result in liability of an
Obligor to a Pension Plan, Multiemployer Plan or PBGC in an aggregate amount in
excess of $2,000,000, or that constitutes grounds for appointment of a trustee
for or termination by the PBGC of any Pension Plan or Multiemployer Plan; an
Obligor or ERISA Affiliate fails to pay when due after the expiration of any
applicable grace period any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of $2,000,000;

(l) An Obligor or any of its Senior Officers is criminally indicted or convicted
for (i) a felony committed in the conduct of the Obligor’s business, or
(ii) violating any state or federal law (including the Controlled Substances
Act, Money Laundering Control Act of 1986 and Illegal Exportation of War
Materials Act), which action, suit or proceeding is (A) not dismissed within one
hundred twenty days and (B) could reasonably be expected to result in the
forfeiture of any material Collateral; or

(m) A Change of Control occurs.

11.2. Remedies upon Default. If an Event of Default described in Section 11.1(j)
exists with respect to Borrower, then to the extent permitted by Applicable Law,
all Obligations shall become automatically due and payable and all Commitments
shall terminate, without any action by Agent or notice of any kind. In addition,
or if any other Event of Default exists, Agent may in its discretion (and shall
upon written direction of Required Lenders) do any one or more of the following
from time to time:

(a) declare any Obligations immediately due and payable, whereupon they shall be
due and payable without diligence, presentment, demand, protest or notice of any
kind, all of which are hereby waived by Borrower to the fullest extent permitted
by law;

(b) terminate, reduce or condition any Commitment, or make any adjustment to the
Borrowing Base;

(c) require Obligors to Cash Collateralize LC Obligations, Bank Product Debt and
other Obligations that are contingent or not yet due and payable, and, if
Obligors fail promptly to deposit such Cash Collateral, Agent may (and shall
upon the direction of Required Lenders) advance the required Cash Collateral as
Loans (whether or not an Overadvance exists or is created thereby, or the
conditions in Section 6 are satisfied); and

(d) exercise any other rights or remedies afforded under any agreement, by law,
at equity or otherwise, including the rights and remedies of a secured party
under the UCC. Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Borrower to assemble Collateral, at
Borrower’s expense, and make it available to Agent at a place designated by
Agent; (iii) enter any premises where

 

88



--------------------------------------------------------------------------------

Collateral is located and store Collateral on such premises until sold (and if
the premises are owned or leased by Borrower, Borrower agrees not to charge for
such storage); and (iv) sell or otherwise dispose of any Collateral in its then
condition, or after any further manufacturing or processing thereof, at public
or private sale, with such notice as may be required by Applicable Law, in lots
or in bulk, at such locations, all as Agent, in its discretion, deems advisable.
Borrower agrees that 10 days notice of any proposed sale or other disposition of
Collateral by Agent shall be reasonable. Agent shall have the right to conduct
such sales on any Obligor’s premises, without charge, and such sales may be
adjourned from time to time in accordance with Applicable Law. Agent shall have
the right to sell, lease or otherwise dispose of any Collateral for cash, credit
or any combination thereof, and Agent may purchase any Collateral at public or,
if permitted by law, private sale and, in lieu of actual payment of the purchase
price, may set off the amount of such price against the Obligations.

11.3. Intellectual Property. (a) In addition to, and not by way of limitation
of, the granting of a security interest in the Collateral pursuant hereto,
Borrower, effective upon the occurrence and during the continuation of an Event
of Default, hereby assigns, transfers and conveys to Agent the irrevocable,
nonexclusive right and license to use all trademarks, tradenames, copyrights,
patents or technical processes owned or used by Borrower that relate to the
Collateral and any other collateral granted by Borrower as security for the
Obligations, together with any goodwill associated therewith, all to the extent
necessary to enable Agent to realize on the Collateral in accordance with this
Agreement and to enable any transferee or assignee of Agent to enjoy the
benefits of the Collateral, and including in such license access to all media in
which any of the licensed items may be recorded or stored and to all computer
software and programs used for the compilation or printout thereof, provided,
that for the avoidance of doubt such right shall not include a right to
manufacture additional Collateral not in existence at the time Agent is notified
by the Borrower of the occurrence of such Event of Default. This right shall
inure to the benefit of all successors, assigns and transferees of Agent and its
successors, assigns and transferees, whether by voluntary conveyance, operation
of law, assignment, transfer, foreclosure, deed in lieu of foreclosure or
otherwise. Such right and license shall be granted free of charge, without
requirement that any monetary payment whatsoever be made to Borrower.

(b) In the event of any sale or other disposition of any of the Domestic
Intellectual Property Assets of Borrower upon the occurrence and during the
continuation of an Event of Default, the goodwill symbolized by any Trademarks
subject to such sale or other disposition shall be included therein, and
Borrower shall supply to Agent or its designee Borrower’s know-how and
expertise, and documents and things relating to any Domestic Intellectual
Property Assets subject to such sale or other disposition, and Borrower’s
customer lists and other records and documents relating to such Domestic
Intellectual Property Assets and to the manufacture, distribution, advertising
and sale of products and services of Borrower.

(c) Anything contained herein to the contrary notwithstanding, upon the
occurrence and during the continuation of an Event of Default, (i) Agent shall
have the right (but not the obligation) to bring suit, in the name of Borrower,
Agent or otherwise, to enforce any Domestic Intellectual Property Assets, in
which event Borrower shall, at the request of Agent, do any and all lawful acts
and execute any and all documents required by Agent in aid of such

 

89



--------------------------------------------------------------------------------

enforcement and Borrower shall promptly, on demand, reimburse and indemnify
Agent as provided in Sections 14.2 and 14.4 hereof, in connection with the
exercise of its rights under this Section 11, and, to the extent that Agent
shall elect not to bring suit to enforce any Domestic Intellectual Property
Assets as provided in this Section 11, Borrower agrees to use all reasonable
measures, whether by action, suit, proceeding or otherwise, to prevent the
infringement of any of the Domestic Intellectual Property Assets by others and
for that purpose agrees to use its commercially reasonable judgment in
maintaining any action, suit or proceeding against any Person so infringing
reasonably necessary to prevent such infringement; (ii) upon written demand from
Agent, Borrower shall execute and deliver to Agent an assignment or assignments
of the Domestic Intellectual Property Assets and such other documents as are
necessary or appropriate to carry out the intent and purposes of this Agreement;
(iii) Borrower agrees that such an assignment and/or recording shall be applied
to reduce the Obligations outstanding only to the extent that Agent (or any
Lender) receives cash proceeds in respect of the sale of, or other realization
upon, the Domestic Intellectual Property Assets; and (iv) within ten Business
Days after written notice from Agent, Borrower shall make available to Agent, to
the extent within Borrower’s power and authority, such personnel in Borrower’s
employ on the date of such Event of Default as Agent may reasonably designate,
by name, title or job responsibility, to permit Borrower to continue, directly
or indirectly, to produce, advertise and sell the products and services sold or
delivered by Borrower under or in connection with the trademarks, trademark
registrations and trademark rights, such persons to be available to perform
their prior functions on Borrower’s behalf and to be compensated by Agent at
Borrower’s expense on a per diem, pro-rata basis consistent with the salary and
benefit structure applicable to each as of the date of such Event of Default.

(d) If (i) an Event of Default shall have occurred and, by reason of cure,
waiver, modification, amendment or otherwise, no longer be continuing, (ii) no
other Event of Default shall have occurred and be continuing, (iii) an
assignment to Agent of any rights, title and interests in and to the Domestic
Intellectual Property Assets shall have been previously made, and (iv) the
Obligations shall not have become immediately due and payable, upon the written
request of Borrower, Agent shall promptly execute and deliver to Borrower such
assignments as may be necessary to reassign to Borrower such rights, title and
interests as may have been assigned to Agent as aforesaid, subject to the
disposition thereof that may have been made by Agent; provided, after giving
affect to such reassignment, Agent’s security interest granted pursuant hereto,
as well as all other rights and remedies of Agent granted hereunder, shall
continue to be in full force and effect; and provided further, the rights, title
and interests so reassigned shall be free and clear of all Liens other than
Liens (if any) encumbering such rights, title and interests at the time of their
assignment to Agent and Liens expressly permitted by this Agreement.

11.4. Setoff. At any time during an Event of Default, Agent, Issuing Bank,
Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by
Agent, Issuing Bank, such Lender or such Affiliate to or for the credit or the
account of an Obligor against any Obligations, irrespective of whether or not
Agent, Issuing Bank, such Lender or such Affiliate shall have made any demand
under this Agreement or any other Loan Document and although such Obligations
may be contingent or unmatured or are owed to a

 

90



--------------------------------------------------------------------------------

branch or office of Agent, Issuing Bank, such Lender or such Affiliate different
from the branch or office holding such deposit or obligated on such
indebtedness. The rights of Agent, Issuing Bank, each Lender and each such
Affiliate under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Person may have.

11.5. Remedies Cumulative; No Waiver.

11.5.1. Cumulative Rights. All agreements, warranties, guaranties, indemnities
and other undertakings of Borrower under the Loan Documents are cumulative and
not in derogation of each other. The rights and remedies of Agent and Lenders
are cumulative, may be exercised at any time and from time to time, concurrently
or in any order, and are not exclusive of any other rights or remedies available
by agreement, by law, at equity or otherwise. All such rights and remedies shall
continue in full force and effect until Full Payment of all Obligations.

11.5.2. Waivers. No waiver or course of dealing shall be established by (a) the
failure or delay of Agent or any Lender to require strict performance by
Borrower with any terms of the Loan Documents, or to exercise any rights or
remedies with respect to Collateral or otherwise; (b) the making of any Loan or
issuance of any Letter of Credit during a Default, Event of Default or other
failure to satisfy any conditions precedent; or (c) acceptance by Agent or any
Lender of any payment or performance by an Obligor under any Loan Documents in a
manner other than that specified therein. It is expressly acknowledged by
Borrower that any failure to satisfy a financial covenant on a measurement date
shall not be cured or remedied by satisfaction of such covenant on a subsequent
date.

SECTION 12. AGENT

12.1. Appointment, Authority and Duties of Agent.

12.1.1. Appointment and Authority. Each Lender on behalf of itself and each
Affiliate thereof which is a Secured Party appoints and designates Bank of
America as Agent hereunder. Agent may, and each Lender on behalf of itself and
each Affiliate thereof which is a Secured Party authorizes Agent to, enter into
all Loan Documents to which Agent is intended to be a party and accept all
Security Documents, for Agent’s benefit and the Pro Rata benefit of Lenders.
Each Lender on behalf of itself and each Affiliate thereof which is a Secured
Party agrees that any action taken by Agent or Required Lenders in accordance
with the provisions of the Loan Documents, and the exercise by Agent or Required
Lenders of any rights or remedies set forth therein, together with all other
powers reasonably incidental thereto, shall be authorized by and binding upon
all Lenders. Without limiting the generality of the foregoing, Agent shall have
the sole and exclusive authority to (a) act as the disbursing and collecting
agent for Lenders with respect to all payments and collections arising in
connection with the Loan Documents; (b) execute and deliver as Agent each Loan
Document, including any intercreditor or subordination agreement, and accept
delivery of each Loan Document from any Obligor or other Person; (c) act as
collateral agent for Secured Parties for purposes of perfecting and
administering Liens under the Loan Documents, and for all

 

91



--------------------------------------------------------------------------------

other purposes stated therein; (d) manage, supervise or otherwise deal with
Collateral; and (e) take any Enforcement Action or otherwise exercise any rights
or remedies with respect to any Collateral under the Loan Documents, Applicable
Law or otherwise. The duties of Agent shall be ministerial and administrative in
nature, and Agent shall not have a fiduciary relationship with any Lender,
Secured Party, Participant or other Person, by reason of any Loan Document or
any transaction relating thereto. Subject to Section 14.1.1(d), Agent alone
shall be authorized to determine whether any Accounts or Inventory constitute
Eligible Accounts or Eligible Inventory, or whether to impose or release any
reserve, and to exercise its Credit Judgment in connection therewith, which
determinations and judgments, if exercised in good faith, shall exonerate Agent
from liability to any Lender or other Person for any error in judgment.

12.1.2. Duties. Agent shall not have any duties except those expressly set forth
in the Loan Documents. The conferral upon Agent of any right shall not imply a
duty on Agent’s part to exercise such right, unless instructed to do so by
Required Lenders in accordance with this Agreement.

12.1.3. Agent Professionals. Agent may perform its duties through agents and
employees. Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional. Agent shall not
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.

12.1.4. Instructions of Required Lenders. The rights and remedies conferred upon
Agent under the Loan Documents may be exercised without the necessity of joinder
of any other party, unless required by Applicable Law. Agent may request
instructions from Required Lenders with respect to any act (including the
failure to act) in connection with any Loan Documents, and may seek assurances
to its satisfaction from Lenders of their indemnification obligations under
Section 12.6 against all Claims that could be incurred by Agent in connection
with any act. Agent shall be entitled to refrain from any act until it has
received such instructions or assurances, and Agent shall not incur liability to
any Person by reason of so refraining. Instructions of Required Lenders shall be
binding upon all Lenders, and no Lender shall have any right of action
whatsoever against Agent as a result of Agent acting or refraining from acting
in accordance with the instructions of Required Lenders. Notwithstanding the
foregoing, instructions by and consent of all Lenders shall be required in the
circumstances described in Section 14.1.1, and in no event shall Required
Lenders, without the prior written consent of each Lender, direct Agent to
accelerate and demand payment of Loans held by one Lender without accelerating
and demanding payment of all other Loans, nor to terminate the Commitments of
one Lender without terminating the Commitments of all Lenders. In no event shall
Agent be required to take any action that, in its opinion, is contrary to
Applicable Law or any Loan Documents or could subject any Agent Indemnitee to
personal liability.

 

92



--------------------------------------------------------------------------------

12.2. Agreements Regarding Collateral and Field Examination Reports.

12.2.1. Lien Releases; Care of Collateral. Lenders authorize Agent to release
any Lien with respect to any Collateral (a) upon Full Payment of the
Obligations; (b) that is the subject of an Asset Disposition which Borrower
certifies in writing to Agent (which certificate shall be reasonably
satisfactory to Agent) is a Permitted Asset Disposition or a Lien which Borrower
certifies is a Lien permitted under Section 10.2.2(b) or (j) entitled to
priority over Agent’s Liens (and Agent may rely conclusively on any such
certificate without further inquiry); (c) in respect of any Collateral with an
aggregate book value not in excess of $5,000,000 during any calendar year;
(d) with the written consent of all Lenders; (e) constituting Property in which
Borrower owned no interest at the time the Lien was granted or at any time
thereafter; (f) constituting Property leased to Borrower under a lease which has
expired or been terminated in a transaction permitted under this Agreement; or
(g) consisting of auction rate securities which are pledged as collateral in
connection with financings referred to in Section 10.2.1(l). Lenders further
authorize Agent to subordinate any Lien granted hereunder to Agent with respect
to any Collateral which becomes subject to a Lien referred to in
Section 10.2.2(b). Upon receipt by the Agent of any authorization required, if
any, pursuant to this Section from the Lenders of Agent’s authority to release
Agent’s Liens upon particular types or items of Collateral, and upon at least
five (5) Business Days prior written request by the Borrower, Agent shall (and
is hereby irrevocably authorized by the Lenders to) execute such documents as
may be necessary to evidence the release or subordination, as the case may be,
of Agent’s Liens upon such Collateral. Agent shall have no obligation whatsoever
to any Lenders to assure that any Collateral exists or is owned by Borrower, or
is cared for, protected, insured or encumbered, nor to assure that Agent’s Liens
have been properly created, perfected or enforced, or are entitled to any
particular priority, nor to exercise any duty of care with respect to any
Collateral.

12.2.2. Possession of Collateral. Agent and Lenders appoint each Lender as agent
(for the benefit of Secured Parties) for the purpose of perfecting Liens in any
Collateral held or controlled by such Lender, to the extent such Liens are
perfected by possession or control. If any Lender obtains possession or control
of any Collateral, it shall notify Agent thereof and, promptly upon Agent’s
request, deliver such Collateral to Agent or otherwise deal with it in
accordance with Agent’s instructions.

12.2.3. Reports. Agent shall promptly forward to each Lender, when complete,
copies of any field audit, examination or appraisal report prepared by or for
Agent with respect to any Obligor or Collateral (“Report”). Each Lender agrees
(a) that neither Bank of America nor Agent makes any representation or warranty
as to the accuracy or completeness of any Report, and shall not be liable for
any information contained in or omitted from any Report; (b) that the Reports
are not intended to be comprehensive audits or examinations, and that Agent or
any other Person performing any audit or examination will inspect only specific
information regarding Obligations or the Collateral and will rely significantly
upon Borrower’s books and records as well as upon representations of Borrower’s
officers and employees; and (c) to keep all Reports confidential and strictly
for such Lender’s internal use, and not to distribute any Report (or the
contents thereof) to any Person (except to such Lender’s Participants, attorneys

 

93



--------------------------------------------------------------------------------

and accountants) or use any Report in any manner other than administration of
the Loans and other Obligations. Each Lender agrees to indemnify and hold
harmless Agent and any other Person preparing a Report from any action such
Lender may take as a result of or any conclusion it may draw from any Report, as
well as from any Claims arising as a direct or indirect result of Agent
furnishing a Report to such Lender.

12.3. Reliance By Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy or e-mail) believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person, and upon the advice and statements of Agent Professionals.

12.4. Action Upon Default. Agent shall not be deemed to have knowledge of any
Default or Event of Default unless it has received written notice from a Lender
or Borrower specifying the occurrence and nature thereof. If any Lender acquires
knowledge of a Default or Event of Default, it shall promptly notify Agent and
the other Lenders thereof in writing. Each Lender agrees that, except as
otherwise provided in any Loan Documents or with the written consent of Agent
and Required Lenders, it will not take any Enforcement Action, accelerate
Obligations under any Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral. Notwithstanding the
foregoing, however, a Lender may take action to preserve or enforce its rights
against an Obligor where a deadline or limitation period is applicable that
would, absent such action, bar enforcement of Obligations held by such Lender,
including the filing of proofs of claim in an Insolvency Proceeding.

12.5. Ratable Sharing. If any Lender shall obtain any payment or reduction of
any Obligation, whether through set-off or otherwise, in excess of its share of
such Obligation, determined on a Pro Rata basis or in accordance with
Section 5.5.1, as applicable, such Lender shall forthwith purchase from Agent,
Issuing Bank and the other Lenders such participations in the affected
Obligation as are necessary to cause the purchasing Lender to share the excess
payment or reduction on a Pro Rata basis or in accordance with Section 5.5.1, as
applicable. If any of such payment or reduction is thereafter recovered from the
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest. No Lender shall
set off against the Dominion Account without the prior consent of Agent.

12.6. Indemnification of Agent Indemnitees. EACH LENDER SHALL INDEMNIFY AND HOLD
HARMLESS AGENT INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY OBLIGORS (BUT
WITHOUT LIMITING THE INDEMNIFICATION OBLIGATIONS OF OBLIGORS UNDER ANY LOAN
DOCUMENTS), ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY AGENT INDEMNITEE, PROVIDED THE CLAIM RELATES TO OR ARISES
FROM AN AGENT INDEMNITEE ACTING AS OR FOR AGENT (IN ITS CAPACITY AS AGENT). In
Agent’s discretion, it may reserve for any such Claims made against an Agent
Indemnitee, and may satisfy any judgment, order or settlement relating thereto,
from proceeds of Collateral prior to making any distribution of Collateral
proceeds to Lenders. If Agent is sued by any receiver, bankruptcy trustee,

 

94



--------------------------------------------------------------------------------

debtor-in-possession or other Person for any alleged preference or fraudulent
transfer, then any monies paid by Agent in settlement or satisfaction of such
proceeding, together with all interest, costs and expenses (including attorneys’
fees) incurred in the defense of same, shall be promptly reimbursed to Agent by
each Lender to the extent of its Pro Rata share.

12.7. Limitation on Responsibilities of Agent. Agent shall not be liable to
Lenders for any action taken or omitted to be taken under the Loan Documents,
except for losses directly and solely caused by Agent’s gross negligence or
willful misconduct. Agent does not assume any responsibility for any failure or
delay in performance or any breach by any Obligor or Lender of any obligations
under the Loan Documents. Agent does not make to Lenders any express or implied
warranty, representation or guarantee with respect to any Obligations,
Collateral, Loan Documents or Obligor. No Agent Indemnitee shall be responsible
to Lenders for any recitals, statements, information, representations or
warranties contained in any Loan Documents; the execution, validity,
genuineness, effectiveness or enforceability of any Loan Documents; the
genuineness, enforceability, collectibility, value, sufficiency, location or
existence of any Collateral, or the validity, extent, perfection or priority of
any Lien therein; the validity, enforceability or collectibility of any
Obligations; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor or Account
Debtor. No Agent Indemnitee shall have any obligation to any Lender to ascertain
or inquire into the existence of any Default or Event of Default, the observance
or performance by any Obligor of any terms of the Loan Documents, or the
satisfaction of any conditions precedent contained in any Loan Documents.

12.8. Successor Agent and Co-Agents.

12.8.1. Resignation; Successor Agent. Subject to the appointment and acceptance
of a successor Agent as provided below, Agent may resign at any time by giving
at least 30 days written notice thereof to Lenders and Borrower. Upon receipt of
such notice, Required Lenders shall have the right to appoint a successor Agent
which shall be (a) a Lender or an Affiliate of a Lender; or (b) a commercial
bank that is organized under the laws of the United States or any state or
district thereof, has a combined capital surplus of at least $200,000,000 and
(provided no Default or Event of Default exists) is reasonably acceptable to
Borrower. If no successor agent is appointed prior to the effective date of the
resignation of Agent, then Agent may appoint a successor agent from among
Lenders. Upon acceptance by a successor Agent of an appointment to serve as
Agent hereunder, such successor Agent shall thereupon succeed to and become
vested with all the powers and duties of the retiring Agent without further act,
and the retiring Agent shall be discharged from its duties and obligations
hereunder but shall continue to have the benefits of the indemnification set
forth in Sections 12.6 and 14.2. Notwithstanding any Agent’s resignation, the
provisions of this Section 12 shall continue in effect for its benefit with
respect to any actions taken or omitted to be taken by it while Agent. Any
successor to Bank of America by merger or acquisition of stock or this loan
shall continue to be Agent hereunder without further act on the part of the
parties hereto, unless such successor resigns as provided above.

 

95



--------------------------------------------------------------------------------

12.8.2. Separate Collateral Agent. It is the intent of the parties that there
shall be no violation of any Applicable Law denying or restricting the right of
financial institutions to transact business in any jurisdiction. If Agent
believes that it may be limited in the exercise of any rights or remedies under
the Loan Documents due to any Applicable Law, Agent may appoint an additional
Person who is not so limited, as a separate collateral agent or co-collateral
agent. If Agent so appoints a collateral agent or co-collateral agent, each
right and remedy intended to be available to Agent under the Loan Documents
shall also be vested in such separate agent. Every covenant and obligation
necessary to the exercise thereof by such agent shall run to and be enforceable
by it as well as Agent. Lenders shall execute and deliver such documents as
Agent deems appropriate to vest any rights or remedies in such agent. If any
collateral agent or co-collateral agent shall die or dissolve, become incapable
of acting, resign or be removed, then all the rights and remedies of such agent,
to the extent permitted by Applicable Law, shall vest in and be exercised by
Agent until appointment of a new agent.

12.9. Due Diligence and Non-Reliance. Each Lender acknowledges and agrees that
it has, independently and without reliance upon Agent or any other Lenders, and
based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Loans and participate in LC Obligations
hereunder. Each Lender has made such inquiries concerning the Loan Documents,
the Collateral and each Obligor as such Lender feels necessary. Each Lender
further acknowledges and agrees that the other Lenders and Agent have made no
representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations. Each Lender will, independently and without reliance upon the other
Lenders or Agent, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents. Except for
notices, reports and other information expressly requested by a Lender, Agent
shall have no duty or responsibility to provide any Lender with any notices,
reports or certificates furnished to Agent by any Obligor or any credit or other
information concerning the affairs, financial condition, business or Properties
of any Obligor (or any of its Affiliates) which may come into possession of
Agent or any of Agent’s Affiliates.

12.10. Replacement of Certain Lenders. If a Lender (a) is a Defaulting Lender,
(b) fails to give its consent to any amendment, waiver or action for which
consent of all Lenders was required and Required Lenders consented, (c) any
Lender requests compensation under Section 3.5 or Section 3.7, or (d) Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for account of any Lender pursuant to Section 5.8 then, in addition to
any other rights and remedies that any Person may have, Borrower shall have the
right, by notice to such Lender and Agent, to replace such Lender by requiring
such Lender to assign all of its rights and obligations under the Loan Documents
to Eligible Assignee(s) specified by Borrower, pursuant to appropriate
Assignment and Acceptance(s). Agent is irrevocably appointed as attorney-in-fact
to execute any such Assignment and Acceptance if the Lender fails to execute
same. Such Lender shall be entitled to receive, in cash, concurrently with such
assignment, all amounts owed to it under the Loan Documents, including all
principal, interest and fees through the date of assignment (but excluding any
prepayment charge).

 

96



--------------------------------------------------------------------------------

12.11. Remittance of Payments and Collections.

12.11.1. Remittances Generally. All payments by any Lender to Agent shall be
made by the time and on the day set forth in this Agreement, in immediately
available funds. If no time for payment is specified or if payment is due on
demand by Agent and request for payment is made by Agent by 11:00 a.m. on a
Business Day, payment shall be made by Lender not later than 2:00 p.m. on such
day, and if request is made after 11:00 a.m., then payment shall be made by
11:00 a.m. on the next Business Day. Payment by Agent to any Lender shall be
made by wire transfer, in the type of funds received by Agent. Any such payment
shall be subject to Agent’s right of offset for any amounts due from such Lender
under the Loan Documents.

12.11.2. Failure to Pay. If any Lender fails to pay any amount when due by it to
Agent pursuant to the terms hereof, such amount shall bear interest from the due
date until paid at the rate determined by Agent as customary in the banking
industry for interbank compensation. In no event shall Borrower be entitled to
receive credit for any interest paid by a Lender to Agent, nor shall any
Defaulting Lender be entitled to interest on any amounts held by Agent pursuant
to Section 4.2.

12.11.3. Recovery of Payments. If Agent pays any amount to a Lender in the
expectation that a related payment will be received by Agent from an Obligor and
such related payment is not received, then Agent may recover such amount from
each Lender that received it. If Agent determines at any time that an amount
received under any Loan Document must be returned to an Obligor or paid to any
other Person pursuant to Applicable Law or otherwise, then, notwithstanding any
other term of any Loan Document, Agent shall not be required to distribute such
amount to any Lender. If any amounts received and applied by Agent to any
Obligations are later required to be returned by Agent pursuant to Applicable
Law, each Lender shall pay to Agent, on demand, such Lender’s Pro Rata share of
the amounts required to be returned.

12.12. Agent in its Individual Capacity. As a Lender, Bank of America shall have
the same rights and remedies under the other Loan Documents as any other Lender,
and the terms “Lenders,” “Required Lenders” or any similar term shall include
Bank of America in its capacity as a Lender. Each of Bank of America and its
Affiliates may accept deposits from, maintain deposits or credit balances for,
invest in, lend money to, provide Bank Products to, act as trustee under
indentures of, serve as financial or other advisor to, and generally engage in
any kind of business with, Obligors and their Affiliates, as if Bank of America
were any other bank, without any duty to account therefor (including any fees or
other consideration received in connection therewith) to the other Lenders. In
their individual capacity, Bank of America and its Affiliates may receive
information regarding Obligors, their Affiliates and their Account Debtors
(including information subject to confidentiality obligations), and each Lender
agrees that Bank of America and its Affiliates shall be under no obligation to
provide such information to Lenders, if acquired in such individual capacity and
not as Agent hereunder.

12.13. Agent Titles. Each Lender, other than Bank of America, that is designated
(on the cover page of this Agreement or otherwise) by Bank of America as an
“Agent” or “Arranger” of any type shall not have any right, power,
responsibility or duty under any Loan Documents other than those applicable to
all Lenders, and shall in no event be deemed to have any fiduciary relationship
with any other Lender.

 

97



--------------------------------------------------------------------------------

12.14. No Third Party Beneficiaries. This Section 12 is an agreement solely
among Lenders and Agent, and shall survive Full Payment of the Obligations. This
Section 12 does not confer any rights or benefits upon Borrower or any other
Person. As between Borrower and Agent, any action that Agent may take under any
Loan Documents or with respect to any Obligations shall be conclusively presumed
to have been authorized and directed by Lenders.

SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS

13.1. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Borrower, Agent, Lenders, Issuing Bank and their respective
successors and assigns, except that (a) Borrower shall not have the right to
assign its rights or delegate its obligations under any Loan Documents; and
(b) any assignment by a Lender must be made in compliance with Section 13.3.
Agent may treat the Person which made any Loan as the owner thereof for all
purposes until such Person makes an assignment in accordance with Section 13.3.
Any authorization or consent of a Lender shall be conclusive and binding on any
subsequent transferee or assignee of such Lender.

13.2. Participations.

13.2.1. Permitted Participants; Effect. Any Lender may, in the ordinary course
of its business and in accordance with Applicable Law, at any time sell to a
financial institution (“Participant”) a participating interest in the rights and
obligations of such Lender under any Loan Documents. Despite any sale by a
Lender of participating interests to a Participant, such Lender’s obligations
under the Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for performance of such obligations,
such Lender shall remain the holder of its Loans and Commitments for all
purposes, all amounts payable by Borrower shall be determined as if such Lender
had not sold such participating interests, and Borrower and Agent shall continue
to deal solely and directly with such Lender in connection with the Loan
Documents. Each Lender shall be solely responsible for notifying its
Participants of any matters under the Loan Documents, and Agent and the other
Lenders shall not have any obligation or liability to any such Participant. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.8 unless Borrower agrees otherwise in
writing.

13.2.2. Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan or Commitment in which such Participant has an interest, postpones
the Commitment Termination Date or any date fixed for any regularly scheduled
payment of principal, interest or fees on such Loan or Commitment, or releases
Borrower, any Guarantor or substantial portion of the Collateral.

 

98



--------------------------------------------------------------------------------

13.2.3. Benefit of Set-Off. Borrower agrees that each Participant shall have a
right of set-off in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it. By exercising any right of set-off, a Participant agrees to share with
Lenders all amounts received through its set-off, in accordance with
Section 12.5 as if such Participant were a Lender.

13.3. Assignments.

13.3.1. Permitted Assignments. A Lender may assign to an Eligible Assignee any
of its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $5,000,000 (unless
otherwise agreed by Agent in its reasonable discretion) and integral multiples
of $1,000,000 in excess of that amount; (b) except in the case of an assignment
in whole of a Lender’s rights and obligations, the aggregate amount of the
Commitments retained by the transferor Lender is at least $10,000,000 (unless
otherwise agreed by Agent in its reasonable discretion); and (c) the parties to
each such assignment shall execute and deliver to Agent, for its acceptance and
recording, an Assignment and Acceptance. Nothing herein shall limit the right of
a Lender to pledge or assign any rights under the Loan Documents to (i) any
Federal Reserve Bank or the United States Treasury as collateral security
pursuant to Regulation A of the Board of Governors and any Operating Circular
issued by such Federal Reserve Bank, or (ii) counterparties to swap agreements
relating to any Loans; provided, however, that any payment by Borrower to the
assigning Lender in respect of any Obligations assigned as described in this
sentence shall satisfy Borrower’s obligations hereunder to the extent of such
payment, and no such assignment shall release the assigning Lender from its
obligations hereunder.

13.3.2. Effect; Effective Date. Upon delivery to Agent of an assignment notice
in the form of Exhibit C and a processing fee of $3,500 (unless such assignment
is to an Affiliate of a Lender or as otherwise agreed by Agent in its reasonable
discretion), the assignment shall become effective as specified in the notice,
if it complies with this Section 13.3. From such effective date, the Eligible
Assignee shall for all purposes be a Lender under the Loan Documents, and shall
have all rights and obligations of a Lender thereunder. Upon consummation of an
assignment, the transferor Lender, Agent and Borrower shall make appropriate
arrangements for issuance of replacement and/or new Notes, as applicable. The
transferee Lender shall comply with Section 5.9 and deliver, upon request, an
administrative questionnaire reasonably satisfactory to Agent.

SECTION 14. MISCELLANEOUS

14.1. Consents, Amendments and Waivers.

14.1.1. Amendment. No modification of any Loan Document, including any extension
or amendment of a Loan Document or any waiver of a Default or Event of Default,
shall be effective without the prior written agreement of Agent (with the
consent of Required Lenders) and each Obligor party to such Loan Document;
provided, however, that

(a) without the prior written consent of Agent, no modification shall be
effective with respect to any provision in a Loan Document that relates to any
rights, duties or discretion of Agent;

 

99



--------------------------------------------------------------------------------

(b) without the prior written consent of Issuing Bank, no modification shall be
effective with respect to any LC Obligations or Section 2.3;

(c) without the prior written consent of each affected Lender, no modification
shall be effective that would (i) increase the Commitment of such Lender; or
(ii) reduce the amount of, or waive or delay payment of, any principal, interest
or fees payable to such Lender; and

(d) without the prior written consent of all Lenders (except a Defaulting Lender
as provided in Section 4.2), no modification shall be effective that would
(i) extend the Revolver Termination Date; (ii) alter Section 5.5, 5.6, 7.1
(except to add Collateral) or 14.1.1; (iii) amend the definitions of Borrowing
Base (and the defined terms or the components of such defined terms used in such
definition if the effect would be to increase Availability), Pro Rata or
Required Lenders; (iv) increase any advance rate or increase total Commitments
except in accordance with the provisions of Section 2.2; (vi) release Collateral
except as permitted by Section 12.2.1; (vii) release any Obligor from liability
for any Obligations, except as currently permitted by the Loan Documents;
(viii) subordinate the payment by any Obligor of the Obligations hereunder to
the payment of any other Debt of such Obligor; or (ix) except as permitted by
Section 12.2.1, subordinate any Lien granted hereunder to any other Lien on the
Collateral.

14.1.2. Limitations. The agreement of Borrower shall not be necessary to the
effectiveness of any modification of a Loan Document that deals solely with the
rights and duties of Lenders, Agent and/or Issuing Bank as among themselves.
Only the consent of the parties to the Fee Letter or any agreement relating to a
Bank Product shall be required for any modification of such agreement, and any
non-Lender that is party to a Bank Product agreement shall have no right to
participate in any manner in modification of any other Loan Document. Any waiver
or consent granted by Agent or Lenders hereunder shall be effective only if in
writing and only for the matter specified.

14.1.3. Payment for Consents. Borrower will not, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest, fee
or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.

 

100



--------------------------------------------------------------------------------

14.2. Indemnity. BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES
AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE,
INCLUDING CLAIMS ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE. In no event shall
any party to a Loan Document have any obligation thereunder to indemnify or hold
harmless an Indemnitee with respect to a Claim that is determined in a final,
non-appealable judgment by a court of competent jurisdiction to result from the
gross negligence or willful misconduct of such Indemnitee.

14.3. Notices and Communications.

14.3.1. Notice Address. Subject to Section 4.1.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
Borrower at its address shown on the signature pages hereof, and to any other
Person at its address shown on the signature pages hereof (or, in the case of a
Person who becomes a Lender after the Closing Date, at the address shown on its
Assignment and Acceptance), or at such other address as a party may hereafter
specify by notice in accordance with this Section 14.3. Each such notice or
other communication shall be effective only (a) if given by facsimile
transmission, when transmitted to the applicable facsimile number, if
confirmation of receipt is received; (b) if given by mail, three Business Days
after deposit in the U.S. mail, with first-class postage pre-paid, addressed to
the applicable address; or (c) if given by personal delivery, when duly
delivered to the notice address with receipt acknowledged. Notwithstanding the
foregoing, no notice to Agent pursuant to Section 2.1.4, 2.3, 3.1.2 or 4.1.1
shall be effective until actually received by the individual to whose attention
at Agent such notice is required to be sent. Any written notice or other
communication that is not sent in conformity with the foregoing provisions shall
nevertheless be effective on the date actually received by the noticed party.

14.3.2. Electronic Communications; Voice Mail. Electronic mail and internet
websites may be used only for routine communications, such as financial
statements, Borrowing Base Certificates and other information required by
Section 10.1.2, administrative matters, distribution of Loan Documents for
execution, and matters permitted under Section 4.1.4. Agent and Lenders make no
assurances as to the privacy and security of electronic communications.
Electronic and voice mail may not be used as effective notice under the Loan
Documents.

14.3.3. Non-Conforming Communications. Agent and Lenders may rely upon any
notices purportedly given by or on behalf of Borrower even if such notices were
not made in a manner specified herein, were incomplete or were not confirmed, or
if the terms thereof, as understood by the recipient, varied from a later
confirmation. Borrower shall indemnify and hold harmless each Indemnitee from
any liabilities, losses, costs and expenses arising from any telephonic
communication purportedly given by or on behalf of Borrower.

14.4. Performance of Borrower’s Obligations. Agent may, in its discretion at any
time and from time to time, at Borrower’s expense, pay any amount or do any act
required of Borrower under any Loan Documents or otherwise lawfully requested by
Agent to (a) enforce

 

101



--------------------------------------------------------------------------------

any Loan Documents or collect any Obligations; (b) protect, insure, maintain or
realize upon any Collateral; or (c) defend or maintain the validity or priority
of Agent’s Liens in any Collateral, including any payment of a judgment,
insurance premium, warehouse charge, finishing or processing charge, or landlord
claim, or any discharge of a Lien. All payments, costs and expenses (including
Extraordinary Expenses) of Agent under this Section shall be reimbursed to Agent
by Borrower, on demand, with interest from the date incurred to the date of
payment thereof at the Default Rate applicable to Base Rate Loans. Any payment
made or action taken by Agent under this Section shall be without prejudice to
any right to assert an Event of Default or to exercise any other rights or
remedies under the Loan Documents.

14.5. Credit Inquiries. Borrower hereby authorizes Agent and Lenders (but they
shall have no obligation) to respond to usual and customary credit inquiries
from third parties concerning Borrower or any Subsidiary.

14.6. Severability. Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.

14.7. Cumulative Effect; Conflict of Terms. The provisions of the Loan Documents
are cumulative. The parties acknowledge that the Loan Documents may use several
limitations, tests or measurements to regulate similar matters, and they agree
that these are cumulative and that each must be performed as provided. Except as
otherwise provided in another Loan Document (by specific reference to the
applicable provision of this Agreement), if any provision contained herein is in
direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.

14.8. Counterparts. Any Loan Document may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Agreement shall become effective when Agent
has received counterparts bearing the signatures of all parties hereto. Delivery
of a signature page of any Loan Document by telecopy or other electronic means
shall be effective as delivery of a manually executed counterpart of such
agreement.

14.9. Entire Agreement. Time is of the essence of the Loan Documents. The Loan
Documents constitute the entire contract among the parties relating to the
subject matter hereof, and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.

14.10. Relationship with Lenders. The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Commitments
of any other Lender. Amounts payable hereunder to each Lender shall be a
separate and independent debt. It shall not be necessary for Agent or any other
Lender to be joined as an additional party in any proceeding for such purposes.
Nothing in this Agreement and no action of Agent or Lenders pursuant to the Loan
Documents shall be deemed to constitute Agent and Lenders to be a partnership,
association, joint venture or any other kind of entity, nor to constitute
control of Borrower.

 

102



--------------------------------------------------------------------------------

14.11. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated by any Loan Document, Borrower acknowledges and
agrees that (a)(i) this credit facility and any related arranging or other
services by Agent, any Lender, any of their Affiliates or any arranger are
arm’s-length commercial transactions between Borrower and such Person;
(ii) Borrower has consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iii) Borrower is
capable of evaluating and understanding, and do understand and accept, the
terms, risks and conditions of the transactions contemplated by the Loan
Documents; (b) each of Agent, Lenders, their Affiliates and any arranger is and
has been acting solely as a principal in connection with this credit facility,
is not the financial advisor, agent or fiduciary for Borrower, any of its
Affiliates or any other Person, and has no obligation with respect to the
transactions contemplated by the Loan Documents except as expressly set forth
therein; and (c) Agent, Lenders, their Affiliates and any arranger may be
engaged in a broad range of transactions that involve interests that differ from
those of Borrower and its Affiliates, and have no obligation to disclose any of
such interests to Borrower or its Affiliates. To the fullest extent permitted by
Applicable Law, Borrower hereby waives and releases any claims that it may have
against Agent, Lenders, their Affiliates and any arranger with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated by a Loan Document.

14.12. Confidentiality. Each of Agent, Lenders and Issuing Bank agrees to
maintain the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, and to its and their
partners, directors, officers, employees, agents, advisors and representatives
(provided such Persons are informed of the confidential nature of the
Information and instructed to keep it confidential); (b) to the extent requested
by any governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates; (c) to the extent required by Applicable
Law or by any subpoena or other legal process; (d) to any other party hereto;
(e) in connection with any action or proceeding, or other exercise of rights or
remedies, relating to any Loan Documents or Obligations; (f) subject to an
agreement containing provisions substantially the same as this Section, to any
Transferee or any actual or prospective party (or its advisors) to any Bank
Product; (g) with the consent of Borrower; or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) is available to Agent, any Lender, Issuing Bank or any of their
Affiliates on a nonconfidential basis from a source other than Borrower.
Notwithstanding the foregoing, Agent and Lenders may publish or disseminate
general information describing this credit facility, including the name and
address of Borrower and a general description of Borrower’s businesses, and with
Borrower’s permission, may use Borrower’s logos, trademarks or product
photographs in advertising materials. As used herein, “Information” means all
information received from an Obligor or Subsidiary relating to it or its
business that is identified as confidential when delivered. Any Person required
to maintain the confidentiality of Information pursuant to this Section shall be
deemed to have complied if it exercises the same degree of care that it accords
its own confidential information. Each of Agent, Lenders and Issuing Bank
acknowledges that (i) Information may include material non-public information
concerning an Obligor or Subsidiary; (ii) it has developed compliance procedures
regarding the use of material non-public information; and (iii) it will handle
such material non-public information in accordance with Applicable Law,
including federal and state securities laws.

 

103



--------------------------------------------------------------------------------

14.13. GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).

14.14. Consent to Forum; Arbitration.

14.14.1. Forum. BORROWER HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF
ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER LOS ANGELES
COUNTY, CALIFORNIA, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY LOAN
DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN
ANY SUCH COURT. BORROWER IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES
THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION,
VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 14.3.1. Nothing herein
shall limit the right of Agent or any Lender to bring proceedings against any
Obligor in any other court, nor limit the right of any party to serve process in
any other manner permitted by Applicable Law. Nothing in this Agreement shall be
deemed to preclude enforcement by Agent of any judgment or order obtained in any
forum or jurisdiction.

14.14.2. Arbitration. Notwithstanding any other provision of this Agreement to
the contrary, any controversy or claim among the parties relating in any way to
any Obligations or Loan Documents, including any alleged tort, shall at the
request of any party hereto be determined by binding arbitration conducted in
accordance with the United States Arbitration Act (Title 9 U.S. Code).
Arbitration proceedings will be determined in accordance with the Act, the
then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association (“AAA”), and the terms of this
Section. In the event of any inconsistency, the terms of this Section shall
control. If AAA is unwilling or unable to serve as the provider of arbitration
or to enforce any provision of this Section, Agent may designate another
arbitration organization with similar procedures to serve as the provider of
arbitration. The arbitration proceedings shall be conducted in Los Angeles or
Pasadena, California. The arbitration hearing shall commence within 90 days of
the arbitration demand and close within 90 days thereafter. The arbitration
award must be issued within 30 days after close of the hearing (subject to
extension by the arbitrator for up to 60 days upon a showing of good cause), and
shall include a concise written statement of reasons for the award. The
arbitrator shall give effect to applicable statutes of limitation in determining
any controversy or claim, and for these purposes, service on AAA under
applicable AAA rules of a notice of claim is the equivalent of the filing of a
lawsuit. Any dispute concerning this Section or whether a controversy or claim
is arbitrable shall be determined by the arbitrator. The arbitrator shall have
the power to award legal fees to the extent provided by this Agreement. Judgment
upon an arbitration award may be

 

104



--------------------------------------------------------------------------------

entered in any court having jurisdiction. The arbitrator shall not have the
power to commit errors of law or legal reasoning, and any award may be reviewed
and vacated or corrected on appeal to a court of competent jurisdiction for any
such error. The institution and maintenance of an action for judicial relief or
pursuant to a provisional or ancillary remedy shall not constitute a waiver of
the right of any party, including the plaintiff, to submit the controversy or
claim to arbitration if any other party contests such action for judicial
relief. No controversy or claim shall be submitted to arbitration without the
consent of all parties if, at the time of the proposed submission, such
controversy or claim relates to an obligation secured by Real Estate, but if all
parties do not consent to submission of such a controversy or claim to
arbitration, it shall be determined as provided in the next sentence. At the
request of any party, a controversy or claim that is not submitted to
arbitration as provided above shall be determined by judicial reference; and if
such an election is made, the parties shall designate to the court a referee or
referees selected under the auspices of the AAA in the same manner as
arbitrators are selected in AAA sponsored proceedings and the presiding referee
of the panel (or the referee if there is a single referee) shall be an active
attorney or retired judge; and judgment upon the award rendered by such referee
or referees shall be entered in the court in which proceeding was commenced.
None of the foregoing provisions of this Section shall limit the right of Agent
or Lenders to exercise self-help remedies, such as setoff, foreclosure or sale
of any Collateral or to obtain provisional or ancillary remedies from a court of
competent jurisdiction before, after or during any arbitration proceeding. The
exercise of a remedy does not waive the right of any party to resort to
arbitration or reference. At Agent’s option, foreclosure under a Mortgage may be
accomplished either by exercise of power of sale thereunder or by judicial
foreclosure.

14.15. Waivers by Borrower. To the fullest extent permitted by Applicable Law,
Borrower waives (a) the right to trial by jury (which Agent and each Lender
hereby also waives) in any proceeding or dispute of any kind relating in any way
to any Loan Documents, Obligations or Collateral; (b) presentment, demand,
protest, notice of presentment, default, non-payment, maturity, release,
compromise, settlement, extension or renewal of any commercial paper, accounts,
documents, instruments, chattel paper and guaranties at any time held by Agent
on which Borrower may in any way be liable, and hereby ratifies anything Agent
may do in this regard; (c) notice prior to taking possession or control of any
Collateral; (d) any bond or security that might be required by a court prior to
allowing Agent to exercise any rights or remedies; (e) the benefit of all
valuation, appraisement and exemption laws; (f) any claim against Agent or any
Lender, on any theory of liability, for special, indirect, consequential,
exemplary or punitive damages (as opposed to direct or actual damages) in any
way relating to any Enforcement Action, Obligations, Loan Documents or
transactions relating thereto; and (g) notice of acceptance hereof. Borrower
acknowledges that the foregoing waivers are a material inducement to Agent and
Lenders entering into this Agreement and that Agent and Lenders are relying upon
the foregoing in their dealings with Borrower. Borrower has reviewed the
foregoing waivers with its legal counsel and has knowingly and voluntarily
waived its jury trial and other rights following consultation with legal
counsel. In the event of litigation, this Agreement may be filed as a written
consent to a trial by the court.

 

105



--------------------------------------------------------------------------------

14.16. Patriot Act Notice. Agent and Lenders hereby notify Borrower that
pursuant to the requirements of the Patriot Act, Agent and Lenders are required
to obtain, verify and record information that identifies Borrower, including its
legal name, address, tax ID number and other information that will allow Agent
and Lenders to identify it in accordance with the Patriot Act. Agent and Lenders
will also require information regarding each personal guarantor, if any, and may
require information regarding Borrower’s management and owners, such as legal
name, address, social security number and date of birth.

[Remainder of page intentionally left blank; signatures begin on following page]

 

106



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

 

BORROWER: LEAPFROG ENTERPRISES, INC. By:    /s/ William B. Chiasson   Title:
Chief Financial Officer   Address:  

6401 Hollis Street

 

Suite 150

 

Emeryville, CA 94608

 

Attn: Treasurer

 

Telecopy: (510) 420-5004

LeapFrog 2009 Loan and Security Agreement



--------------------------------------------------------------------------------

AGENT AND LENDERS:

BANK OF AMERICA, N.A.,
as Agent and Lender

By:    /s/ Steven W. Sharp   Name:     Steven W. Sharp   Title:     Vice
President   Address:   

        55 South Lake Avenue,

 

        Suite 900

 

        Pasadena, CA 91101

 

        Attn: Business Credit –

  Account Executive  

        Telecopy: 626-584-4600

LeapFrog 2009 Loan and Security Agreement



--------------------------------------------------------------------------------

WACHOVIA CAPITAL FINANCE CORPORATION (WESTERN),
as Lender

By:    /s/ Robin Van Meter   Name:     Robin Van Meter   Title:    Vice
President   Address:  

        Wachovia Capital Finance

        245 S. Los Robles Avenue

        Suite 700

        Pasadena, CA 91101

        Attn: Portfolio Manager

        Telecopy: 626-844-9063

LeapFrog 2009 Loan and Security Agreement



--------------------------------------------------------------------------------

SCHEDULE 1.1

to

Amended and Restated Loan and Security Agreement

COMMITMENTS OF LENDERS

 

Lender

   Total Commitment

Bank of America, N.A.

   $ 50,000,000

Wachovia Capital Finance Corporation (Western)

   $ 25,000,000       

TOTAL COMMITMENTS

   $ 75,000,000       



--------------------------------------------------------------------------------

EXHIBIT A

to

Amended and Restated Loan and Security Agreement

REVOLVER NOTE

 

[Date]    $            [Emeryville, California]

LEAPFROG ENTERPRISES, INC., a Delaware corporation (the “Borrower”), for value
received, hereby unconditionally promises to pay to the order of
                                 (“Lender”), the principal sum of
                                 DOLLARS ($        ), or such lesser amount as
may be advanced by Lender as Loans and owing as LC Obligations from time to time
under the Loan Agreement described below, together with all accrued and unpaid
interest thereon. Terms are used herein as defined in the Amended and Restated
Loan and Security Agreement dated as of [            ,] 2009, among Borrower,
Bank of America, N.A., as Agent, and certain other financial institutions, as
such agreement may be amended, modified, renewed or extended from time to time
(the “Loan Agreement”).

Principal of and interest on this Note from time to time outstanding shall be
due and payable as provided in the Loan Agreement. This Note is issued pursuant
to and evidences Loans and LC Obligations under the Loan Agreement, to which
reference is made for a statement of the rights and obligations of Lender and
the duties and obligations of Borrower. The Loan Agreement contains provisions
for acceleration of the maturity of this Note upon the happening of certain
stated events, and for the borrowing, prepayment and reborrowing of amounts upon
specified terms and conditions.

The holder of this Note is hereby authorized by Borrower to record on a schedule
annexed to this Note (or on a supplemental schedule) the amounts owing with
respect to Loans and LC Obligations, and the payment thereof. Failure to make
any notation, however, shall not affect the rights of the holder of this Note or
any obligations of Borrower hereunder or under any other Loan Documents.

Time is of the essence of this Note. Borrower and all endorsers, sureties and
guarantors of this Note hereby severally waive demand, presentment for payment,
protest, notice of protest, notice of intention to accelerate the maturity of
this Note, diligence in collecting, the bringing of any suit against any party,
and any notice of or defense on account of any extensions, renewals, partial
payments, or changes in any manner of or in this Note or in any of its terms,
provisions and covenants, or any releases or substitutions of any security, or
any delay, indulgence or other act of any trustee or any holder hereof, whether
before or after maturity. Borrower agrees to pay, and to save the holder of this
Note harmless against, any liability for the payment of all costs and expenses
(including without limitation reasonable attorneys’ fees) if this Note is
collected by or through an attorney-at-law.

In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful rate permitted under Applicable
Law. If any such excess amount is



--------------------------------------------------------------------------------

inadvertently paid by Borrower or inadvertently received by the holder of this
Note, such excess shall be returned to Borrower or credited as a payment of
principal, in accordance with the Loan Agreement. It is the intent hereof that
Borrower not pay or contract to pay, and that holder of this Note not receive or
contract to receive, directly or indirectly in any manner whatsoever, interest
in excess of that which may be paid by Borrower under Applicable Law.

This Note shall be governed by the laws of the State of California, without
giving effect to any conflict of law principles (but giving effect to federal
laws relating to national banks).

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Revolver Note is executed as of the date set forth
above.

 

Attest:    

 

 

      Secretary     By  

 

    Title:  

 

[Seal]       Attest:    

 

 

      Secretary     By  

 

    Title:  

 

 

3



--------------------------------------------------------------------------------

EXHIBIT B

to

Amended and Restated Loan and Security Agreement

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Amended and Restated Loan and Security Agreement dated
as of [            ], 2009, as amended (“Loan Agreement”), among LEAPFROG
ENTERPRISES, INC., a Delaware corporation, (the “Borrower”),

BANK OF AMERICA, N.A., as agent (“Agent”) for the financial institutions from
time to time party to the Loan Agreement (“Lenders”), and such Lenders. Terms
are used herein as defined in the Loan Agreement.

                                 (“Assignor”) and
                                 (“Assignee”) agree as follows:

1. Assignor hereby assigns to Assignee and Assignee hereby purchases and assumes
from Assignor (a) a principal amount of $         of Assignor’s outstanding
Loans and $         of Assignor’s participations in LC Obligations and (b) the
amount of $         of Assignor’s Commitment (which represents     % of the
total Commitments) (the foregoing items being, collectively, the
“Assigned Interest”), together with an interest in the Loan Documents
corresponding to the Assigned Interest. This Agreement shall be effective as of
the date (“Effective Date”) indicated in the corresponding Assignment Notice
delivered to Agent, provided such Assignment Notice is executed by Assignor,
Assignee, Agent and Borrower Agent, if applicable. From and after the Effective
Date, Assignee hereby expressly assumes, and undertakes to perform, all of
Assignor’s obligations in respect of the Assigned Interest, and all principal,
interest, fees and other amounts which would otherwise be payable to or for
Assignor’s account in respect of the Assigned Interest shall be payable to or
for Assignee’s account, to the extent such amounts accrue on or after the
Effective Date.

2. Assignor (a) represents that as of the date hereof, prior to giving effect to
this assignment, its Commitment is $         and the outstanding balance of its
Loans and participations in LC Obligations is $        ; (b) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the Loan
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Agreement or any other instrument or document
furnished pursuant thereto, other than that Assignor is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; and (c) makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Borrower or the performance by Borrower of its obligations under the Loan
Documents. [Assignor is attaching the Note[s] held by it and requests that Agent
exchange such Note[s] for new Notes payable to Assignee [and Assignor].]

3. Assignee (a) represents and warrants that it is legally authorized to enter
into this Assignment and Acceptance; (b) confirms that it has received copies of
the Loan Agreement and such other Loan Documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance;



--------------------------------------------------------------------------------

(c) agrees that it shall, independently and without reliance upon Assignor and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents; (d) confirms that it is an Eligible Assignee;
(e) appoints and authorizes Agent to take such action as agent on its behalf and
to exercise such powers under the Loan Agreement as are delegated to Agent by
the terms thereof, together with such powers as are incidental thereto;
(f) agrees that it will observe and perform all obligations that are required to
be performed by it as a “Lender” under the Loan Documents; and (g) represents
and warrants that the assignment evidenced hereby will not result in a
non-exempt “prohibited transaction” under Section 406 of ERISA.

4. This Agreement shall be governed by the laws of the State of California. If
any provision is found to be invalid under Applicable Law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of this Agreement shall remain in full force and effect.

5. Each notice or other communication hereunder shall be in writing, shall be
sent by messenger, by telecopy or facsimile transmission, or by first-class
mail, shall be deemed given when sent and shall be sent as follows:

(a) If to Assignee, to the following address (or to such other address as
Assignee may designate from time to time):

 

                                       
                                                           
                                       
                                                           
                                       
                                                           

(b) If to Assignor, to the following address (or to such other address as
Assignor may designate from time to time):

 

                                       
                                                           
                                       
                                                           
                                       
                                                           

Payments hereunder shall be made by wire transfer of immediately available
Dollars as follows:

If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):

 

                                       
                                                           
                                       
                                                            ABA No.  
                                                                        
                                       
                                                            Account No.  
                                                                        
Reference:                                          
                                

 

2



--------------------------------------------------------------------------------

If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):

 

                                       
                                                           

                                       
                                                           

ABA No.                                          
                                  

                                       
                                                           

Account No.                                          
                                   Reference:  
                                                                          

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Assignment and Acceptance is executed as of
                    .

 

 

  (“Assignee”) By  

 

Title:  

 

  (“Assignor”) By  

 

Title:  

 

4



--------------------------------------------------------------------------------

EXHIBIT C

to

Amended and Restated Loan and Security Agreement

ASSIGNMENT NOTICE

Reference is made to (1) the Amended and Restated Loan and Security Agreement
dated as of [            ], 2009, as amended (“Loan Agreement”), among LEAPFROG
ENTERPRISES, INC., a Delaware corporation (the “Borrower”),

BANK OF AMERICA, N.A., as agent (“Agent”) for the financial institutions from
time to time party to the Loan Agreement (“Lenders”), and such Lenders; and
(2) the Assignment and Acceptance dated as of             , 20     (“Assignment
Agreement”), between                                  (“Assignor”) and
                                 (“Assignee”). Terms are used herein as defined
in the Loan Agreement.

Assignor hereby notifies Borrower and Agent of Assignor’s intent to assign to
Assignee pursuant to the Assignment Agreement (a) a principal amount of
$         of Assignor’s outstanding Loans and $         of Assignor’s
participations in LC Obligations and (b) the amount of $         of Assignor’s
Commitment (which represents     % of the total Commitments) (the foregoing
items being, collectively, the “Assigned Interest”), together with an interest
in the Loan Documents corresponding to the Assigned Interest. This Agreement
shall be effective as of the date (“Effective Date”) indicated below, provided
this Assignment Notice is executed by Assignor, Assignee, Agent and Borrower, if
applicable. Pursuant to the Assignment Agreement, Assignee has expressly assumed
all of Assignor’s obligations under the Loan Agreement to the extent of the
Assigned Interest, as of the Effective Date.

For purposes of the Loan Agreement, Agent shall deem Assignor’s Commitment to be
reduced by $        , and Assignee’s Commitment to be increased by $        .

The address of Assignee to which notices and information are to be sent under
the terms of the Loan Agreement is:

 

 

 

 

 

The address of Assignee to which payments are to be sent under the terms of the
Loan Agreement is shown in the Assignment and Acceptance.

This Notice is being delivered to Borrower and Agent pursuant to Section 13.3 of
the Loan Agreement. Please acknowledge your acceptance of this Notice by
executing and returning to Assignee and Assignor a copy of this Notice.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Assignment Notice is executed as of
                    .

 

 

  (“Assignee”) By  

 

Title:  

 

  (“Assignor”) By  

 

Title:   ACKNOWLEDGED AND AGREED,  

AS OF THE DATE SET FORTH

ABOVE:

BORROWER:*

 

By  

 

Title:  

*  No signature required if Assignee is a Lender, U.S.-based Affiliate of a
Lender or Approved Fund, or if an Event of Default exists or as otherwise may be
provided by the Loan Agreement.

BANK OF AMERICA, N.A.,

    as Agent

By  

 

Title:  

 

6



--------------------------------------------------------------------------------

EXHIBIT D

to

Amended and Restated Loan and Security Agreement

AMENDED AND RESTATED INTELLECTUAL

PROPERTY SECURITY AGREEMENT

SEE ATTACHED

 

7



--------------------------------------------------------------------------------

EXHIBIT E

to

Amended and Restated Loan and Security Agreement

INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT

This INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT (this “IP Security
Agreement Supplement”) dated             , 2009, is made by the Person listed on
the signature page hereof (the “Grantor”) in favor of Bank of America, N.A.
(“BofA”), as administrative agent (the “Administrative Agent”) for the Agent and
the Lenders (each as defined in the Loan Agreement referred to below).

WHEREAS, LeapFrog Enterprises, Inc., a Delaware corporation has entered into a
Amended and Restated Loan and Security Agreement dated as of [            ],
2009 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), with Bank of America, N.A., as Agent, and
the Lenders party thereto. Terms defined in the Loan Agreement and not otherwise
defined herein are used herein as defined in the Loan Agreement.

WHEREAS, pursuant to the Loan Agreement, the Grantor and certain other Persons
have executed and delivered a certain Amended and Restated Intellectual Property
Security Agreement dated [            ], 2009 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “IP Security
Agreement”).

WHEREAS, under the terms of the Loan Agreement, the Grantor has granted to the
Administrative Agent, for the ratable benefit of the Agent and the Lenders, a
security interest in the Additional Collateral (as defined in Section 1 below)
of the Grantor and has agreed as a condition thereof to execute this IP Security
Agreement Supplement for recording with the U.S. Patent and Trademark Office,
the United States Copyright Office and other governmental authorities.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees as follows:

SECTION 1. Grant of Security. Each Grantor hereby grants to the Administrative
Agent, for the ratable benefit of the Secured Parties, a security interest in
all of such Grantor’s right, title and interest in and to the following (the
“Additional Collateral”):

(i) the patents and patent applications set forth in Schedule A hereto (the
“Patents”);

(ii) the trademark and service mark registrations and applications set forth in
Schedule B hereto (provided that no security interest shall be granted in United
States intent-to-use trademark applications to the extent that, and solely
during the period in which, the grant of a security interest therein would
impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law), together with the goodwill
symbolized thereby (the “Trademarks”);

 

8



--------------------------------------------------------------------------------

(iii) the copyright registrations and applications and exclusive copyright
licenses set forth in Schedule C hereto (the “Copyrights”);

(iv) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals and reexaminations of any of the foregoing, all rights in the foregoing
provided by international treaties or conventions, all rights corresponding
thereto throughout the world and all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto;

(v) any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages; and

(vi) any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
obligations relating to, any and all of the foregoing or arising from any of the
foregoing.

SECTION 2. Security for Obligations. The grant of a security interest in the
Additional Collateral by the Grantor under this IP Security Agreement Supplement
secures the payment of all Obligations of the Grantor now or hereafter existing
under or in respect of the Loan Documents, whether direct or indirect, absolute
or contingent, and whether for principal, reimbursement obligations, interest,
premiums, penalties, fees, indemnifications, contract causes of action, costs,
expenses or otherwise.

SECTION 3. Recordation. The Grantor authorizes and requests that the Register of
Copyrights, the Commissioner for Patents and the Commissioner for Trademarks and
any other applicable government officer to record this IP Security Agreement
Supplement.

SECTION 4. Grants, Rights and Remedies. This IP Security Agreement Supplement
has been entered into in conjunction with the provisions of the Loan Agreement.
The Grantor does hereby acknowledge and confirm that the grant of the security
interest hereunder to, and the rights and remedies of, the Administrative Agent
with respect to the Additional Collateral are more fully set forth in the Loan
Agreement, the terms and provisions of which are incorporated herein by
reference as if fully set forth herein.

SECTION 5. Governing Law. This IP Security Agreement Supplement shall be
governed by, and construed in accordance with, the laws of the State of
California.

[Signature Page Follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this IP Security Agreement Supplement
to be duly executed and delivered by its officer thereunto duly authorized as of
the date first above written.

 

By  

 

Name:   Title:   Address for Notices:

 

 

 

 

10